Exhibit 10.2

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED

 

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

November 7, 2018

 

among

 

WALKER & DUNLOP, INC.,

 

as Borrower

 

Certain Subsidiaries of WALKER & DUNLOP, INC.,

 

each as a Subsidiary Guarantor

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1.

 

DEFINITIONS

1

 

 

 

 

Section 1.01

 

Credit Agreement

1

Section 1.02

 

Other Defined Terms

1

 

 

 

 

ARTICLE 2.

 

GUARANTEE

8

 

 

 

 

Section 2.01

 

Guarantee

8

Section 2.02

 

Amendments, etc. with respect to the Guaranteed Obligations

10

Section 2.03

 

Guarantee Absolute and Unconditional

10

Section 2.04

 

Reinstatement

12

Section 2.05

 

Payments

12

Section 2.06

 

Information

12

Section 2.07

 

Specified Guarantors

12

Section 2.08

 

Keepwell

12

 

 

 

 

ARTICLE 3.

 

PLEDGE OF SECURITIES

13

 

 

 

 

Section 3.01

 

Pledge

13

Section 3.02

 

Delivery of the Pledged Securities

13

Section 3.03

 

Representations, Warranties and Covenants

14

Section 3.04

 

Registration in Nominee Name; Denominations

16

Section 3.05

 

Voting Rights; Dividends and Interest

16

Section 3.06

 

Uniform Commercial Code Financing Statements, etc.

18

Section 3.07

 

Specified Ownership Interest Pledge

18

Section 3.08

 

Partnership/LLC Interests

18

 

 

 

 

ARTICLE 4.

 

SECURITY INTERESTS IN PERSONAL PROPERTY

19

 

 

 

 

Section 4.01

 

Security Interest

19

Section 4.02

 

Representations and Warranties

23

Section 4.03

 

Covenants

25

Section 4.04

 

Other Actions

28

Section 4.05

 

Covenants Regarding Patent, Trademark and Copyright Collateral

30

Section 4.06

 

Covenants Related to Agency Collateral and MSR Assets

31

Section 4.07

 

Deposit Accounts and Securities Accounts

32

 

 

 

 

ARTICLE 5.

 

REMEDIES

33

 

 

 

 

Section 5.01

 

Remedies upon Default

33

Section 5.02

 

Application of Proceeds

34

Section 5.03

 

Grant of License To Use Intellectual Property

35

Section 5.04

 

Securities Act

35

Section 5.05

 

Agency Collateral

36

 

 

 

 

ARTICLE 6.

 

INDEMNITY, SUBROGATION AND SUBORDINATION

36

 

 

 

 

Section 6.01

 

Indemnity and Subrogation

36

Section 6.02

 

Contribution and Subrogation

36

Section 6.03

 

Subordination

37

 

 

 

 

ARTICLE 7.

 

MISCELLANEOUS

37

 

 

 

 

Section 7.01

 

Notices

37

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 7.02

 

Waivers; Amendment

37

Section 7.03

 

Indemnification

38

Section 7.04

 

Successors and Assigns

38

Section 7.05

 

Survival of Agreement

38

Section 7.06

 

Counterparts; Effectiveness; Several Agreement; Other

38

Section 7.07

 

Severability

39

Section 7.08

 

Right of Set-Off

39

Section 7.09

 

Governing Law; Jurisdiction; Venue; Service of Process

39

Section 7.10

 

Waiver of Jury Trial

40

Section 7.11

 

Injunctive Relief

40

Section 7.12

 

Headings

40

Section 7.13

 

Security Interest Absolute

40

Section 7.14

 

Termination or Release

41

Section 7.15

 

Additional Subsidiaries

42

Section 7.16

 

Administrative Agent Appointed Attorney-in-Fact

42

Section 7.17

 

Further Assurances

42

Section 7.18

 

Administrative Agent

43

Section 7.19

 

Advice of Counsel, No Strict Construction

43

Section 7.20

 

Acknowledgements

43

Section 7.21

 

Amendment and Restatement; No Novation

43

Section 7.22

 

Secured Parties

43

 

 

 

 

ARTICLE 8.

 

SPECIAL PROVISIONS RESPECTING AGENCY COLLATERAL

43

 

 

 

 

Section 8.01

 

Special Fannie Mae Provisions

43

Section 8.02

 

Special Freddie Mac Provisions

51

Section 8.03

 

Special Ginnie Mae Provisions

58

 

ii

--------------------------------------------------------------------------------



 

Exhibits

 

 

 

 

 

 

 

Form of:

Exhibit I

 

Supplement

Exhibit II

 

Grant of Security Interest in United States Trademarks

Exhibit III

 

Grant of Security Interest in United State Patents

Exhibit IV

 

Grant of Security Interest in United States Copyrights

Exhibit V

 

Fannie Mae Consent Agreement

Exhibit VI

 

Freddie Mac Consent Agreement

Exhibit VII

 

Applicable Investor Consent Agreement

Exhibit VIII

 

Ginnie Mae Consent Agreement

 

 

 

Schedules

 

 

 

 

 

Schedule I

 

Subsidiary Guarantors

Schedule II

 

Pledged Securities

Schedule III

 

Intellectual Property

Schedule IV

 

Commercial Tort Claims and Letter of Credit Rights

Schedule V

 

Deposit Accounts

Schedule V.2

 

Excluded Accounts

Schedule VI

 

Securities Accounts

 

iii

--------------------------------------------------------------------------------



 

This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”),
dated as of November 7, 2018, among Walker & Dunlop, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party hereto (each, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors” and, together with the Borrower, the “Credit Parties”
and sometimes, each such party, individually, a “Credit Party”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION on behalf of itself and the other Lenders as
“Administrative Agent” (as defined and otherwise described in the Credit
Agreement and so referred to herein).

 

Certain of the Credit Parties and the Administrative Agent are party to the
Guarantee and Collateral Agreement, dated as of December 20, 2013 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Guarantee and Collateral Agreement”).  The Credit Parties and the
Administrative Agent desire to amend and restate the Existing Guarantee and
Collateral Agreement as set forth herein.

 

Reference is made to the Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and between the
Borrower, the lenders party thereto and the lenders who may become party thereto
pursuant to the terms thereof (each, a “Lender” and, collectively, the
“Lenders”) and the Administrative Agent.  The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement.  The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.  The Subsidiary Guarantors are affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit.  Accordingly,
the parties hereto agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

Section 1.01                             Credit Agreement.  (a)  Capitalized
terms used in this Agreement and not otherwise defined in this Agreement have
the meanings specified in the Credit Agreement.  All terms defined in the UCC
and not defined in this Agreement have the meanings specified therein.

 

(b)                                 The rules of construction specified in the
Credit Agreement also apply to this Agreement, mutatis mutandis.

 

Section 1.02                             Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Credit Party under, with respect to, or on account of, any account receivable.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
herein.

 

“Agency Consent” means, (i) with respect to the Fannie Mae Agreements, an
acknowledgment agreement acknowledging and consenting to the Term Loans in
substantially the form of Exhibit V hereto, (ii) with respect to the Freddie Mac
Agreements, an acknowledgment agreement acknowledging and consenting to the Term
Loans in substantially the form of Exhibit VI hereto, (iii) with respect to any
applicable Investor Agreements that are Material Contracts, to the extent
required, an acknowledgment agreement acknowledging and consenting to the Term
Loans in substantially the form of Exhibit VII, and (iv) with respect to the
Ginnie Mae Agreements, an acknowledgment agreement acknowledging the Term Loans
in substantially the form of Exhibit VIII hereto.

 

1

--------------------------------------------------------------------------------



 

“Agency Loans” means the Fannie Mae Loans, the Freddie Mac Loans, the FHA/HUD
Loans and the Ginnie Mae Loans, as applicable.

 

“Agency Requirements” means any and all requirements of any Agency that are
applicable to any Agency Loan (and/or the origination, sale, commitment to
insure or guarantee, and/or servicing thereof), including the requirements set
forth in the Agency Agreements, as such requirements may have been waived and/or
modified with the written or electronic approval of the applicable Agency.

 

“Ancillary Income” means all amounts payable to a Credit Party pursuant to a
Collateral Transaction Document, other than the Servicing Fees, and specifically
including, without limitation, beneficiary statement charges, late charge fees,
default interest, assignment fees, assumption fees, modification fees, release
fees, insufficient funds check charges, amortization schedule fees, interest and
earnings on permitted investments from escrow and custodial accounts and all
other incidental fees and charges related to such accounts, amendment fees,
consent fees, extension fees, loan service transaction fees, demand fees,
subordinate financing fees, transfer fees, servicing maintenance prepayment
fees, additional servicing fees and similar items.

 

“Article 9 Collateral” has the meaning specified in Section 4.01.

 

“ASAP Plus Agreement” means, singly and collectively:  (i) with respect to CWC,
(1) that certain Multifamily As Soon As Pooled Plus Agreement dated as of
May 16, 2008 between CWC, as lender, and Fannie Mae to allow CWC to deliver to
Fannie Mae certain closed and funded multifamily mortgage loans (either to be
securitized or sold to Fannie Mae as whole loans) from time to time under the
Fannie Mae Delegated Underwriting and Servicing Program, and (2) that certain
Multifamily As Soon As Pooled Agreement dated as of May 1, 2009 between CWC, as
lender, and Fannie Mae to allow CWC to deliver to Fannie Mae certain closed and
funded multifamily mortgage loans and to assign a designated forward trade for
the delivery of mortgage-backed securities to Fannie Mae or a third party and
(ii) with respect to WDLLC, (1) ASAP Plus with WDLLC dated February 3, 2009,
(2) ASAP Sale with WDLLC dated February 3, 2009, (3) ASAP Plus Amendment with
WDLLC dated June 29, 2011, and (4) Second Amendment to ASAP Plus Agreement with
WDLLC dated December 27, 2011.

 

“Collateral” means Article 9 Collateral and Pledged Securities.

 

“Collateral Transaction Document” means any pooling and servicing agreement,
securitization servicing agreement, sale and servicing agreement, servicing
agreement, transfer and servicing agreement, seller/servicer or securities
issuer guide or handbook, sub-servicing agreement, trust agreement, indenture,
collateral management agreement, collateral administration agreement,
disposition consultation agreement and other agreement (in each case, howsoever
denominated) pursuant to which any Credit Party is the servicer, master
servicer, primary servicer or special servicer (or similar role, however
denominated) of Mortgage Loans for and on behalf of an MBS Trust, Agency, or
other Investor or a collateral manager, collateral administrator or disposition
consultant (or similar role, however denominated), each as may be amended,
modified or supplemented from time to time.

 

“Contract Rights” means all rights of any Credit Party under each Contract,
including, without limitation, (a) any and all rights to receive and demand
payments under any or all Contracts, (b) any and all rights to receive and
compel performance under any or all Contracts and (c) any and all other rights,
interests and claims now existing or in the future arising in connection with
any or all Contracts.

 

“Contracts” means, with respect to any Credit Party, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Credit Party is a party or under which such Credit Party or any property of such
Credit Party is subject, as the same may from time to time be amended,

 

2

--------------------------------------------------------------------------------



 

supplemented, waived or otherwise modified, including, without limitation,
(a) all rights of such Credit Party to receive moneys due and to become due to
it thereunder or in connection therewith, (b) all rights of such Credit Party to
damages arising thereunder, and (c) all rights of such Credit Party to perform
and to exercise all remedies thereunder.

 

“Control” means (a) in the case of each Deposit Account, “control,” as such term
is defined in Section 9-104 of the UCC and (b) in the case of any Securities
Account, “control,” as such term is defined in Section 8-106 of the UCC.

 

“Control Agreements” means, collectively, the Deposit Account Control Agreements
and the Securities Account Control Agreements.

 

“Copyright License” means any agreement now or hereafter in existence naming any
Credit Party as licensor or licensee, including, without limitation, those
listed on Schedule III, granting any right under any Copyright, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

 

“Copyrights” means, collectively, all of the following of any Credit Party:
(a) all copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule III hereto, (b) all reissues, extensions, continuations
(in whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements of
any of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.

 

“Credit Agreement” has the meaning specified in the preliminary statement of
this Agreement.

 

“Credit Agreement Default” has the meaning specified in Section 8.01(b) and
Section 8.02(b), respectively and as applicable.

 

“Credit Party” has the meaning specified in the preliminary statement of this
Agreement.

 

“Delivery Date” means, as of any date of determination, the immediately
succeeding date on which financial statements are delivered pursuant to
Article 6 of the Credit Agreement.

 

“Deposit Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower
establishing the Administrative Agent’s Control with respect to any Deposit
Account required to be subject to a Control Agreement by this Agreement.

 

“Deposit Accounts” means, collectively, with respect to each Credit Party,
(a) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the accounts listed on Schedule V hereof and all accounts and
sub-accounts relating to any of the foregoing accounts and (b) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (a) of this definition.

 

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
security interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

 

3

--------------------------------------------------------------------------------



 

“Enforcement Actions Respecting Fannie Mae Collateral” has the meaning specified
in Section 8.01(a).

 

“Enforcement Actions Respecting Freddie Mac Collateral” has the meaning
specified in Section 8.02(a).

 

“Excess Collateral” has the meaning specified in Section 4.04(f).

 

“Excluded Accounts” has the meaning specified in Section 4.07(c).  As of the
Closing Date, Schedule V.2 attached hereto identifies each of the Excluded
Accounts.

 

“Excluded Assets” has the meaning specified in Section 4.01(a), and includes,
without limitation, the Excluded Property.

 

“Excluded Freddie Mac-Related Assets” has the meaning specified in
Section 8.02(a).

 

“Excluded Property” means (a) the Excluded Accounts, (b) Permitted Subsidiary
Collateral, (c) all amounts in respect of Agency loss and risk sharing reserves
(whether subject to Liens or use restrictions), and (d) all assets excluded from
the Lien granted to the Administrative Agent hereunder pursuant to Article 8.

 

“Fannie Mae Collateral” has the meaning specified in Section 8.01(a).

 

“Fannie Mae Designated Loans” has the meaning specified in Section 8.01(a).

 

“Fannie Mae Disposition Period” has the meaning specified in Section 8.01(a).

 

“Fannie Mae Guide” means the Fannie Mae Multifamily Selling and Servicing Guide,
including any exhibits, appendices or other referenced forms, as such Guide is
amended, modified, supplemented, restated or superseded from time to time, and
the Fannie Mae Delegated Underwriting and Servicing Guide, or the Fannie Mae
Negotiated Transactions Guide, as the context and Fannie Mae Agreements require.

 

“Fannie Mae Loans” means each of the Mortgage Loans serviced by WDLLC or, as may
be applicable, WD Capital on behalf of Fannie Mae.

 

“Fannie Mae Notice of Default” has the meaning specified in Section 8.01(b).

 

“Fannie Mae Security Interest” has the meaning specified in Section 8.01(a).

 

“Federal Securities Laws” has the meaning specified in Section 5.04.

 

“FHA/HUD Guide” means each guide used by FHA and HUD, respectively, applicable
to the FHA/HUD Loans, as may be amended, restated, supplemented or otherwise
modified from time to time.

 

“FHA/HUD Loan” means a Mortgage Loan that is insured or co-insured and/or
otherwise guaranteed by FHA and/or HUD.

 

“Freddie Mac CME Securitization” means the pooling of Mortgage Loans held by
Freddie Mac into a real estate mortgage investment conduit pursuant to which
WDLLC or, as may be applicable, WD Capital, respectively, retains servicing
responsibilities.

 

“Freddie Mac Collateral” has the meaning specified in Section 8.02(a).

 

4

--------------------------------------------------------------------------------



 

“Freddie Mac Designated Loans” has the meaning specified in Section 8.02(a).

 

“Freddie Mac Guide” means the Freddie Mac Multifamily Seller/Servicer Guide
(including, as applicable, the Freddie Mac Delegated Underwriting for Targeted
Affordable Housing Guide), as may be amended, restated, supplemented or
otherwise modified from time to time.  All references to “Guide” (including the
Freddie Mac Guide herein) or in any of the other Loan Documents shall be to the
Guide as in effect at any and all times relevant hereto.  All references herein
or in any of the other Loan Documents to particular chapters or sections of the
Guide shall be to the chapters or sections of the Guide, as in effect at such
times, that correspond to the referenced chapters or sections of the Guide in
effect on the date hereof.

 

“Freddie Mac Loans” means each of the Mortgage Loans serviced by WDLLC or, as
may be applicable, WD Capital for or on behalf of Freddie Mac or a Freddie Mac
CME Securitization.

 

“Freddie Mac Notice of Default” has the meaning specified in Section 8.02(b).

 

“Freddie Mac Security Interest” has the meaning specified in Section 8.02(a).

 

“General Intangibles” means all “General Intangibles” of any Credit Party as
defined in Section 9-102 of the UCC.

 

“Ginnie Mae Collateral” has the meaning specified in Section 8.03(a).

 

“Ginnie Mae Designated Loans” has the meaning specified in Section 8.03(a).

 

“Ginnie Mae Guide” means Ginnie Mae Mortgage-Backed Securities Guide, as may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Ginnie Mae Loans” means each of the Mortgage Loans serviced by WDLLC or, as may
be applicable, WD Capital under the Ginnie Mae Agreements.

 

“Ginnie Mae Security Interest” has the meaning specified in Section 8.03(a).

 

“Guide” means, singly and collectively, as may be applicable from time to time,
each Fannie Mae Guide, each Freddie Mac Guide, each Ginnie Mae Guide, each
FHA/HUD Guide, and, as may be applicable, any guide pertaining to any Investor
Agreements.

 

“Income” means:  (a) with respect to the Agency Collateral and MSR Assets, all
Servicing Fees, Ancillary Income and any excess servicing rights or retained
yield and any and all other income that may be related to servicing activities
that is payable to a Credit Party under the applicable Collateral Transaction
Documents; and (b) with respect to any MBS Trust, as may be applicable, any and
all payments, distributions and other income payable to any Credit Party in its
capacity as the holder of any class of securities in such MBS Trust, as the case
may be.

 

“Instrument” has the meaning assigned to such term in Article 9 of the UCC.

 

“Intellectual Property” means all of the Credit Parties’ rights and interests in
intellectual and similar property of any such Credit Party of every kind and
nature now owned or hereafter acquired by any such Credit Party, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how or
other data or information, software and databases and all embodiments or
fixations thereof and related documentation, provided that software shall not
include “off-the-shelf” “shrink wrap,” “click-through,” “click-wrap,” or other

 

5

--------------------------------------------------------------------------------



 

commercially available software, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

 

“Investor” means, with respect to each Collateral Transaction Document, the MBS
Trust, Agency or other investor for which the applicable Credit Party provides
services thereunder.

 

“Investor Loans” means each of the Mortgage Loans serviced by WDLLC or, as may
be applicable, WD Capital on behalf of an Investor.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Credit Party is a party,
including those listed on Schedule III.

 

“MBS Trust” means any of the trusts or trust estates in which any Mortgage Loan,
being serviced or specially serviced by a Credit Party pursuant to the terms and
provisions of the applicable Collateral Transaction Documents, are held by the
related trustee.

 

“Mortgage Loans” means any and all Mortgage Loans (as defined in the Credit
Agreement) or real property acquired by the related MBS Trust that is serviced
or specially-serviced by WDLLC or, as may be applicable, WD Capital pursuant to
a Collateral Transaction Document or otherwise on account of any other Agency
Mortgage Loan Transaction (as defined in the Credit Agreement).

 

“MSR Assets” means all rights, title and interests of the applicable Credit
Party in its capacity as servicer, primary servicer, master servicer or special
servicer (or similar capacity, howsoever denominated), as applicable, in, to and
under the related Collateral Transaction Document and/or Servicing Contracts,
whether now or hereafter existing, acquired or created, whether or not yet
accrued, earned, due or payable, as well as all other present and future right
and interest under such Collateral Transaction Document and/or Servicing
Contracts, including, without limitation:  (a) the rights to service or special
service, as applicable, the related Mortgage Loans; (b) the right to receive
compensation (whether direct or indirect) for such servicing or special
servicing, as applicable, including the right to receive and retain the
Servicing Fee and all other Income, as applicable; (c) the right to hold and
administer related custodial accounts, escrow accounts, reserve accounts and any
other accounts and the right to hold, administer and, if applicable, receive
earnings on the funds and investments related to any such accounts and the
related servicing file arising from or connected to the servicing or special
servicing of the related Mortgage Loans under such Collateral Transaction
Document and/or Servicing Contract; (d) all rights, powers and privileges
incidental to the foregoing, together with all tiles, material documents,
instruments, surveys (if available), certificates, correspondence, appraisals,
computer records, computer storage media, accounting records and other books and
records relating thereto; and (e) the nonexclusive right to use (in common with
such Credit Party) such Credit Party’s operating systems to manage and
administer the Mortgage Loans and any of the data and information related
thereto, or that otherwise relates to the Mortgage Loans, together with the
media on which the same are stored to the extent stored with material
information or data that relates to property other than the Mortgage Loans, and
such Credit Party’s rights to access the same, whether exclusive or
nonexclusive, to the extent that such access rights may lawfully be transferred
or used by such Credit Party’s assignees or designees, and any computer programs
that are owned by such Credit Party (or licensed to such Credit Party under
licenses that may lawfully be transferred or used by such Credit Party’s
assignees or designees) and that are used or useful to access, organize, input,
read, print or otherwise output and otherwise handle or use such information and
data.

 

“Negative Pledge” means an agreement by a Person with any other Person not to
create, incur, assume, or suffer to exist any Lien upon any of its property,
assets or revenues, however characterized for UCC or other purposes.

 

6

--------------------------------------------------------------------------------



 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Credit Party or that any such
Credit Party otherwise has the right to license, is in existence, or granting to
any such Credit Party any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any such Credit Party under any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Credit Party:  (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III; and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means the Perfection Certificate provided by each
Credit Party, as and to the extent required hereunder.

 

“Pledged Debt” has the meaning specified in Section 3.01.

 

“Pledged Equity Interests” has the meaning specified in Section 3.01.

 

“Pledged Securities” has the meaning specified in Section 3.01.

 

“Proceeds” has the meaning assigned to such term in Section 9-102 of the UCC.

 

“Representative” has the meaning specified in Section 5.02(d).

 

“Retention of Fannie Mae Program Assets” has the meaning specified in
Section 8.01(a).

 

“Securities Account” means, collectively, with respect to each Credit Party,
(a) all “securities accounts” as such term is defined in the UCC and, (b) all
cash, funds, checks, notes and instruments from time to time on deposit in any
of the accounts or sub-accounts described in clause (a) of this definition.

 

“Securities Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower
establishing the Administrative Agent’s Control with respect to any Securities
Account required to be subject to a Control Agreement by this Agreement.

 

“Security Interest” has the meaning specified in Section 4.01.

 

“Servicing Contracts” has the meaning specified in the Credit Agreement and
includes, without limitation, those Servicing Contracts comprising Agency
Agreements.

 

“Servicing Fees” means, with respect to Agency Collateral and MSR Assets pledged
hereunder, any and all servicing fees, primary servicing fees, master servicing
fees, loss sharing fees, termination fees, special servicing fees, workout fees,
liquidation fees, principal recovery fees and/or standby fees that are payable
to a Credit Party under the related Collateral Transaction Documents or
Servicing Contracts, as applicable.

 

“Specified Fannie Mae Enforcement Actions” has the meaning specified in
Section 8.01(a).

 

7

--------------------------------------------------------------------------------



 

“Specified Guarantee” has the meaning specified in Section 8.01(c).

 

“Specified Guarantors” has the meaning specified in Section 8.01(c).

 

“Specified Ownership Interest Pledge” has the meaning specified in
Section 8.01(b).

 

“Specified Pledged Entities” has the meaning specified in Section 8.01(b).

 

“Specified Pledged Equity Interests” has the meaning specified in
Section 8.01(b).

 

“Specified Sale of Fannie Mae Program Assets” has the meaning specified in
Section 8.01(a).

 

“Specified Sale of Freddie Mac Program Assets” has the meaning specified in
Section 8.02(b).

 

“Subsidiary Guarantor(s)” has the meaning specified in the preliminary statement
of this Agreement.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Credit Party or that any such Credit Party otherwise has the right
to license, or granting to any such Credit Party any right to use any trademark
now or hereafter owned by any third party, and all rights of any such Credit
Party under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Credit Party:  (a) all trademarks, service marks, trade names, domain names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III; and (b) all goodwill associated
therewith or symbolized thereby.  Notwithstanding the foregoing, “Trademarks”
shall not include “intent to use” trademark applications for which a statement
of use has not been filed (but only until such statement is filed).

 

“Voting Equity Interests” of any Person means all classes of Equity Interests of
such Person entitled to vote.

 

ARTICLE 2.
GUARANTEE

 

Section 2.01                             Guarantee.  (a)  Each of the Credit
Parties hereby, jointly and severally, unconditionally and irrevocably,
guarantees as a primary obligor and not merely as a surety to the Administrative
Agent, for the ratable benefit of the Secured Parties, and to the Secured
Parties and their respective permitted successors, endorsees, transferees and
assigns the prompt and complete payment and performance when due and payable
(whether at the stated maturity, by acceleration or otherwise) of all Secured
Obligations, whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether enforceable or unenforceable as against any
Credit Party, whether or not discharged, stayed or otherwise affected by any
Debtor Relief Law or proceeding thereunder, whether created directly with the
Administrative Agent or any other Secured Party or acquired by the
Administrative Agent or any other Secured Party through assignment or
endorsement or otherwise, whether matured or unmatured, whether joint or
several, as and

 

8

--------------------------------------------------------------------------------



 

when the same become due and payable (whether at maturity or earlier, by reason
of acceleration, mandatory repayment or otherwise), in accordance with the terms
of any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all of the foregoing being hereafter
collectively referred to as the “Guaranteed Obligations”).

 

(b)                                 Anything herein or in any of the other Loan
Documents to the contrary notwithstanding, the maximum liability of each Credit
Party with respect to the Guaranteed Obligations (or any other obligations of
such Credit Party to the Secured Parties) hereunder (including proceeds of
Collateral of such Credit Party applied hereunder) shall in no event exceed the
amount that can be guaranteed by such Credit Party under Applicable Law,
including Debtor Relief Laws; provided that, to the maximum extent permitted
under Applicable Law, it is the intent of the parties hereto that the rights of
contribution of each Credit Party provided in Section 6.02 below be included as
an asset of the respective Credit Party in determining the maximum liability of
such Credit Party hereunder.  To that end, but only in the event and to the
extent that after giving effect to Section 6.02, such Credit Party’s obligations
with respect to the Guaranteed Obligations (or any other obligations of such
Credit Party to the Secured Parties) or any payment made pursuant to such
Guaranteed Obligations (or any other obligations of such Credit Party to the
Secured Parties) would, but for the operation of the first sentence of this
Section 2.01(b), be subject to avoidance or recovery in any such proceeding
under Debtor Relief Laws after giving effect to Section 6.02, the amount of such
Credit Party’s obligations with respect to the Guaranteed Obligations (or any
other obligations of such Credit Party to the Secured Parties) shall be limited
to the largest amount which, after giving effect thereto, would not, under
Debtor Relief Laws, render such Credit Party’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Credit Party to the
Secured Parties) unenforceable or avoidable or otherwise subject to recovery
under Debtor Relief Laws.  To the extent any payment actually made pursuant to
the Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.01(b) and is otherwise subject to avoidance and recovery in any such
proceeding under Debtor Relief Laws, the amount subject to avoidance shall in
all events be limited to the amount by which such actual payment exceeds such
limitation and the Guaranteed Obligations as limited by the first sentence of
this Section 2.01(b) shall in all events remain in full force and effect and be
fully enforceable against such Credit Party.  The first sentence of this
Section 2.01(b) is intended solely to preserve the rights of the Secured Parties
hereunder against such Credit Party in such proceeding to the maximum extent
permitted by Debtor Relief Laws and no Credit Party nor any other Person shall
have any right or claim under such sentence that would not otherwise be
available under Debtor Relief Laws in such proceeding.

 

(c)                                  No payment made by any Credit Party, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from any Credit Party, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Guaranteed Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of any Credit Party
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Credit Party in respect of the Guaranteed Obligations or any
payment received or collected from such Credit Party in respect of any of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations guaranteed
by it hereunder up to the maximum liability of such Credit Party hereunder until
(but subject to Section 2.04) in the case of following clause (i)) the earlier
to occur of (i) the first date on which the Term Loan and all other Guaranteed
Obligations (other than contingent indemnification obligations and obligations
under Secured Hedge Agreements or Secured Cash Management Agreements) are paid
in full in cash and the Term Loan Commitments terminated or (ii) the release of
such Credit Party from this Agreement in accordance with the express provisions
of Section 7.14(b).

 

(d)                                 The Credit Parties further agree to pay,
without limitation as otherwise set forth in this Article 2, any and all
expenses (including, without limitation, all reasonable fees and disbursements
of

 

9

--------------------------------------------------------------------------------



 

counsel) which may be paid or incurred by the Administrative Agent or any other
Secured Party in enforcing any rights with respect to, or collecting, any or all
of the Guaranteed Obligations described in the Loan Documents and/or enforcing
any rights with respect to, or collecting against, the Credit Parties under this
Agreement.  The terms and provisions of this Article 2 shall remain in full
force and effect until the Guaranteed Obligations (other than contingent
indemnification obligations and obligations under Secured Hedge Agreements or
Secured Cash Management Agreements) are paid in full and the Term Loan
Commitments are terminated, notwithstanding that from time to time prior thereto
any Credit Party may be free from any Guaranteed Obligations.

 

Section 2.02                             Amendments, etc. with respect to the
Guaranteed Obligations.  To the maximum extent permitted by Applicable Law, each
Credit Party shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Credit Party and without notice to or further
assent by any Credit Party, any demand for payment of any of the Guaranteed
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such other Secured Party and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, surrendered or released by the
Administrative Agent or any other Secured Party, and the Credit Agreement, the
other Loan Documents, any Cash Management Agreement and any Hedge Agreement and
any other documents executed and delivered in connection therewith may be
amended, waived, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders under the Credit Agreement, or
the applicable Lender(s) or Secured Party, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other Secured Party
for the payment of any of the Guaranteed Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for any of the Guaranteed
Obligations or for the guarantee contained in this Article 2 or any property
subject thereto, except to the extent required by Applicable Law.

 

Section 2.03                             Guarantee Absolute and Unconditional. 
Each Credit Party waives, to the maximum extent permitted by Applicable Law, any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Administrative
Agent or any other Secured Party upon the guarantee contained in this Article 2
or acceptance of the guarantee contained in this Article 2; each of the
Guaranteed Obligations, and any matters contained therein, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article 2;
and all dealings between the Credit Parties, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Article 2.  Each Credit Party waives, to the
maximum extent permitted by Applicable Law, diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any of the
Credit Parties with respect to any of the Guaranteed Obligations.  Each Credit
Party understands and agrees, to the extent permitted by Applicable Law, that
the guarantee contained in this Article 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and performance and not of
collection.  Each Credit Party hereby waives, to the maximum extent permitted by
Applicable Law, any and all defenses that it may have arising out of or in
connection with any and all of the following:

 

(a)                                 the genuineness, legality, validity,
regularity or enforceability of the Credit Agreement or any other Loan Document,
any Cash Management Agreement or any Hedge Agreement or any of the Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset

 

10

--------------------------------------------------------------------------------



 

with respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party;

 

(b)                                 any action under or in respect of the Credit
Agreement, any other Loan Document, any Cash Management Agreement or any Hedge
Agreement in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, power or privileges (including any manner of
sale, disposition or any application of any sums by whomever paid or however
realized to any Guaranteed Obligations owing by any Credit Party to the
Administrative Agent or any other Secured Party in such manner as the
Administrative Agent or any other Secured Party shall determine in its
reasonable discretion);

 

(c)                                  the existence, value or condition of, or
failure to perfect its Lien against, any security for or other guaranty of the
Guaranteed Obligations or any action, or the absence of any action, by the
Administrative Agent or any other Secured Party in respect of such security or
guaranty (including, without limitation, the release of any such security or
guaranty);

 

(d)                                 any (i) election of remedies by the
Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Credit Party or
other rights of such Credit Party to proceed against any other guarantor or any
other Person or any Collateral, (ii) right to compel the Administrative Agent or
any other Secured Party to proceed in respect of the Guaranteed Obligations
against the Borrower, any other Credit Party or any other Person or any security
for the payment and performance of the Guaranteed Obligations, (iii) failure by
the Administrative Agent or any other Secured Party to commence an action in
respect of the Guaranteed Obligations against any Credit Party or any other
Person or any security for the payment and performance of the Guaranteed
Obligations, and (iv) right of set-off or counterclaim against or in respect of
the Guaranteed Obligations of such Credit Party;

 

(e)                                  any change in the time, place, manner or
place of payment, amendment, or waiver or increase in any of the Guaranteed
Obligations;

 

(f)                                   any exchange, taking, or release of
Collateral;

 

(g)                                  any change in the structure or existence
of, restructuring of or other similar organizational change of any Credit Party;

 

(h)                                 any application of Collateral to any of the
Guaranteed Obligations;

 

(i)                                     any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any Guaranteed
Obligation or the rights of the Administrative Agent or any other Secured Party
with respect thereto; and/or

 

(j)                                    any other circumstance whatsoever (other
than payment in full of the Guaranteed Obligations guaranteed by it hereunder)
that constitutes, or might be construed to constitute, an equitable or legal
discharge of any Credit Party for their respective Guaranteed Obligations, or of
such Credit Party under the guarantee contained in this Article 2, in bankruptcy
or in any other instance.

 

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Credit Party, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any other
Credit Party or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations guaranteed by such Credit Party hereunder or any
right of offset with respect thereto, and any

 

11

--------------------------------------------------------------------------------



 

failure by the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Credit Party or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any other Credit Party or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Credit Party of
any obligation or liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any other Secured Party against any Credit Party.  For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

 

Section 2.04                             Reinstatement.  The guarantee of any
Credit Party contained in this Article 2 shall continue to be effective, or be
reinstated (together with all Liens or Collateral securing such guarantee), as
the case may be, if at any time payment, or any part thereof, of any of the
Guaranteed Obligations guaranteed by such Credit Party hereunder is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Credit Party, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, any
Credit Party or any substantial part of their property, or otherwise, all as
though such payments had not been made.

 

Section 2.05                             Payments.  Each Credit Party hereby
guarantees that payments hereunder will be paid to the Administrative Agent, for
the benefit of the Secured Parties, without set-off or counterclaim, in dollars,
at the Administrative Agent’s office specified in Section 11.1(a) of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Credit Party from time to time in accordance with
Section 11.1(c) of the Credit Agreement.

 

Section 2.06                             Information.  Each Credit Party assumes
all responsibility for being and keeping itself informed of each other Credit
Party’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Credit Party assumes and incurs hereunder and
agrees that none of the Administrative Agent or the other Secured Parties will
have any duty to advise such Credit Party of information known to it or any of
them regarding such circumstances or risks.

 

Section 2.07                             Specified Guarantors.  The provisions
of Article 8 shall also be applicable with respect to the Specified Guarantee
provided by each Specified Guarantor.

 

Section 2.08                             Keepwell.  Each Qualified ECP Guarantor
(as defined below) hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds and other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under this Agreement and the other Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Agreement or any other Loan Document, voidable under Debtor Relief
Laws and not for any greater amount).  Subject to Section 2.05, the obligations
of each Qualified ECP Guarantor under this Section shall remain in full force
and effect until all of the Guaranteed Obligations and all the obligations of
the Credit Parties shall have been paid in full in cash and the Term Loan
Commitments terminated.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  For
purposes of this Section, “Qualified ECP Guarantor” means, in respect of any
Swap Obligation, each Credit Party that has total assets exceeding $10,000,000
at the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another

 

12

--------------------------------------------------------------------------------



 

Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE 3.
PLEDGE OF SECURITIES

 

Section 3.01                             Pledge.  As security for the payment or
performance, as applicable, in full of the Secured Obligations, each Credit
Party hereby grants to the Administrative Agent for the benefit of the Secured
Parties a security interest in all of such Credit Party’s right, title and
interest in, to and under:  (a) all Equity Interests to and in any Subsidiary
directly or indirectly owned by each such Credit Party on the date hereof (other
than Excluded Subsidiaries described in clauses (a) through (c) of such
definition) or at any time thereafter acquired by each such Credit Party (other
than Excluded Subsidiaries described in clauses (a) through (c) of such
definition), and in all certificates at any time representing any such Equity
Interest, and any other shares, stock certificates, options or rights of any
nature whatsoever in respect of each such Person that may be issued or granted
to, or held by, such Credit Party while this Agreement is in effect
(collectively, the “Pledged Equity Interests”); (b) all debt securities and
promissory notes held by, or owed to, such Credit Party on the Closing Date or
at any time thereafter, and all securities, promissory notes and any other
instruments evidencing the debt securities or promissory notes described above
(collectively, the “Pledged Debt”); (c) subject to Section 3.05, all payments of
principal or interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities and other property referred to in clauses
(a) and (b) above; (d) subject to Section 3.05, all rights and privileges of
such Credit Party with respect to the securities and other property referred to
in clauses (a), (b), and (c) above; and (e) all Proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) above being collectively
referred to as the “Pledged Securities”).  Notwithstanding the foregoing, no
pledge, lien or security interest is hereby granted or required to be granted in
the Excluded Assets.  Any pledge of any promissory note or other Pledged Debt
with respect to any Mortgage Loan intended for sale to Freddie Mac shall be
effected in strict compliance with the provisions of Chapter 33 of the Freddie
Mac Guide relating to pledged mortgages.

 

Section 3.02                             Delivery of the Pledged Securities. 
(a)  Each Credit Party represents and warrants that each certificate, agreement
or instrument with a face amount or attributable value of at least $2,500,000
representing or evidencing the Pledged Securities in existence on the date
hereof (other than any promissory note or other Pledged Debt with respect to any
Mortgage Loan originated or acquired in the ordinary course of business) have
been delivered to the Administrative Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank.  For the duration of this Agreement and the other Loan Documents, each
Credit Party agrees promptly (and in any event within twenty (20) days after
receipt thereof) to deliver or cause to be delivered to the Administrative Agent
each certificate, agreement or instrument representing or evidencing the Pledged
Equity Interests and all debt securities and promissory notes constituting
Pledged Debt (other than, at any time that no Default or Event of Default has
occurred and is continuing, any promissory note or other Pledged Debt with
respect to any Mortgage Loan originated or acquired in the ordinary course of
business), in each case if the face amount or attributable value thereof is at
least $2,500,000.  Notwithstanding the foregoing, certificated Pledged
Securities representing the Equity Interest of a Subsidiary required to be
pledged hereunder shall be delivered to the Administrative Agent irrespective of
the face amount or attributable value thereof.

 

(b)                                 Upon delivery to the Administrative Agent: 
(i) any Pledged Securities shall be accompanied by undated stock or other
transfer powers duly executed in blank or other undated instruments of transfer
sufficient to effect the transfer of such Pledged Securities and otherwise
reasonably satisfactory to the Administrative Agent and by such other
instruments and documents as the Required Lenders (acting through the
Administrative Agent) may reasonably request and (ii) all other property
comprising part of the

 

13

--------------------------------------------------------------------------------



 

Pledged Securities shall be accompanied by proper instruments of assignment duly
executed by the applicable Credit Party sufficient to effect the transfer of
such other property and such other instruments or documents as the
Administrative Agent may reasonably request.  Each delivery of Pledged
Securities shall be accompanied by a schedule describing such Pledged
Securities, which schedule shall be attached hereto as a supplement to Schedule
II and made a part hereof; provided, that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities. 
Each schedule so delivered shall supplement any prior schedules so delivered.

 

(c)                                  If any Credit Party shall, as a result of
its ownership of the Pledged Equity Interests, become entitled to receive or
shall receive a membership certificate (including, without limitation, any
certificate representing a distribution in connection with any reclassification,
increase or reduction of capital, or any certificate issued in connection with
any reorganization), options or rights, whether in addition to, in substitution
of, as a conversion of, or in exchange for any of such Pledged Equity Interests,
or otherwise in respect thereof, such Credit Party shall accept the same as the
Secured Parties’ agent, hold the same in trust for the Secured Parties and
deliver the same forthwith to the Administrative Agent, on behalf of the Secured
Parties, in the exact form received, duly endorsed by such Credit Party in
blank, together with an undated membership interest power covering such
certificate duly executed in blank, to be held by the Administrative Agent, on
behalf of the Secured Parties, hereunder as additional security for the Secured
Obligations.  Any sums paid upon or in respect of Pledged Equity Interests upon
the liquidation or dissolution of the issuer thereof shall be paid over to the
Administrative Agent, on behalf of the Secured Parties, to be promptly applied
by it pursuant to Section 5.02.  If any sums of money or property so paid or
distributed in respect of Pledged Securities shall be received by any Credit
Party, such Credit Party shall, until such money or property is paid or
delivered to the Administrative Agent, on behalf of the Secured Parties, hold
such money or property in trust for the Administrative Agent, on behalf of the
Secured Parties, segregated from other funds of such Credit Party, as additional
security for the Secured Obligations.

 

Section 3.03                             Representations, Warranties and
Covenants.  The Credit Parties jointly and severally represent, warrant and
covenant to and with the Administrative Agent, for the benefit of the Secured
Parties that:

 

(a)                                 as of Closing Date, Schedule I correctly
sets forth each Subsidiary Guarantor and the following information with respect
to each Subsidiary Guarantor: (i) the true and correct legal name of such
Subsidiary Guarantor, (ii) its jurisdiction of formation, (iii) its Federal
Taxpayer Identification Number or its organizational identification number and
(iv) the location of its chief executive office.

 

(b)                                 as of Closing Date, Schedule II correctly
sets forth the percentage of the issued and outstanding shares (or units or
other comparable measure) of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity Interests and includes all Equity
Interests owned by the Borrower and the other Credit Parties as of the Closing
Date; provided, however, that the Equity Interests of Excluded Subsidiaries
described in clauses (a) through (c) of such definition, Persons that are not
Subsidiaries, or other Persons not required to be pledged hereunder shall be
separately identified on Schedule II;

 

(c)                                  the Pledged Equity Interests issued by any
Credit Party and the Pledged Debt have, in each case, been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity Interests issued by any such Credit Party, are fully paid and
non-assessable (to the extent applicable), are beneficially owned as of record
by such Credit Party and constitute all of the issued and outstanding shares of
all classes of the Equity Interests issued to such Credit Party and (ii) in the
case of Pledged Debt issued by any such Credit Party, are legal, valid and
binding obligations of the issuers thereof;

 

(d)                                 except for the security interests granted
hereunder, each of the Credit Parties: (i) is and, subject to any transfers or
other dispositions permitted by the Credit Agreement (including any Freddie

 

14

--------------------------------------------------------------------------------



 

Mac CME Securitization), will continue to be the direct owner, beneficially and
of record, of the Pledged Securities indicated on Schedule II as owned by such
Credit Party, (ii) holds the same free and clear of all Liens, other than Liens
created by any Loan Documents and Liens permitted by the Credit Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of or create or
permit to exist any security interest in or other Lien on, the Pledged
Securities, other than Liens created by any Loan Document, Liens permitted by
the Credit Agreement and transfers or other dispositions permitted by the Credit
Agreement (including any Freddie Mac CME Securitization), and (iv) will defend
its title or interest thereto or therein against any and all Permitted Liens,
however arising, of all Persons whomsoever;

 

(e)                                  except as set forth in the Agency Consents
and except for restrictions and limitations imposed by (i) the Loan Documents or
(ii) securities laws generally, the Pledged Securities issued by any of the
Credit Parties are and will continue to be freely transferable and assignable,
and none of the Pledged Securities issued by any such Credit Parties are or will
be subject to any option, right of first refusal, shareholders agreement,
charter or bylaw provision or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Securities hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder
(including, without limitation, the right, where applicable, to be substituted
as a member, manager or partner under any partnership agreement, limited
liability company agreement, operating agreement or other organizational
documents of any Credit Party and to receive the benefits of a manager, member
or partner thereunder (including, without limitation, all voting rights and
rights of an economic interest holder));

 

(f)                                   each of the Credit Parties has the power
and authority to pledge the Pledged Securities pledged by it hereunder in the
manner hereby done or contemplated;

 

(g)                                  no consent or approval of any Governmental
Authority, any securities exchange or any other Person was or is necessary to
the validity of the pledge effected hereby on the date hereof (other than such
as have been obtained and are in full force and effect);

 

(h)                                 upon (i) the filing of the UCC financing
statements as described in Section 4.02(b), the Administrative Agent shall have
a legal, valid and perfected lien upon and security interest in all of the
Pledged Securities that may be perfected by filing as security for the payment
and performance of the Secured Obligations, (ii) with respect to that portion of
the Pledged Securities that are “certificated securities” or “instruments” (as
each such term is defined in the UCC), upon the delivery to the Administrative
Agent of the original of such Pledged Securities together with an effective
endorsement or undated stock power with respect thereto duly indorsed in blank
by the applicable Credit Party, the Administrative Agent shall have a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Securities as security for the payment and performance of the Secured
Obligations and (iii) with respect to that portion of the Pledged Securities
that are “uncertificated securities” (as such term is defined in the UCC), upon
the agreement of the issuer thereto to comply with the instructions originated
by the Administrative Agent with respect to such Pledged Securities without
further consent by the registered owners of such Pledged Securities, the
Administrative Agent shall have a legal, valid and perfected first priority lien
upon and security interest in such Pledged Securities as security for the
payment and performance of the Secured Obligations;

 

(i)                                     all Pledged Debt as of the Closing Date
(other than any promissory note or other Pledged Debt with respect to any
Mortgage Loan originated or acquired in the ordinary course of business) is
described on Schedule II;

 

(j)                                    none of the Pledged Securities are held
in a Securities Account; and

 

15

--------------------------------------------------------------------------------



 

(k)                                 without limiting the generality of the
representations and warranties set forth in the Credit Agreement, the
representations and warranties of each Credit Party set forth in Section 7.10 of
the Credit Agreement (including, without limitation, with respect to the
restrictions on granting any so-called Negative Pledges respecting any Excluded
Subsidiary) shall at all times be true and accurate.

 

Section 3.04                             Registration in Nominee Name;
Denominations.  The Administrative Agent, on behalf of the Secured Parties,
shall have the right (in its sole and absolute discretion) to hold the Pledged
Securities in the name of the applicable Credit Party, endorsed or assigned in
blank or, upon the occurrence and during the continuation of an Event of
Default, in its own name as pledgee or the name of its nominee (as pledgee or as
sub-agent).  The Administrative Agent shall at all times upon the occurrence and
during the continuation of an Event of Default have the right to exchange any
certificates representing Pledged Securities issued by any Credit Party for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

 

Section 3.05                             Voting Rights; Dividends and Interest. 
(a)  Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have notified the Credit Parties that their
rights under this Section 3.05 are being suspended:

 

(i)                                     Each Credit Party shall be entitled to
exercise any and all voting and other consensual rights and powers inuring to an
owner of Pledged Securities or any part thereof for any purpose, subject to any
limitations thereon as may be provided for in the Credit Agreement and otherwise
consistent with the terms and provisions of this Agreement, the Credit Agreement
and the other Loan Documents; provided, that no Credit Party shall vote to
(A) enable or take other action to permit any issuer of Pledged Equity Interests
to issue any additional Equity Interests except for additional Equity Interests
that (1) in the case of any such issuer that is a holder or owner of any Agency
Collateral, are issued ratably to all existing holders of the Equity Interests
of such issuer and (2) to the extent issued to a Credit Party, will subject to
the security interest of the Administrative Agent granted herein or (B) enter
into any agreement or undertaking restricting the right or ability of such
Credit Party or the Administrative Agent to sell, assign or transfer any Equity
Interests.

 

(ii)                                  The Administrative Agent, at the Credit
Party’s expense, shall execute and deliver to each Credit Party, or cause to be
executed and delivered to such Credit Party, all such proxies, powers of
attorney and other instruments as such Credit Party may reasonably request for
the purpose of enabling such Credit Party to exercise the voting and other
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

 

(iii)                               Each Credit Party shall be entitled to pay
dividends and distributions solely to the extent permitted by the Credit
Agreement, and each Credit Party shall be entitled to receive and retain any and
all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities to the extent and only to the
extent that such dividends, interest, principal and other distributions are
permitted by, and otherwise paid or distributed in accordance with, the terms
and conditions of the Credit Agreement, the other Loan Documents and applicable
laws; provided, that (x) any noncash dividends, interest, principal or other
distributions that would constitute Pledged Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interest
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Securities, and, if received by any Credit Party, shall not be commingled by
such Credit Party with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent

 

16

--------------------------------------------------------------------------------



 

and the other Secured Parties and shall be promptly, and in any event on the
next Delivery Date after receipt of same, delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement as described in
Section 3.02(c) or otherwise) and (y) any Article 9 Collateral so received shall
be subject to the applicable provisions of Article 4 hereof.

 

(b)                                 Upon the occurrence and during the
continuation of an Event of Default, after the Administrative Agent shall have
notified the Credit Parties of the suspension of their rights under this
Section 3.05, all rights of any Credit Party to dividends, interest, principal
or other distributions that such Credit Party is authorized to receive pursuant
to paragraph (a)(iii) of this Section 3.05 shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions.  All dividends, interest, principal
or other distributions received by any Credit Party contrary to the provisions
of this Section 3.05 shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties, shall be segregated from
other property or funds of such Credit Party and shall be forthwith delivered to
the Administrative Agent upon demand in the same form as so received (with any
necessary endorsement).  Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of
Section 5.02.  After all Events of Default have been cured or waived, as may be
applicable, and the Borrower has delivered to the Administrative Agent a
certificate to that effect, the Administrative Agent shall promptly repay to
each Credit Party (without interest) all dividends, interest, principal or other
distributions that such Credit Party would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and that remain
in such account.

 

(c)                                  Upon the occurrence and during the
continuation of an Event of Default, after the Administrative Agent shall have
notified the Credit Parties of the suspension of their rights under this
Section 3.05, all rights of any Credit Party to exercise the voting and other
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 3.05, and the obligations of the Administrative Agent
under paragraph (a)(ii) of this Section 3.05, shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and other
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuation of an Event of Default to permit the
Credit Parties to exercise such rights.  After all Events of Default have been
cured or waived, as may be applicable, the Credit Parties shall have the right
to exercise the voting and consensual rights and powers that they would
otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.

 

(d)                                 Any notice given by the Administrative Agent
to the Credit Parties suspending their rights under this Section 3.05 (i) may be
given to one or more of the Credit Parties at the same or different times, and
(ii) may suspend the rights of the Credit Parties under paragraph (a)(i) or
(a)(iii) of this Section 3.05 in part without suspending all such rights (as
specified by the Administrative Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Administrative Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

 

(e)                                  Solely with respect to Article 8 Matters
(as defined below), each Credit Party hereby irrevocably grants and appoints the
Administrative Agent, on behalf of the Secured Parties, from the date of this
Agreement until the termination of this Agreement in accordance with its terms,
as such Credit Party’s true and lawful proxy, for and in such Credit Party’s
name, place and stead to vote all Pledged Equity Interests, whether directly or
indirectly, beneficially or of record, now owned or hereafter acquired,

 

17

--------------------------------------------------------------------------------



 

with respect to such Article 8 Matters.  The proxy granted and appointed in this
Section 3.05(e) shall include the right to sign such Credit Party’s name to any
consent, certificate or other document relating to an Article 8 Matter and the
Pledged Equity Interests that applicable law may permit or require, to cause the
Pledged Equity Interests to be voted in accordance with the preceding sentence. 
Each Credit Party hereby represents and warrants that there are no other proxies
and powers of attorney with respect to an Article 8 Matter and the Pledged
Equity Interests that such Credit Party may have granted or appointed.  Each
Credit Party will not give a subsequent proxy or power of attorney or enter into
any other voting agreement with respect to the Pledged Equity Interests with
respect to any Article 8 Matter and any attempt to do so with respect to an
Article 8 Matter shall be void and of no effect.

 

As used herein, “Article 8 Matter” means any action, decision, determination or
election by an issuer of Pledged Equity Interests or its member that its
membership interests or other equity interests, or any of them, be, or cease to
be, a “security” as defined in and governed by Article 8 of the UCC, and all
other matters related to any such action, decision, determination or election.

 

The proxies and powers granted by each Credit Party pursuant to this Agreement
are coupled with an interest and are given to secure the performance of such
Credit Party’s obligations hereunder.

 

Section 3.06                             Uniform Commercial Code Financing
Statements, etc.  The provisions of the first two paragraphs of
Section 4.01(b) and the provisions of Section 4.02(b) are hereby incorporated by
reference.  Each Credit Party understands and agrees that the Administrative
Agent may file UCC financing statements that include the Pledged Securities as
well as the Article 9 Collateral, including any such financing statements that
indicate the Collateral as “all assets other than Excluded Assets” of such
Credit Party, or other similar description, in each case so long as such UCC
financing statements so contain any language required to be contained therein
pursuant to the Agency Consents.

 

Section 3.07                             Specified Ownership Interest Pledge. 
The terms of Article 3 shall be subject to the provisions of Article 8 which
shall also be applicable with respect to the Specified Ownership Interest
Pledged provided hereunder with respect to each of the Specified Pledged
Entities.

 

Section 3.08                             Partnership/LLC Interests.  Subject to
Section 7.13, each limited liability agreement, operating agreement, membership
agreement, partnership agreement or similar agreement relating to any
Partnership/LLC Interests included in the Collateral (a “Partnership/LLC
Agreement”) shall be amended in a manner satisfactory to the Administrative
Agent to the extent necessary to permit each member, manager and partner that is
a Credit Party to pledge all of the Partnership/LLC Interests in which such
Credit Party has rights to, and grant and collaterally assign to, the Secured
Parties a lien and security interest in its Partnership/LLC Interests in which
such Credit Party has rights without any further consent, approval or action by
any other party, including, without limitation, any other party to any
Partnership/LLC Agreement or otherwise, with the effect that, upon the
occurrence and during the continuance of an Event of Default, the Secured
Parties or their respective designees shall have the right (but not the
obligation) to be substituted for the applicable Credit Party as a member,
manager or partner under the applicable Partnership/LLC Agreement and the
Secured Parties shall have all rights, powers and benefits of such Credit Party
as a member, manager or partner, as applicable, under such Partnership/LLC
Agreement (which for the avoidance of doubt, such rights, powers and benefits of
a substituted member shall include all voting and other rights and not merely
the rights of an economic interest holder).

 

ARTICLE 4.
SECURITY INTERESTS IN PERSONAL PROPERTY

 

Section 4.01                             Security Interest.  (a)  As security
for the payment or performance, as applicable, in full of the Secured
Obligations, each Credit Party hereby grants to the Administrative Agent, its

 

18

--------------------------------------------------------------------------------



 

successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Credit Party or in which such Credit Party now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

 

(i)                                     the Deposit Accounts and all cash or
other assets or proceeds deposited therein;

 

(ii)                                  all Agency Collateral;

 

(iii)                               all MSR Assets, whether or not yet accrued,
earned, due or payable, as well as all other present and future rights and
interests of the Credit Parties in MSR Assets;

 

(iv)                              all Income in respect of the MSR Assets;

 

(v)                                 all Intellectual Property;

 

(vi)                              all Contracts and all Contract Rights;

 

(vii)                           the “commercial tort claims” (as defined in the
UCC) specified on Schedule IV;

 

(viii)                        all books and records pertaining to the Article 9
Collateral;

 

(ix)                              to the extent not otherwise included above,
any and all other Property held at any time by any of the Credit Parties;

 

(x)                                 all “accounts”, “chattel paper”,
“documents,” “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter of credit rights” and
“securities accounts” as each of those terms is defined in the UCC and all cash
and Cash Equivalents and all products and proceeds relating to or constituting
any or all of the foregoing; and

 

(xi)                              to the extent not otherwise included above,
all other assets of each Credit Party (other than Excluded Assets) and all
proceeds and products of any and all of the foregoing and all accessions (as
such term is defined in the UCC) to any of the foregoing, collateral security,
supporting obligations and guarantees given by any Person with respect to any of
the foregoing.

 

Notwithstanding the foregoing, neither the Article 9 Collateral nor the Pledged
Securities shall include the following (collectively, the “Excluded Assets”):

 

(i)                                     any obligation or property of any kind
due from, owed by or belonging to any Sanctioned Person,

 

(ii)                                  any assets that are subject to a purchase
money lien or capital lease permitted under the Credit Agreement to the extent
the documents relating to such purchase money lien or capital lease would not
permit such assets to be subject to the Security Interests created hereby or the
grant or perfection of additional Lien would result in a breach or termination
of, or constitutes a default under, the documentation governing such Liens or
the obligations secured by such Liens,

 

19

--------------------------------------------------------------------------------



 

(iii)                               any lease, license or other contract,
including, without limitation, all Collateral Transaction Documents, if the
grant of a security interest therein under the terms thereof or under applicable
law, rule or regulation, is prohibited, or would give any other party thereto
(other than a Credit Party) the right to terminate such lease, license or other
contract,

 

(iv)                              any tangible or intangible asset if (but only
to the extent that) the grant of a security interest therein would be prohibited
by applicable law, rule or regulation, and binding judicial interpretations in
connection therewith,

 

(v)                                 motor vehicles;

 

(vi)                              Excluded Property,

 

(vii)                           any United States federal intent-to-use
Trademark or service mark application prior to the filing of a statement or use
or amendment to allege use, or any other intellectual property, to the extent
that applicable law or regulation prohibits the creation of a security interest
or would otherwise result in the loss of rights from the creation of such
security interest or from the assignment of such rights upon the occurrence and
continuance of a Default or Event of Default;

 

(viii)                        those assets (including, without limitation, MSR
Assets) as to which both the Administrative Agent and the Borrower reasonably
determine that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to the Secured Parties of the
security to be afforded thereby;

 

(ix)                              all Equity Interests in any Excluded
Subsidiary described in clauses (a) through (c) of such definition;

 

(x)                                 with respect to any Fannie Mae Designated
Loans, any MSR Assets and other assets of WDLLC and WD Capital expressly
excluded from the definition of Fannie Mae Collateral pursuant to the provisions
of Section 8.01(a) or otherwise under any applicable Agency Consent provided by
Fannie Mae (but only as and to the limited extent, and only for so long as, any
such assets are expressly excluded);

 

(xi)                              with respect to any Freddie Mac Designated
Loans, all Excluded Freddie Mac-Related Assets;

 

(xii)                           with respect to any Ginnie Mae Designated Loans,
any MSR Assets and other assets of WDLLC and WD Capital expressly excluded from
the definition of Ginnie Mae Collateral pursuant to the provisions of
Section 8.03(a) or otherwise under any applicable Agency Consent provided by
Ginnie Mae (but only as and to the limited extent, and only for so long as, any
such assets are expressly excluded); and

 

(xiii)                        any Equity Interests of each First Tier Foreign
Subsidiary in excess of 65% of the outstanding Voting Equity Interests and 100%
of the non-Voting Equity Interests of each such First Tier Foreign Subsidiary;

 

provided, that the exclusions in clauses (ii), (iii), and (iv) shall not apply
to the extent that, and for so long as (x) such prohibition or restriction is
not enforceable or is otherwise ineffective under Applicable Law (including the
UCC) or (y) consent to such security interest has been obtained from any
applicable

 

20

--------------------------------------------------------------------------------



 

third party; provided that (1) nothing in this Agreement or any other Loan
Document shall affect, limit, restrict or impair the grant by any Credit Party
of a Security Interest in any corresponding account or any corresponding money
or other amounts due and payable to any Credit Party or to become due and
payable to any Credit Party under any lease, instrument, contract or agreement,
a security interest in which is prohibited or restricted as described in clauses
(ii), (iii) or (iv) above, unless such security interest in such corresponding
account, money or other amount due and payable is also specifically prohibited
or restricted by the terms of such lease, instrument, contract or other
agreement or such security interest in such corresponding account, money or
other amount due and payable would expressly constitute a default under or would
expressly grant a party a termination right under any such lease, instrument,
contract or agreement governing such right unless, in each case, (x) such
prohibition is not enforceable or is otherwise ineffective under Applicable Law
(including the UCC) or (y) consent to such security interest has been obtained
from any applicable third party; and (2) the Security Interests granted herein
shall immediately and automatically attach to and the term “Collateral” shall
immediately and automatically include the rights under any such lease,
instrument, contract or agreement and in any corresponding account, money, or
other amounts due and payable to any Credit Party at such time as such
prohibition, restriction, event of default or termination right terminates or is
waived or consent to such security interest has been obtained from any
applicable third party;

 

(b)                                 Pursuant to Section 9-509 of the UCC and any
Applicable Law, each Credit Party hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements with respect to the Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets
other than Excluded Assets” of such Credit Party or such other similar
description and (ii) contain the information required by Article 9 of the UCC of
each applicable jurisdiction for the filing of any financing statement or
amendment, including whether such Credit Party is an organization, the type of
organization and any organizational identification number issued to such Credit
Party, in each case so long as such financing statements also contain any
language required to be contained therein pursuant to the Agency Consents.  Each
Credit Party agrees to provide such information to the Administrative Agent
promptly upon request.  The authorization granted in this Section does not in
any way limit the obligations of the Credit Parties set forth in Sections
4.01(e) and 4.03(d).

 

Each Credit Party also ratifies its authorization for the Administrative Agent
to file in any relevant jurisdictions any financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations or amendments thereto.

 

On or prior to the Closing Date, each Credit Party shall indicate on their
respective internal records that the Administrative Agent, on behalf of the
Secured Parties, has acquired a security interest therein as provided in this
Agreement.  Together with the quarterly reporting required under Section 6.1 of
the Credit Agreement, if any Credit Party has acquired or disposed of any Agency
Collateral or MSR Assets during the applicable quarter, the Credit Parties shall
provide the Administrative Agent with an updated reporting as part of such
quarterly reporting, as the case may be, reflecting such additions and/or
deletions.

 

(c)                                  On or before the Closing Date (or promptly
but in no event more than twenty (20) days after the date of acquisition thereof
if acquired after the Closing Date), the related Credit Party shall provide to
the Administrative Agent and the Lenders:

 

(i)                                     in the case of MSR Assets related to an
Agency Contract, an Agency Consent, duly executed by the Administrative Agent,
Lenders, the applicable Credit Party and the related Agency; and

 

(ii)                                  in the case of any MSR Assets (or Deposit
Accounts permitted pursuant to Article 8 hereunder with respect to Agency
Collateral): (A) a Deposit Account Control

 

21

--------------------------------------------------------------------------------



 

Agreement for the Deposit Accounts into which all related Income shall be
deposited in accordance with Section 4.06(a), reasonably acceptable to the
Administrative Agent and duly executed by the related parties, and (B) in cases
where the applicable Credit Party receives payments directly from the obligors
on the related Mortgage Loans, an agreement with the lock box/clearing account
bank into which such payments are made, pursuant to which such lock box/clearing
account bank agrees to sweep all Income related to such Mortgage Loans into a
Deposit Account described in clause (A) of this Section 4.01(c).

 

(d)                                 Each Credit Party shall, from time to time,
at its expense, execute, deliver, file and record all statements, continuation
statements, amendments, specific assignments or other instruments or documents
and take any other action that may be necessary, or that the Required Lenders,
may reasonably request, to create, evidence, preserve, perfect or validate the
Security Interest or to enable such requesting party to exercise and enforce its
rights hereunder and under the Credit Agreement with respect to any of the
Collateral.

 

(e)                                  The Administrative Agent is further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office or any similar office in any
other country) such documents as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Credit Party, without the signature of any Credit
Party, and naming any Credit Party or the Credit Parties as debtors and the
Administrative Agent as secured party.

 

(f)                                   The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Credit Party with respect to or arising out of the Collateral and
notwithstanding anything in this Agreement or any Loan Document to the contrary,
(i) each Credit Party shall remain liable to perform all of its duties and
obligations under the contracts and agreements included in the Collateral to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent or any other Secured Party of any of the rights hereunder
shall not release any Credit Party from any of its duties or obligations under
the contracts and agreements included in the Collateral, (iii) the
Administrative Agent and each other Secured Party shall not have any obligation
or liability under the contracts and agreements included in the Collateral by
reason of this Agreement, and shall not be obligated to perform any of the
obligations or duties of any Credit Party thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder, and (iv) neither
the Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Credit Party’s acts or omissions.

 

Section 4.02                             Representations and Warranties.  The
Credit Parties jointly and severally represent and warrant to the Administrative
Agent and the other Secured Parties that:

 

(a)                                 Each Credit Party has good and valid rights
in and title to the Collateral and has full power and authority to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than any consent or approval
that has been obtained or any consent or approval which, if not obtained, could
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Each Perfection Certificate, as and to the
extent required by the Administrative Agent from time to time, shall be duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Credit Party, is correct and complete in
all material respects as of the Closing Date.  The UCC financing statements are
prepared based upon the information provided to the Administrative Agent for
filing in each governmental, municipal or other office specified in the

 

22

--------------------------------------------------------------------------------



 

applicable Perfection Certificates delivered to the Administrative Agent on the
Closing Date (and as may be applicable, from time to time, after the Closing
Date), are in appropriate form for filing in the appropriate offices of the
states specified in the applicable Perfection Certificate, contain an adequate
description of the Collateral for purposes of perfecting a security interest in
such Collateral to the extent that a security interest in such Collateral may be
perfected by filing in such offices and are all the filings, recordings and
registrations (other than (x) filings, if any, required to be made in the United
States Patent and Trademark Office and the United States Copyright Office in
order to perfect the Security Interest in Article 9 Collateral consisting of
United States registered Patents, United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights and (y) fixture filings relating to
Article 9 Collateral consisting of fixtures, which filings are not required to
be made hereunder or pursuant hereto) that are necessary to publish notice of
and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties in respect of all Collateral in which a security interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary in any such jurisdiction, except as provided under
the UCC with respect to the filing of continuation statements.  Each Credit
Party represents and warrants that a fully executed agreement in the form of
Exhibit II, Exhibit III or Exhibit IV hereof, as applicable, and containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents (and Patents for which United States
registration applications are pending), United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights (and Copyrights for which United States
registration applications are pending) have been delivered to the Administrative
Agent and have been sent for recording by the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. §261, 15
U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder, as applicable,
which together with the execution of this Agreement and the filing of the UCC
financing statements, establish a legal, valid and, upon such recordation,
perfected security interest in favor of the Administrative Agent for the benefit
of the Secured Parties in respect of all Article 9 Collateral consisting of
United States Patents (and Patents for which United States registration
applications are pending), United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights (and Copyrights for which United States registration
applications are pending) in which a security interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary (except as provided under the UCC with respect to
the filing of continuation statements and other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of United States Patents (and Patents for which United
States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights acquired or developed after the
date hereof and other than any such actions required as a result in any change
in applicable law).  Each Credit Party represents and warrants that when the
applicable depositary bank, the Administrative Agent and the applicable Credit
Party shall have executed and delivered a Deposit Account Control Agreement the
Security Interest will constitute a perfected security interest in all right,
title and interest of the applicable Credit Party in the Deposit Account subject
to such Deposit Account Control Agreement, in each case prior to all other Liens
and rights of others therein and subject to no adverse claims, except for
Permitted Liens.  Each Credit Party represents and warrants that when the
applicable securities intermediary (as such term is defined in the UCC), the
Administrative Agent and the applicable Credit Party shall have executed and
delivered a Securities Account Control Agreement, the Security Interest will
constitute a perfected security interest in all right, title and interest of the
applicable Credit Party in the applicable Securities Account subject to such
Securities Account Control Agreement, in each case prior to all other Liens and
rights of others therein and subject to no adverse claims.

 

23

--------------------------------------------------------------------------------



 

(c)                                  The Security Interest constitutes:  (i) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the Secured Obligations, (ii) subject to the filings
described in Section 4.02(b), a perfected security interest in all Article 9
Collateral (other than fixtures) in which a security interest may be perfected
by filing, recording or registering a financing statement or analogous document
in the United States (or any political subdivision thereof) and its territories
and possessions pursuant to the UCC or other applicable law in such
jurisdictions, and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the aforementioned UCC financing statements and the
forms attached hereto as Exhibit II, Exhibit III or Exhibit IV hereof, as
applicable.  The Security Interest is and shall be prior to any other Lien on
any of the Article 9 Collateral, other than Permitted Liens that have priority
as a matter of Applicable Law.

 

(d)                                 The Article 9 Collateral is owned by the
Credit Parties, respectively, free and clear of any Lien, except for Permitted
Liens.  Other than pursuant to the Loan Documents, none of the Credit Parties
has filed or consented to the filing of:  (i) any financing statement or
analogous document under the UCC or any other Applicable Laws covering any
Collateral, (ii) any assignment in which any Credit Party assigns any Collateral
or any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Credit Party assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Permitted
Liens.

 

(e)                                  Each applicable Credit Party services the
Ginnie Mae Loans pursuant to the Ginnie Mae Agreements and, other than the
Ginnie Mae Agreements, there are no agreements, contracts or arrangements
governing the origination or servicing of the Ginnie Mae Loans.  Each applicable
Credit Party services the Fannie Mae Loans pursuant to the Fannie Mae
Agreements, and the ASAP Plus Agreements, and, other than the Fannie Mae
Agreements and the ASAP Plus Agreements, there are no agreements, contracts or
arrangements governing the origination or servicing of the Fannie Mae Loans. 
Each such applicable Credit Party services the Freddie Mac Loans pursuant to the
Freddie Mac Agreements, and, other than the Freddie Mac Agreements, there are no
agreements, contracts or arrangements governing the origination or servicing of
the Freddie Mac Loans.  Each such applicable Credit Party services the Investor
Loans pursuant to the Investor Agreements, and, other than the Investor
Agreements, there are no agreements, contracts or arrangements governing the
origination or servicing of the Investor Loans.

 

(f)                                   Each such applicable Credit Party has all
consents, licenses and approvals necessary to originate (and as may be
applicable, to commit to insure or guarantee) and service Mortgage Loans on
behalf of each Agency and applicable Investor and has remained in compliance
with the Agency Agreements and the Investor Agreements, except where the failure
to do so could not reasonably be expect to have a Material Adverse Effect.

 

(g)                                  Each Credit Party is a “registered
organization” (as such term is defined in the UCC) organized under the laws of
the state identified on Schedule 5.1 of the Credit Agreement and in the
Perfection Certificate.

 

(h)                                 All Copyright registrations, Copyright
applications, issued Patents, Patent applications, Trademark registrations and
Trademark applications are identified on Schedule III hereto and except as noted
on Schedule III, no Intellectual Property is the subject of any licensing or
franchise agreement pursuant to which a Credit Party is the licensor or
franchisor.

 

24

--------------------------------------------------------------------------------



 

(i)                                     All “commercial tort claims” or “letter
of credit rights” (as each such term is defined in the UCC) having a value of
$2,500,000 or more are identified on Schedule IV.

 

(j)                                    Each existing account constitutes, and
each hereafter arising account will, when such account arises, constitute, the
legally valid and binding obligation of the applicable Account Debtor, except
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to materially adversely affect the value or collectability of the
accounts included in the Collateral, taken as a whole.  No Account Debtor has
any defense, set-off, claim or counterclaim against any Credit Party that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the accounts included in the Collateral, or
otherwise, except for defenses, setoffs, claims or counterclaims that could not
reasonably be expected, individually or in the aggregate, to materially
adversely affect the value or collectability of the accounts included in the
Collateral, taken as a whole.  None of the Credit Parties’ accounts receivables
are, nor will any hereafter arising account receivable be, evidenced by a
promissory note or other “instrument” (as defined in the UCC (other than a
check)) that has not been pledged to the Administrative Agent in accordance with
the terms hereof.  No account results from a contract between any Credit Party
and an agency, department or instrumentality of the United States or any state,
municipal or local Governmental Authority or gives rise to obligations of any
such Governmental Authority as Account Debtor to any Credit Party.

 

(k)                                 Each Credit Party hereby represents and
warrants to the Administrative Agent for the benefit of each of the Secured
Parties that each of the representations and warranties contained in Articles 5
and 8 of the Credit Agreement, to the extent applicable to such Credit Party,
are true and correct.

 

Section 4.03                             Covenants.  (a)  As further provided in
the Credit Agreement, each Credit Party agrees to give the Administrative Agent
prompt written notice (but in no event later than thirty (30) days (or such
shorter period as may be acceptable to the Administrative Agent in its sole
discretion)) prior to any change in its (i) corporate name, (ii) type of
organization or corporate structure, (iii) organizational identification number
or (iv) jurisdiction of organization.  Each Credit Party agrees to give the
Administrative Agent prompt written notice of any change in (i) the location of
its chief executive office or its principal place of business, or (ii) its
Federal Taxpayer Identification Number.  Each Credit Party agrees to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this Section 4.03(a) with the
notice required in such sentence.  Each Credit Party agrees promptly (but in no
event later than the next Delivery Date) to notify the Administrative Agent if
any portion of the Article 9 Collateral material to a Credit Party’s business
owned or held by such Credit Party is damaged or destroyed.

 

(b)                                 Each Credit Party agrees to maintain in all
material respects, at its own cost and expense, such complete and accurate
records with respect to the Collateral owned by it as is consistent with its
current practices and in accordance with such standard practices used in
industries that are the same as or similar to those in which such Credit Party
is engaged, but in any event to include complete accounting records indicating
all payments and proceeds received with respect to any part of the Collateral.

 

(c)                                  Each Credit Party shall, at its own
expense, take any and all actions necessary to defend title to the Collateral
(other than Collateral that is deemed by such Credit Party not to be material to
the conduct of its business) against all Persons and to defend the security
interests of the Administrative Agent in the Collateral and the priority thereof
against any Lien not permitted pursuant to the Credit Agreement.  Nothing in
this Agreement shall prevent any Credit Party from discontinuing the operation
or maintenance of any of its assets or properties if such discontinuance is
permitted by the Credit Agreement.

 

(d)                                 Each Credit Party agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the

 

25

--------------------------------------------------------------------------------



 

Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interests in the Collateral and the
rights and remedies created hereby, including taking of all actions required by
Section 6.6 of the Credit Agreement and the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interests in the Collateral hereunder and the filing of
any financing statements (including fixture filings) or other documents
(including execution of agreements in the form of Exhibits II, III and IV and
filing such agreements with the United States Patent and Trademark Office or
United States Copyright Office, as applicable) in connection herewith or
therewith; provided, however, that for so long as no Event of Default shall have
occurred and be continuing, nothing in this Section 4.03(d) shall require any
Credit Party to take perfection actions that are not otherwise required under
any other clauses of Article 3 or Article 4.  If any amount payable to any
Credit Party under or in connection with any of the Article 9 Collateral shall
be or become evidenced by any promissory note or other instrument in excess of
$2,500,000 (other than, at any time that no Default or Event of Default has
occurred and is continuing, any promissory note or other Pledged Debt with
respect to any Mortgage Loan originated or acquired in the ordinary course of
business), such note or instrument shall be promptly (but in no event later than
the next Delivery Date) pledged and delivered to the Administrative Agent, duly
endorsed in a manner reasonably satisfactory to the Administrative Agent.

 

(e)                                  Subject to, and in accordance with, the
terms and provisions of the Credit Agreement (including all limits on expense
reimbursement set forth therein), the Administrative Agent and such Persons as
the Administrative Agent may reasonably designate shall have the right, at the
Credit Parties’ own cost and expense, to inspect the Article 9 Collateral, all
material records related thereto (and to make extracts and copies from such
records) and the premises upon which any of the Article 9 Collateral is located,
to discuss the Credit Parties’ affairs with the officers of the Credit Parties
and their independent accountants and to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including (upon the
occurrence and during the continuation of an Event of Default or with the
consent of the applicable Credit Party (not to be unreasonably withheld,
delayed, or conditioned)), in the case of Agency Collateral, MSR Assets or other
Article 9 Collateral in the possession of any third person, by contacting
Account Debtors or the third person possessing such Article 9 Collateral for the
purpose of making such a verification.  Subject to any confidentiality
requirements set forth in the Loan Documents, the Administrative Agent shall
have the absolute right to share any information it gains from such inspection
or verification with any Secured Party.

 

(f)                                   During the continuance of an Event of
Default, the Administrative Agent, at its option, may (but shall have no
obligation to) discharge past due taxes, assessments, charges, fees or Liens at
any time levied or placed on the Collateral and not permitted pursuant to the
terms and provisions of the Credit Agreement, and may pay for the maintenance
and preservation of the Article 9 Collateral to the extent any Credit Party
fails to do so as required by the Credit Agreement or this Agreement, and each
Credit Party jointly and severally agrees to reimburse the Administrative Agent
on demand for any payment made or any expense incurred by the Administrative
Agent pursuant to the foregoing authorization; provided that nothing in this
paragraph shall be interpreted as excusing any Credit Party from the performance
of, or imposing any obligation on the Administrative Agent or any Secured Party
to cure or perform, any covenants or other promises of any Credit Party with
respect to taxes, assessments, charges, fees, Liens and maintenance as set forth
in this Agreement or in the other Loan Documents; provided, further, that the
Administrative Agent or any Lender shall not discharge any past due taxes,
assessments, charges, fees or Liens if being contested by one or more of the
Credit Parties in accordance with the Credit Agreement and the applicable Credit
Party has notified the Administrative Agent in writing of such contest.

 

(g)                                  If at any time any Credit Party shall take
a security interest in any property of an Account Debtor or any other Person
with a value in excess of $2,500,000 to secure payment and

 

26

--------------------------------------------------------------------------------



 

performance of any account (other than, at any time that no Default or Event of
Default has occurred and is continuing, any mortgage or other security taken
with respect to any Mortgage Loan originated or acquired in the ordinary course
of business), such Credit Party shall promptly (but in no event later than the
next Delivery Date) assign such security interest to the Administrative Agent. 
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.

 

(h)                                 Each Credit Party shall remain liable to
observe and perform all the conditions and material obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Credit Party jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the other Secured Parties from and against any and all
liability for such performance.

 

(i)                                     None of the Credit Parties shall make or
permit to be made an assignment, pledge or hypothecation of the Collateral or
shall grant any other Lien in respect of the Collateral, or otherwise agree to
enter into (or agree to enter into) a Negative Pledge, except to the extent
permitted by the Credit Agreement.  None of the Credit Parties shall make or
permit to be made any transfer of the Collateral except to the extent permitted
by the Credit Agreement, and each Credit Party shall remain at all times in
possession of the Collateral owned by it, except to the extent permitted by the
Credit Agreement.

 

(j)                                    Each Credit Party irrevocably makes,
constitutes and appoints the Administrative Agent (and all officers, employees
or agents designated by the Administrative Agent) as such Credit Party’s true
and lawful agent (and attorney-in-fact) for the purpose, upon the occurrence and
during the continuation of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Credit Party on any check, draft, instrument or other
item of payment for the proceeds of such policies of insurance and for making
all determinations and decisions with respect thereto.  In the event that any
Credit Party at any time or times shall fail to obtain or maintain any of the
policies of insurance required under the Credit Agreement or to pay any premium
in whole or part relating thereto, the Administrative Agent may, without waiving
or releasing any obligation or liability of the Credit Parties hereunder or any
Event of Default, in its sole reasonable discretion, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems advisable.  All sums disbursed
by the Administrative Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, out-of-pocket expenses and other
charges relating thereto, shall be payable, upon demand, by the Credit Parties
to the Administrative Agent and shall be additional Secured Obligations secured
hereby.

 

(k)                                 Without limiting the generality of the
covenants set forth in the Credit Agreement, each Credit Party shall comply
fully with the covenants set forth in Section 7.10 of the Credit Agreement.

 

Section 4.04                             Other Actions.  In order to ensure the
attachment, perfection and priority of, and the ability of the Administrative
Agent to enforce, the Security Interest, each Credit Party agrees, in each case
at such Credit Party’s own expense, to take the following actions with respect
to the following Article 9 Collateral (but in no event with respect to any
Excluded Assets):

 

(a)                                 Instruments and Tangible Chattel Paper. 
Each Credit Party represents and warrants that each “instrument” and each item
of “tangible-chattel paper” (as each such term is defined in the UCC) with a
value in excess of $2,500,000 in existence on the date hereof and subject to the
Security Interest of this Agreement (other than any promissory note or other
instrument with respect to any Mortgage Loan originated or acquired in the
ordinary course of business) has been properly endorsed, assigned and delivered
to the Administrative Agent, accompanied by instruments of transfer or
assignment duly executed in blank.  If any Credit Party shall at any time hold
or acquire any “instruments” or “chattel paper” with a

 

27

--------------------------------------------------------------------------------



 

value in excess of $2,500,000, such Credit Party shall promptly (but in no event
later than the next Delivery Date) endorse, assign and deliver the same to the
Administrative Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably request.

 

(b)                                 Electronic Chattel Paper and Transferable
Records.  If any Credit Party at any time holds or acquires an interest in any
electronic “chattel paper” or any “transferable record,” as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction with a value in excess of $2,500,000, such
Credit Party shall promptly (but in no event later than the next Delivery Date)
notify the Administrative Agent in writing thereof and, at the request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control under UCC
Section 9-105 of such electronic chattel paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as
applicable, Section 16 of the Uniform Electronic Transactions Act, as in effect
in such jurisdiction, of such transferable record.  The Administrative Agent
agrees with such Credit Party that the Administrative Agent will arrange,
pursuant to procedures reasonably satisfactory to the Administrative Agent and
so long as such procedures will not result in the Administrative Agent’s loss of
control, for the Credit Party to make alterations to the electronic chattel
paper or transferable record permitted under UCC Section 9-105 or, as
applicable, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Credit Party with respect to such electronic chattel paper or
transferable record.

 

(c)                                  Letter-of-Credit Rights.  If any Credit
Party is at any time a beneficiary under a letter of credit now or hereafter
issued in favor of such Credit Party in an amount in excess of $2,500,000, such
Credit Party shall promptly (but in no event later than the next Delivery Date)
notify the Administrative Agent in writing thereof and, at the request and
option of the Administrative Agent (acting through the Administrative Agent),
such Credit Party shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, use commercially reasonable
efforts, either to:  (i) arrange for the issuer and any confirmer of such letter
of credit to consent to an assignment to the Administrative Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of such letter of
credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under such letter of credit are to be paid to the applicable
Credit Party unless an Event of Default has occurred or is continuing.

 

(d)                                 Commercial Tort Claims.  If any Credit Party
shall at any time hold or acquire a commercial tort claim in an amount
reasonably estimated by such Credit Party to exceed $2,500,000, such Credit
Party shall promptly (but in no event later than the next Delivery Date) notify
the Administrative Agent thereof in a writing signed by such Credit Party
including a summary description of such claim and grant to the Administrative
Agent, for the ratable benefit of the Secured Parties in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Accounts.  Other than in the ordinary
course of business consistent with its past practice, no Credit Party will
(i) amend, supplement, modify, extend, compromise, settle, credit or discount
any account or (ii) release, wholly or partially, any Account Debtor, except
where such extension, compromise, settlement, release, credit, discount,
amendment, supplement or modification could not reasonably be expected, either
individually or in the aggregate, to have a material adverse effect on the value
of the accounts, taken as a whole.

 

28

--------------------------------------------------------------------------------



 

(f)                                   Excess Collateral.  If any Collateral
(other than Collateral specifically subject to the provisions of
Section 4.04(a) through Section 4.04(c) exceeding in value $2,500,000 in the
aggregate (such Collateral exceeding such amount, the “Excess Collateral”) is at
any time in the possession or control of any single consignee, warehouseman,
bailee (other than a carrier transporting inventory to a purchaser in the
ordinary course of business or any bailee with respect to any Mortgage Loan
originated or acquired in the ordinary course of business), processor, or any
other third party, such Credit Party shall notify in writing such Person of the
security interests created hereby, shall use its commercially reasonable efforts
to obtain such Person’s acknowledgment in writing to hold all such Collateral
for the benefit of the Administrative Agent subject to the Administrative
Agent’s instructions, and shall cause such Person to issue and deliver to the
Administrative Agent warehouse receipts, bills of lading or any similar
documents relating to such Collateral, together with an Effective Endorsement
and Assignment; provided that if such Credit Party is not able to obtain such
agreement and cause the delivery of such items, the Administrative Agent, in its
sole discretion, may require such Excess Collateral to be moved to another
location specified thereby.

 

(g)                                  Consignment.  Such Credit Party shall
perfect and protect such Credit Party’s ownership interests in all inventory
stored with a consignee against creditors of the consignee by filing and
maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required by the UCC to notify any prior creditors of the
consignee of the consignment arrangement, and taking such other actions as may
be appropriate to perfect and protect such Credit Party’s interests in such
inventory as a first priority purchase money security interest under
Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC or
otherwise.  All such financing statements filed pursuant to this
Section 4.04(g) shall be assigned to the Administrative Agent, for the benefit
of the Secured Parties.

 

Section 4.05                             Covenants Regarding Patent, Trademark
and Copyright Collateral.

 

(a)                                 Each Credit Party agrees that it will not do
any act or omit to do any act (and will exercise commercially reasonable efforts
to prevent its licensees from doing any act or omitting to do any act) whereby
any Patent that is material to the conduct of such Credit Party’s business would
become invalidated or dedicated to the public, and agrees that it shall continue
to mark any products covered by a Patent with the relevant patent number as
necessary and sufficient in its reasonable judgment to establish and preserve
its material rights under applicable patent laws.

 

(b)                                 Each Credit Party (either itself or by
agreement with its licensees or its sublicensees) will, for each Trademark
material to the conduct of such Credit Party’s business, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity for
non-use, (ii) use commercially reasonable efforts to maintain the quality of
products and services offered under such Trademark, (iii) display such Trademark
with notice of Federal or foreign registration (or, if such Trademark is
unregistered, display such Trademark with notice as required for unregistered
Trademarks) as necessary and sufficient in its reasonable judgment to establish
and preserve its material rights under Applicable Laws and (iv) not knowingly
use or knowingly permit the use of such Trademark in any violation of any third
party rights.

 

(c)                                  Each Credit Party (either itself or by
agreement with its licensees or sublicensees) will, for each work covered by a
Copyright material to the conduct of such Credit Party’s business, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient in its reasonable judgment to
establish and preserve its material rights under applicable copyright laws.

 

29

--------------------------------------------------------------------------------



 

(d)                                 Each Credit Party shall notify the
Administrative Agent in writing promptly (but in no event later than the next
Delivery Date) if it knows that any Patents, Trademarks or Copyrights material
to the conduct of its business could reasonably be expected to become abandoned,
lost or dedicated to the public, or of any materially adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Credit Party’s ownership of any such Patent, Trademark or
Copyright, its right to register the same, or its right to keep and maintain the
same.

 

(e)                                  In no event shall any Credit Party, either
itself or through any agent, employee, licensee or designee, file an application
with respect to any Patents, Trademarks or Copyrights material to the conduct of
its business with the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof,
unless it promptly (but in no event later than the next Delivery Date) informs
the Administrative Agent in writing and, upon request of the Administrative
Agent, executes and delivers any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in such Patents, Trademarks or
Copyrights, and each Credit Party hereby appoints the Administrative Agent as
its attorney-in-fact to execute and file such writings as are reasonably
necessary for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable.

 

(f)                                   Each Credit Party will exercise
commercially reasonable steps that are consistent with the practice in any
proceeding before the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, to
maintain and pursue each registration or application that is material to the
conduct of such Credit Party’s business relating to the Patents, Trademarks
and/or Copyrights (and to obtain the relevant grant or registration) and to
maintain each issued Patent and each registration of the Trademarks and
Copyrights that is material to the conduct of any Credit Party’s business,
including timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

(g)                                  In the event that any Credit Party knows
that any Article 9 Collateral consisting of a Patents, Trademarks or Copyrights
material to the conduct of any Credit Party’s business has been or is about to
be infringed, misappropriated or diluted by a third party, such Credit Party
shall promptly (but in no event later than the next Delivery Date) notify the
Administrative Agent in writing and shall, if in its reasonable business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution
(and take any actions required by Applicable Law prior to instituting such
suit), and take such other actions as are appropriate under the circumstances to
protect such Article 9 Collateral.  Nothing in this Agreement shall prevent any
Credit Party from discontinuing the use or maintenance of any Article 9
Collateral consisting of a Patents, Trademarks or Copyrights, or require any
Credit Party to pursue any claim of infringement, misappropriation or dilution,
if (x) such Credit Party so determines in its reasonable business judgment and
(y) it is not prohibited by the Credit Agreement.

 

(h)                                 Upon and during the continuation of an Event
of Default, each Credit Party shall, at the request of the Administrative Agent,
use its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License to effect the assignment of all such Credit Party’s right, title and
interest thereunder to the Administrative Agent or its designee.

 

30

--------------------------------------------------------------------------------



 

Section 4.06                             Covenants Related to Agency Collateral
and MSR Assets.  Subject at all times to the provisions of Article 8:

 

(a)                                 Within two (2) Business Days after receipt
(or immediately upon withdrawal from the applicable custodial account held by
any applicable Credit Party in its capacity as Servicer at least once per
calendar month), each Credit Party shall cause all Income received or retained
by it to be deposited directly into a Deposit Account subject to a Deposit
Account Control Agreement and, to the extent any Credit Party is in possession
or control of any Income not so deposited, shall hold such Income in trust for
the Administrative Agent hereunder and promptly deposit such Income into a
Deposit Account subject to a Deposit Account Control Agreement;

 

(b)                                 Each applicable Credit Party shall perform
its obligations under and in accordance with the related Collateral Transaction
Documents, Servicing Contracts, and other Agency Agreements in all material
respects, shall not waive any or all of its material rights thereunder
(including its rights to any Income) and shall use commercially reasonable
efforts to prevent termination of such Credit Party by the applicable Agency and
Investor, except if such termination would not be reasonably likely to have a
material adverse effect on the Collateral, taken as a whole;

 

(c)                                  Without the prior written consent of the
Administrative Agent, no Credit Party shall agree to any modification or
amendment to the Collateral Transaction Documents which may have a material
adverse effect on the value of, or the Secured Parties’ interest in, the related
Collateral, taken as a whole; subject at all times, however, to the provisions
of Article 8 hereunder and the provisions of Section 7.12 of the Credit
Agreement; and

 

(d)                                 Together with the quarterly reports
delivered pursuant to Section 6.1(d) of the Credit Agreement, and without
limiting the provisions of Section 7.12 of the Credit Agreement, the Credit
Parties shall provide written notice to the Administrative Agent and the Lenders
of any modifications, amendments, or changes to any of the Agency Agreements or
the Investor Agreements (which modifications, amendments or changes shall not,
for purposes of this Section 4.06(d), include modifications, amendments or
changes to any regulations or Guides applicable to the Agency Agreements or
Investor Agreements) that occurred during the applicable reporting period and
which have a materially adverse impact on any loss-sharing obligations of such
Credit Party.

 

Section 4.07                             Deposit Accounts and Securities
Accounts.  (a)  As of the date hereof each Credit Party has neither opened nor
maintains any Deposit Accounts other than the accounts listed on Schedule V. 
From and after the date hereof (or (x) in the case of any Deposit Account which
was an Excluded Account but ceases to constitute same, thirty (30) days after
such cessation or (y) in each case, such longer period as is acceptable to the
Administrative Agent in its sole discretion), each of the Deposit Accounts
(other than Excluded Accounts) of each Credit Party shall be subject to the
terms of a fully executed Deposit Account Control Agreement.  No Credit Party
shall hereafter establish or maintain any Deposit Account (other than an
Excluded Account) unless (1) the applicable Credit Party shall have given the
Administrative Agent ten (10) days’ (or such other period as may be acceptable
to the Administrative Agent in its sole discretion) prior written notice of its
intention to establish such new Deposit Account with a Cash Management Bank,
(2) such Cash Management Bank shall be reasonably acceptable to the
Administrative Agent, and (3) such Cash Management Bank and such Credit Party
shall have duly executed and delivered to the Administrative Agent a Deposit
Account Control Agreement with respect to such Deposit Account within ten
(10) days of its being established (or such longer period as the Administrative
Agent agrees in its sole discretion).  The Administrative Agent agrees with each
Credit Party that the Administrative Agent shall not give any instructions
directing the disposition of funds from time to time credited to any Deposit
Account or withhold any withdrawal rights from such Credit Party with respect to
funds from time to time credited to any Deposit Account except upon the
occurrence and during the continuation of an Event of Default.  No Credit Party

 

31

--------------------------------------------------------------------------------



 

shall grant Control of any Deposit Account (other than Excluded Accounts) to any
person other than the Administrative Agent.  Each Credit Party shall, promptly
following a request of the Administrative Agent, provide it with a list of all
Deposit Accounts (including Excluded Accounts) then maintained by it and all
other information relating thereto as may be reasonably requested.

 

(b)                                 As of the date hereof each Credit Party has
no Securities Accounts other than those listed in Schedule VI, respectively. 
From and after the date hereof (or such longer period as is acceptable to the
Administrative Agent), the Administrative Agent shall have a perfected first
priority security interest in such Securities Accounts by Control.  No Credit
Party shall hereafter establish and maintain any Securities Account with any
Securities Intermediary unless (1) the applicable Credit Party shall have given
the Administrative Agent thirty (30) days’ (or such other period as may be
acceptable to the Administrative Agent in its sole discretion) prior written
notice of its intention to establish such new Securities Account with such
securities intermediary, (2) such securities intermediary or commodity
intermediary shall be reasonably acceptable to the Administrative Agent, and
(3) such securities intermediary and such Credit Party shall have duly executed
and delivered a Securities Account Control Agreement with respect to such
Securities Account.  The Administrative Agent agrees with each Credit Party that
the Administrative Agent shall not give any entitlement orders or instructions
or directions to any issuer of uncertificated securities or securities
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by such Credit Party, unless an Event of Default
has occurred and is continuing or, after giving effect to any such investment
and withdrawal rights, would occur.  No Credit Party shall grant Control over
any investment property to any person other than the Administrative Agent.  Each
Credit Party shall, promptly following a request of the Administrative Agent,
provide it with a list of all Securities Accounts (including Excluded Accounts)
then maintained by it and all other information relating thereto as may be
reasonably requested.

 

(c)                                  The provisions of this Section 4.07 (other
than information provisions) shall not apply to any Excluded Accounts (as
defined below).  For purposes of this clause (c), “Excluded Accounts” means
(A) any Securities Account for which the Administrative Agent is the securities
intermediary, (B) any Deposit Account maintained solely for payroll purposes or
holding solely restricted cash in connection with self-insurance programs,
(C) all accounts holding restricted cash in respect of Agency Requirements and
including, without limitation, any Account the purpose of which is to hold
Fannie Mae Reserves to secure the Credit Parties’ loss sharing obligations to
Fannie Mae, (D) all accounts constituting trust, escrow, payroll or similar
accounts, (E) all accounts maintained solely for purposes of holding proceeds of
Permitted Subsidiary Collateral, (F) zero balance accounts maintained in the
ordinary course of business with amounts on deposit that do not exceed the
amounts necessary to cover checks written, or electronic funds transfers drawn,
in the ordinary course of business and (G) so long as no Default or Event of
Default has occurred and is continuing, any Deposit Accounts with an amount on
deposit that does not exceed the greater of (1) $250,000 and (2) an amount that,
when aggregated with the amounts on deposit in all other Deposit Accounts for
which Deposit Account Control Agreements have not been obtained (other than
those specified in clauses (B) through (F) above), do not exceed $500,000 at any
time.

 

ARTICLE 5.
REMEDIES

 

Section 5.01                             Remedies upon Default.  Upon the
occurrence and during the continuance of any Event of Default, with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, enforce against the Credit
Parties their obligations and liabilities hereunder and exercise such other
rights and remedies as may be available to the Administrative Agent hereunder,
under the Credit Agreement, the other Loan Documents, the Cash Management
Agreements, the Hedge Agreements or otherwise.  Upon the occurrence and during
the continuation of an Event of Default, each Credit Party agrees to deliver
each item of Collateral to the

 

32

--------------------------------------------------------------------------------



 

Administrative Agent on demand, and it is agreed that the Administrative Agent
shall have the right to take any of or all the following actions at the same or
different times:  (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Credit Parties to the Administrative Agent, for the ratable
benefit of the Secured Parties (provided that no such assignment shall occur if
it results in the termination, nullification or avoidance of such Intellectual
Property) or to license or sublicense, whether general, special or otherwise,
and whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Administrative Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained); (b) with or without legal process and with or without prior notice or
demand for performance, to take possession of the Article 9 Collateral and
without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the UCC or other applicable law; and (c) such
additional rights and remedies to which a secured party is entitled at law or in
equity, including, without limitation, the right, to the maximum extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Pledged Securities as if the Administrative Agent
were the sole and absolute owner thereof (and each Credit Party agrees to take
all such action as may be reasonably appropriate to effect such right).  Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of an Event of Default, each Credit Party agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate.  Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Credit Party, and each Credit Party hereby waives (to the
extent permitted by law) all rights of redemption, stay and appraisal that such
Credit Party now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Credit Parties ten (10) days’
written notice (which each Credit Party agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale.  At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Administrative Agent may
determine in its sole and absolute discretion.  The Administrative Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice.  At any public (or, to the extent
permitted by law, private) sale made pursuant to this Agreement, any Secured
Party may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Credit
Party (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any

 

33

--------------------------------------------------------------------------------



 

part thereof offered for sale, and such Secured Party may, upon compliance with
the terms of sale, hold, retain and dispose of such property without further
accountability to any Credit Party therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Credit Party shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Administrative Agent shall have entered into such an
agreement, all Events of Default shall have been remedied and the Secured
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

 

Section 5.02                             Application of Proceeds.  (a)  The
Administrative Agent shall apply the proceeds of any collection or sale of
Collateral pursuant to Section 9.4 of the Credit Agreement.

 

(b)                                 Upon any sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt by the Administrative Agent or by
the officer making the sale of any proceeds, moneys or balances of such sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  To the extent permitted by applicable law, each Credit Party waives
all claims, damages and demands it may have against the Administrative Agent or
any other Secured Party arising out of the exercise by the Administrative Agent
of any of its rights hereunder, except for any claims, damages and demands it
may have against the Administrative Agent arising from the willful misconduct,
bad faith or gross negligence of the Administrative Agent.

 

(c)                                  The rights, powers and privileges of the
Administrative Agent or any other Secured Party under this Agreement and the
other Loan Documents are cumulative and shall be in addition to all rights,
powers, privileges and remedies available to the Administrative Agent and any
other such Secured Party at law or in equity.  Any such rights, powers and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing the rights of the Administrative Agent or any other such
Secured Party hereunder.

 

(d)                                 All payments required to be made hereunder
shall be made to the Administrative Agent for the account of the applicable
Secured Parties.

 

(e)                                  For purposes of applying payments received
in accordance with this Section 5.02, the Administrative Agent shall be entitled
to rely upon the respective Secured Parties for a determination (which
respective Secured Parties agree (or shall agree) to provide upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to the Lenders
or other such Secured Parties, as the case may be.  Unless it has received
written notice from a Lender or another Secured Party to the contrary, the
Administrative Agent, in acting hereunder, shall be entitled to assume that no
Hedge Agreements and obligations under the Cash Management Agreements secured
hereunder are in existence.

 

(f)                                   It is understood that the Credit Parties
shall remain jointly and severally liable to the extent of any deficiency
between the amount of the proceeds of the Collateral and the aggregate amount of
the Secured Obligations.

 

34

--------------------------------------------------------------------------------



 

Section 5.03                             Grant of License To Use Intellectual
Property.  For the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, each
Credit Party hereby grants to (in the Administrative Agent’s sole discretion)
the Administrative Agent or a designee of the Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Credit Parties) to use, license or sublicense (except
as may not be permitted by applicable law or contract) any of the Article 9
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Credit Party, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.  Notwithstanding the preceding sentence, the
effectiveness of such license is contingent, and the use of such license by the
Administrative Agent shall be exercised, at the option of the Administrative
Agent, only upon the occurrence and during the continuation of an Event of
Default; provided, that any license, sublicense or other transaction entered
into by the Administrative Agent in accordance herewith shall be binding upon
the Credit Parties notwithstanding any subsequent cure of an Event of Default.

 

Section 5.04                             Securities Act.  In view of the
position of the Credit Parties in relation to the Pledged Securities, or because
of other current or future circumstances, a question may arise under the
Securities Act of 1933, as now or hereafter in effect, or any similar statute
hereafter enacted analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being called the “Federal Securities
Laws”) with respect to any disposition of the Pledged Securities permitted
hereunder.  Each Credit Party understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent were to attempt to dispose of
all or any part of the Pledged Securities, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Securities
could dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or part of the Pledged Securities under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect.  Each Credit
Party recognizes that in light of such restrictions and limitations the
Administrative Agent may, with respect to any sale of the Pledged Securities,
limit the purchasers to those who will agree, among other things, to acquire
such Pledged Securities for their own account, for investment, and not with a
view to the distribution or resale thereof.  Each Credit Party acknowledges and
agrees that in light of such restrictions and limitations, the Administrative
Agent, in its sole and absolute discretion (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Securities or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  Each Credit Party acknowledges and agrees that
any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Administrative Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Securities at a price
that the Administrative Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached.  The provisions of this Section 5.04 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.

 

Section 5.05                             Agency Collateral.  The provisions of
this Article 5 are subject to the provisions of Article 8.

 

35

--------------------------------------------------------------------------------



 

ARTICLE 6.
INDEMNITY, SUBROGATION AND SUBORDINATION

 

Section 6.01                             Indemnity and Subrogation.  In addition
to all rights of indemnity and subrogation as any Credit Party may have under
applicable law (but in each case subject to Section 6.03), each Credit Party
agrees that: (a) in the event a payment of any Secured Obligation shall be made
by any Credit Party under this Agreement, the other Credit Party shall indemnify
such Credit Party for the full amount of such payment and such Credit Party
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Credit Party shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part any Secured Obligation owed to any
Secured Party, each of the other Credit Parties shall indemnify such Credit
Party in an amount equal to the fair value of the assets so sold.

 

Section 6.02                             Contribution and Subrogation.  Each
Credit Party agrees (subject to Section 6.03) that to the extent such Credit
Party shall have paid more than its proportionate share (based, to the maximum
extent permitted by law, on the respective assets, liabilities and net worth of
such Credit Parties on the date the respective payment is made) of any payment
made hereunder (whether as a guarantor hereunder, with proceeds of the
Collateral of any Credit Party applied hereunder deemed for this purpose to be
payments made by it), such Credit Party shall be entitled to seek and receive
contribution from and against any other Credit Party hereunder that has not paid
its proportionate share of such payment.  Each Credit Party’s right of
contribution shall be subject to the terms and conditions of Section 6.03. 
Notwithstanding anything to the contrary contained above, any Credit Party that
is released from this Agreement (and its guarantees contained herein) in
accordance with the express provisions of Section 7.14(b) shall thereafter have
no contribution obligations, or rights, pursuant to this Section 6.02, and at
the time of any such release, the contribution rights and obligations of the
remaining Credit Parties  shall be recalculated on the respective date of
release (as otherwise provided herein) based on the payments made hereunder by
the remaining Credit Parties.  Each Credit Party’s right of contribution shall
be subject to the terms and conditions of Section 6.03.  The provisions of this
Section 6.02 shall in no respect limit the obligations and liabilities of any
Credit Party to the Administrative Agent and the other Secured Parties, and each
Credit Party shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Credit Party hereunder.

 

Section 6.03                             Subordination.  Notwithstanding any
provision in this Agreement to the contrary, all rights of the Credit Parties
under Sections 6.01 and 6.02 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations, and no Credit
Party shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against any other Credit Party
or any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of any of the
Secured Obligations, nor shall any Credit Party seek or be entitled to seek any
contribution or reimbursement from any other Credit Party in respect of payments
made by such Credit Party hereunder (or paid with proceeds of collateral of such
Credit Party hereunder), until all amounts owing to the Administrative Agent and
the other Secured Parties on account of the Secured Obligations are paid in full
in cash.  If any amount shall be paid to any Credit Party on account of such
contribution or subrogation rights at any time when all of the Secured
Obligations shall not have been paid in full in cash, such amount shall be held
by such Credit Party in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Credit Party, and shall, forthwith
upon receipt by such Credit Party, be turned over to the Administrative Agent in
the exact form received by such Credit Party (duly indorsed by such Credit Party
to the Administrative Agent, if required), to be held as collateral security for
all of the Secured Obligations (whether matured or unmatured) of, or guaranteed
by, such Credit Party and/or then or at any time thereafter may be applied
against any Secured Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

 

36

--------------------------------------------------------------------------------



 

ARTICLE 7.
MISCELLANEOUS

 

Section 7.01                             Notices.  All communications and
notices hereunder shall (except as otherwise expressly permitted in this
Agreement) be in writing and given as provided in Section 11.1 of the Credit
Agreement, and with respect to communications with each Agency, as provided in
Article 8 hereof; provided that no communication or notice hereunder from the
Administrative Agent to any Credit Party upon the occurrence and during the
continuation of an Event of Default may be given by telephone.

 

Section 7.02                             Waivers; Amendment.  (a)  No failure or
delay by any Secured Party in exercising any right or power hereunder or under
any of the other Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power; provided,
that no such single or partial exercise or abandonment or discontinuance shall
prejudice any Credit Party in any material respect.  The rights and remedies of
the Secured Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision in this Agreement or consent to any departure by any
Credit Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified nor any consent be given except in
accordance with Section 11.2 of the Credit Agreement.

 

Section 7.03                             Indemnification.  (a)  The Credit
Parties, jointly and severally, shall pay all out-of-pocket expenses (including,
without limitation, attorney’s fees and expenses) incurred by the Administrative
Agent and each other Secured Party to the extent the Borrower would be required
to do so pursuant to Section 11.3 of the Credit Agreement.

 

(b)                                 The Credit Parties, jointly and severally,
shall pay and shall indemnify each Indemnitee against Indemnified Taxes and
Other Taxes to the extent the Borrower would be required to do so pursuant to
Section 3.11 of the Credit Agreement.

 

(c)                                  The Credit Parties, jointly and severally,
shall indemnify each Indemnitee to the extent the Borrower would be required to
do so pursuant to Section 11.3 of the Credit Agreement.

 

(d)                                 Each Credit Party hereby confirms its
obligations under Section 11.3 of the Credit Agreement in all respects.

 

(e)                                  Any such amounts payable as provided
hereunder shall be additional Secured Obligations secured hereby and by the
other Loan Documents.  The provisions of this Section 7.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any of the other Loan Documents, the consummation of the
transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party.  Any amounts due under
this Section 7.03 shall be payable on written demand therefor.

 

Section 7.04                             Successors and Assigns.  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Credit Party to the
Administrative Agent

 

37

--------------------------------------------------------------------------------



 

that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns and shall inure to the benefit of the
other Secured Parties and their respective successors and assigns; provided that
no Credit Party may assign or transfer any of its rights or obligations under
this Agreement or any other Loan Document without the prior written consent of
the Administrative Agent and the other Secured Parties (except as otherwise
provided by the Credit Agreement).

 

Section 7.05                             Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Credit Parties in the
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any of the other
Loan Documents shall be considered to have been relied upon by the
Administrative Agent and the other Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of the Term Loan,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on the Term
Loan or any fee or any other amount payable under any of the Loan Documents is
outstanding and unpaid (other than contingent indemnification obligations for
which no claim has been made).

 

Section 7.06                             Counterparts; Effectiveness; Several
Agreement; Other.  This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute single contract.  Delivery of an executed signature page to this
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.  This Agreement
shall become effective as to any Credit Party when a counterpart hereof executed
on behalf of such Credit Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Credit Party and
the Administrative Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such Credit Party, the Administrative Agent
and the other Secured Parties and their respective successors and assigns,
except that no Credit Party shall have the right to assign or transfer its
rights or obligations hereunder or any interest in this Agreement or in the
Collateral (and any such assignment or transfer shall be void) except as
contemplated by this Agreement or the Credit Agreement.  This Agreement shall be
construed as a separate agreement with respect to each Credit Party and may be
amended, modified, supplemented, waived or released with respect to any Credit
Party without the approval of any other Credit Party and without affecting the
obligations of any other Credit Party hereunder.  In addition, each of the
Credit Parties hereby agrees to be bound by and perform all of the covenants and
obligations of the Credit Parties set forth in the Credit Agreement.

 

Section 7.07                             Severability.  Any provision in this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 7.08                             Right of Set-Off.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Credit Party against any of and all the obligations
of such Credit Party now or hereafter existing under this Agreement or any other
Loan Document owed to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other

 

38

--------------------------------------------------------------------------------



 

Loan Document and although such obligations may be unmatured.  The applicable
Lender shall notify the Borrower, the other Credit Parties and the
Administrative Agent in writing of such setoff or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section 7.08.  The rights of each
Lender under this Section 7.08 are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.

 

Section 7.09                             Governing Law; Jurisdiction; Venue;
Service of Process.

 

(a)                                 Governing Law.  This Agreement and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(b)                                 Submission to Jurisdiction.  Each Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether relating to this Agreement or the transactions relating hereto
in any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York state court or, to the fullest
extent permitted by Applicable Law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent
or any other Secured Party may otherwise have to bring any action, litigation or
proceeding relating to this Agreement or any other Loan Document against any
Credit Party or its properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1 of the Credit Agreement.  Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.

 

(e)                                  Appointment of the Borrower as Agent for
the Credit Parties.  Each Subsidiary Guarantor hereby irrevocably appoints and
authorizes the Borrower to act as its agent for service of process and notices
required to be delivered under this Agreement or under the other Loan Documents,
it being understood and agreed that receipt by the Borrower of any summons,
notice or other similar item shall be deemed effective receipt by such
Subsidiary Guarantor and its Subsidiaries.

 

Section 7.10                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT

 

39

--------------------------------------------------------------------------------



 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

 

Section 7.11                             Injunctive Relief.  Each Credit Party
recognizes that, in the event such Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the other Secured Parties.  Therefore, each Credit
Party agrees that the Administrative Agent and the other Secured Parties, at the
option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

Section 7.12                             Headings.  Article and Section headings
and the Table of Contents used in this Agreement are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

Section 7.13                             Security Interest Absolute.  All rights
of the Administrative Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Securities and all obligations of each Credit
Party hereunder shall be absolute and unconditional irrespective of (a) any lack
of validity or enforceability of the Credit Agreement, any other Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any of the other Loan Documents or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Credit Party
in respect of the Secured Obligations or this Agreement (other than payment in
full of the Secured Obligations).

 

Section 7.14                             Termination or Release.  (a)  Subject
to Section 10.9 of the Credit Agreement, this Agreement and the guarantees made
in this Agreement shall terminate and the Security Interest and all other
security interests granted hereby shall be automatically released when all the
Obligations (other than contingent obligations not yet due and payable) have
been indefeasibly paid in full.

 

(b)                                 A Subsidiary of the Credit Party immediately
prior to the consummation of any transaction permitted by the Credit Agreement
shall be released from its obligations hereunder and the Security Interest in
the Collateral of such Person shall be released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such Person
ceases to be a Credit Party or a Subsidiary of a Credit Party.

 

(c)                                  Upon any sale or other transfer by any
Credit Party of any Collateral that is expressly permitted under the Credit
Agreement to a Person other than the Borrower or another Credit Party, or upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to the applicable terms and conditions
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.  For the avoidance of doubt, any sale or other transfer
by WDLLC, WD Capital, or any other applicable Credit Party under any applicable
Agency Agreement to any applicable Agency of any Mortgage Loan and any related
assets (including, without limitation, any promissory note or other related
Pledged Debt with respect thereto and/or any interest in any

 

40

--------------------------------------------------------------------------------



 

related mortgaged property or other collateral therefor, but expressly excluding
all servicing Income then constituting Collateral pursuant to Article 8)
constitutes an Asset Disposition expressly permitted under the Credit Agreement
and, immediately upon any such sale or transfer, any security interest therein
shall be automatically released.

 

(d)                                 In connection with any termination or
release pursuant to paragraph (a), (b), or (c) of this Section 7.15, the
Administrative Agent shall, upon five (5) Business Day’s written request (or
such shorter period as may be permitted by the Administrative Agent in its sole
discretion), execute and deliver to any Person, at such Person’s expense, all
documents that such Person shall reasonably request to evidence such termination
or release of its obligations or the security interests in its Collateral.  Any
execution and delivery of documents pursuant to this Section 7.15 shall be
without recourse to or warranty by the Administrative Agent.  In addition, the
Administrative Agent shall, upon the Borrower’s request and at the Borrower’s
expense, (x) deliver instruments of assurance confirming the non-existence of
any Lien under the Loan Documents with respect to assets of the Credit Parties
described in the Credit Agreement that are excluded from the Collateral and
(y) release any Lien granted to or held by the Administrative Agent upon any
Collateral:  (I) constituting property in which no Credit Party owned an
interest at the time the Lien was granted or at any time thereafter;
(II) constituting property leased to a Credit Party under a lease which has
expired or been terminated in a transaction permitted under the Loan Documents
or is about to expire and which has not been, and is not intended by such Credit
Party to be, renewed; or (III) consisting of an instrument or other possessory
collateral evidencing Indebtedness or other obligations pledged to the
Administrative Agent (for the benefit of the Secured Parties), if the
Indebtedness or obligations evidenced thereby has been paid in full or otherwise
superseded.

 

Section 7.15                             Additional Subsidiaries.  In accordance
with Section 6.14 of the Credit Agreement, each Subsidiary (other than a
Subsidiary that is designated as an Excluded Subsidiary pursuant to and in
accordance with Section 6.14(d)(i) or Section 6.14(f), as applicable, of the
Credit Agreement) that is formed or acquired subsequent to the date hereof or
any Subsidiary that was an Excluded Subsidiary but has been redesignated or
reclassified pursuant to and in accordance with Section 6.14(d)(ii) of the
Credit Agreement shall be required to enter in this Agreement as a Subsidiary
Guarantor promptly as and when required pursuant to Section 6.14 of the Credit
Agreement.  Upon execution and delivery by the Administrative Agent and such
Subsidiary Guarantor of an instrument in the form of Exhibit I, such Subsidiary
Guarantor shall become a Credit Party and Subsidiary Guarantor hereunder with
the same force and effect as if originally so named in this Agreement.  The
execution and delivery of any such instrument shall not require the consent of
any other Credit Party hereunder.  The rights and obligations of each Credit
Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Credit Party as a party to this Agreement.

 

Section 7.16                             Administrative Agent Appointed
Attorney-in-Fact.  Each Credit Party hereby appoints the Administrative Agent
and any officer or agent thereof as the attorney-in-fact of such Credit Party
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuation of an Event of Default, with full power
of substitution either in the Administrative Agent’s name or in the name of such
Credit Party:  (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Credit Party on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of accounts
receivables to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights

 

41

--------------------------------------------------------------------------------



 

in respect of any Collateral; (f) to settle, compromise, compound, adjust or
defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Credit Party to notify, the Account
Debtor of the pledge and assignment of the related Collateral to the
Administrative Agent hereunder and to make payment directly to the
Administrative Agent; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing in this
Agreement contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them in this Agreement, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Credit Party for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct. Each Credit Party hereby
ratifies all that said attorneys shall lawfully due or cause to be done in
accordance with this Section.

 

Section 7.17                             Further Assurances.  Notwithstanding
anything to the contrary herein, the parties hereto agree to comply with the
requirements set forth in Section 6.18 of the Credit Agreement.

 

Section 7.18                             Administrative Agent.  The
Administrative Agent shall act in accordance with the provisions of Article 10
of the Credit Agreement, the provisions of which shall been deemed incorporated
by reference herein as fully as if set forth in their entirety herein.  Each
Secured Party, by accepting the benefits of this Agreement, agrees to the
appointment of the Administrative Agent pursuant to the Credit Agreement and
agrees to each of the provisions of Article 10 of the Credit Agreement,
including as same apply to the actions of the Administrative Agent hereunder.

 

Section 7.19                             Advice of Counsel, No Strict
Construction.  Each of the parties represents to each other party hereto that it
has discussed this Agreement with its counsel.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

Section 7.20                             Acknowledgements.  Each Credit Party
hereby acknowledges that:

 

(a)                                 it has received a copy of the Credit
Agreement and has reviewed and understands the same;

 

(b)                                 neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Credit
Party arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Credit Parties, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Secured Parties or among the Credit
Parties and the Secured Parties.

 

42

--------------------------------------------------------------------------------



 

Section 7.21                             Amendment and Restatement; No
Novation.  This Agreement constitutes an amendment and restatement of the
Existing Guarantee and Collateral Agreement, effective from and after the
Closing Date.  The execution and delivery of this Agreement shall not constitute
a novation of any obligations owing to the Lenders or the Administrative Agent
under the Existing Guarantee and Collateral Agreement or Existing Credit
Agreement.  On the Closing Date, each of the security interests granted under
the Existing Guarantee and Collateral Agreement and each of the other Security
Documents (for purposes of this Section 7.21, as defined in the Existing Credit
Agreement), as perfected pursuant to the terms thereof, shall remain and
continue (as amended, supplemented, modified and restated by the terms of this
Agreement) in full force and effect with respect to the Secured Obligations.

 

Section 7.22                             Secured Parties.  Each Secured Party
not a party to the Credit Agreement who obtains the benefit of this Guaranty
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Affiliates shall be entitled to all the
rights, benefits and immunities conferred under Article X of the Credit
Agreement.

 

ARTICLE 8.
SPECIAL PROVISIONS RESPECTING AGENCY COLLATERAL

 

Section 8.01                             Special Fannie Mae Provisions. 
Notwithstanding any provision herein or any other Security Document to the
contrary, and as further provided in Sections 8.4(a) and 9.7 of the Credit
Agreement, the provisions of this Section 8.01 shall apply in all events with
respect to:  (i) the “Fannie Mae Collateral”; (ii) the Pledged Equity Interests
provided by: (1) W&D Multifamily in WDLLC and (2) by WDLLC in WD Capital,
respectively, pursuant to Article 2 hereof; (iii) the guarantees provided by
WDLLC and WD Capital, respectively pursuant to Article 2 hereof; and (iv) the
other terms, conditions, notice requirements, limitations, and agreements with 
respect to the Fannie Mae Security Interests granted to the Administrative Agent
(for the benefit of the Secured Parties) in the “Fannie Mae Collateral” relating
to the “Fannie Mae Designated Loans” under this Agreement and/or any other
Security Document (as each of such quoted terms is defined below).  In providing
its Agency Consent, it is hereby acknowledged that Fannie Mae is relying, and
such Agency Consent by Fannie Mae is expressly conditioned, upon the terms and
conditions set forth in this Section 8.01 and in Sections 7.12, 8.4(a), and 9.7
of the Credit Agreement.  In the event of any conflict between the provisions of
this Section 8.01 and the provisions of any other Loan Document or any other
provision of this Agreement, the provisions of this Section 8.01 shall control. 
Subject to the foregoing, the Administrative Agent (on behalf of the Secured
Parties) and each Credit Party expressly acknowledge and agree as follows:

 

(a)                                 Fannie Mae Security Interest in Fannie Mae
Collateral

 

(i)                                     Each Credit Party hereby grants to the
Administrative Agent for the benefit of the Secured Parties, a security interest
(the “Fannie Mae Security Interest”) in the following (the “Fannie Mae
Collateral”) to secure payment and performance of the Secured Obligations: all
servicing Income actually received under the Fannie Mae Servicing Contracts,
respectively, by such Credit Party with respect to the Fannie Mae Loans (the
“Fannie Mae Designated Loans”) serviced at any time and from time to time under
the respective Fannie Mae Servicing Contracts, together with any other Income
received on account of payments made by a third party (other than Fannie Mae)
thereunder, but not the Fannie Mae Servicing Contracts or any other income
(including, without limitation, principal and interest) related to the Fannie
Mae Designated Loans.  The Administrative Agent’s security interest is subject
and subordinate to all rights, remedies, powers and prerogatives of Fannie Mae
under all applicable Fannie Mae Agreements, including Fannie Mae’s right to
terminate WDLLC’s and WD Capital’s selling and servicing rights with

 

43

--------------------------------------------------------------------------------



 

respect to the Fannie Mae Designated Loans as provided in the respective Fannie
Mae Agreements.  Without limiting the generality of the foregoing provisions,
the Administrative Agent acknowledges that its security interest is subject to
the rights of Fannie Mae, which must approve the Administrative Agent’s security
interest (with such approval being given by Fannie Mae in the Agency Consent
provided by Fannie Mae to the Administrative Agent on or prior to the Closing
Date).

 

(ii)                                  Each Credit Party authorizes the
Administrative Agent to file such financing statements as the Administrative
Agent deems reasonably necessary to perfect the Fannie Mae Security Interest in
the Fannie Mae Collateral.

 

(iii)                               Subject to Section 8.01(a)(i), each Credit
Party hereby irrevocably appoints (which appointment is coupled with an
interest) the Administrative Agent, or its delegate, as the attorney in fact of
each such Credit Party, with the right (but not the duty) from time to time,
following the occurrence and during the continuance of an Event of Default, to: 
(1) create, prepare, complete, execute, deliver, endorse or file, in the name
and on behalf of such Credit Party, any and all instruments, documents,
financing statements, applications for insurance and other agreements and
writings required to be obtained, executed, delivered or endorsed by such Credit
Party under this Section 8.01(a)(iii); (2) convert the Fannie Mae Collateral
into cash, including, without limitation, the sale (either public or private) of
all or any portion or portions of the Fannie Mae Collateral; (3) enforce
collection of the Fannie Mae Collateral, either in its own name or in the name
of any applicable Credit Party, including, without limitation, executing
releases and prosecuting, defending, compromising or releasing any action
relating to the Fannie Mae Collateral; (4) take such other actions as the
Administrative Agent deems necessary or desirable in order to continue the
perfection and priority of its security interest or to realize upon the Fannie
Mae Collateral (the foregoing acts, remedies, and powers being referred to
herein sometimes, singly and collectively, as “Enforcement Actions Respecting
Fannie Mae Collateral”); and (5) to cause any applicable Credit Party to
undertake and effect any Specified Sale of the Fannie Mae Program Assets as and
when further provided herein.  The Administrative Agent shall not be obliged to
do any of the acts or exercise any of the powers hereinabove authorized, but if
the Administrative Agent elects to do any such act or exercise any such power,
it shall not be accountable for more than it actually receives as a result of
such exercise of power, and it shall not be responsible to any Credit Party or
any other Person except for gross negligence, willful misconduct, or actual bad
faith.

 

(iv)                              To the extent that the respective Fannie Mae
Designated Loans remain subject to the Fannie Mae Agreements, the applicable
Credit Party will remain the servicer of the Fannie Mae Designated Loans and
will continue to service the Fannie Mae Designated Loans in accordance with
Fannie Mae requirements.  Such Credit Party shall not pledge (or, except as may
be expressly provided in the Credit Agreement, enter into (or agree to enter
into) a Negative Pledge respecting) any of its respective servicing rights with
respect to any of the Fannie Mae Designated Loans to any other Person.

 

(v)                                 The Administrative Agent has no right to
service the Fannie Mae Designated Loans or affect the manner in which any Credit
Party services the Fannie Mae Designated Loans.  If Fannie Mae terminates any
Credit Party’s respective servicing rights with respect to the Fannie Mae
Designated Loans, the grant of the Fannie Mae Security Interest by such Credit
Party hereunder will terminate automatically, and the Administrative Agent will
release its Lien created by such Fannie Mae Security Interest and execute and
file all necessary documents to reflect such release; provided, however, that no
such termination (and no such  release) shall relate to, or otherwise affect,
(A) the Fannie Mae Security Interest granted by any other Credit Party or

 

44

--------------------------------------------------------------------------------



 

(B) the Fannie Mae Security Interest respecting Fannie Mae Collateral comprised
of servicing Income then accrued or otherwise earned by such Credit Party
through the date that Fannie Mae provides written notice to the Administrative
Agent that such servicing rights of such Credit Party shall have been so
terminated with respect to such Fannie Mae Designated Loans (which  accrued and
earned servicing Income shall in all events remain Fannie Mae Collateral), with
such termination (and such release) relating only to servicing Income accruing
or otherwise earned by such Credit Party, from and after the date of such
written notice of termination to the Administrative Agent.

 

(vi)                              Upon the occurrence and during the continuance
of an Event of Default for thirty (30) days or more, and the exercise by the
Administrative Agent of its rights under Section 9.2 of the Credit Agreement,
Article 5 hereof, and this Section 8.01, the Administrative Agent may: 
(A) direct that all Servicing Fees payable to any Credit Party with respect to
the Fannie Mae Designated Loans be deposited into lockbox accounts held by the
Administrative Agent; (B) in its own name, in the name of such Credit Party or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Fannie Mae
Collateral, but the Administrative Agent has no obligation to do so; (C) by
written notice to such Credit Party, direct such Credit Party to sell the
selling and servicing rights to the Fannie Mae Designated Loans (in which event
such Credit Party shall (or, as may be applicable, the Administrative Agent, on
account of any realization of the Specified Pledged Equity Interests (as defined
below) may cause such Credit Party to):  (x) retain a nationally recognized firm
that specializes in the sale of Fannie Mae selling and servicing rights and
other assets that are used in or related to any Fannie Mae Program
(collectively, the “Fannie Mae Program Assets”) (which firm must be reasonably
acceptable to the Administrative Agent) and (y) sell the selling and servicing
rights and related Fannie Mae Program Assets respecting the Fannie Mae
Designated Loans to another Fannie Mae lender/servicer within sixty (60) days of
such notice from the Administrative Agent) (with the actions set forth in this
clause (C) being referred to herein as the “Specified Sale of Fannie Mae Program
Assets”); and (D) exercise and enforce any or all rights and remedies available
upon default to the Administrative Agent under the UCC, at law or in equity,
subject to the consent rights of Fannie Mae as set forth in this Section 8.01. 
Any sale of such selling or servicing rights and other related Fannie Mae
Program Assets respecting the Fannie Mae Designated Loans must and shall be
subject to the prior written consent of Fannie Mae, which consent may be granted
or withheld in Fannie Mae’s sole discretion.  All proceeds of such sale will be
applied first to the expenses of the sale, then to any amounts due to Fannie Mae
from such Credit Party under the Servicing Contracts sold, and then to the
outstanding balance of the Secured Obligations (as provided in Section 9.4 of
the Credit Agreement), with any remaining balance remitted to the Borrower. 
Fannie Mae shall have no obligation to comply with any directions of the
Administrative Agent or to alter in any way servicing requirements, flows of
funds, or accounting of servicing.  Subject at all times to the consent rights
of Fannie Mae in  accordance with the terms hereof, Wells Fargo (or any designee
of Wells Fargo approved in writing by Fannie Mae in its sole discretion) may
seek approval from Fannie Mae:  (i) to acquire Fannie Mae Program Assets as a
result of any Specified Sale of Fannie Mae Program Assets and/or (ii) in
connection with the realization of the Specified Pledged Equity Interests under
the Specified Ownership Interest Pledge, to cause any applicable Credit Party to
retain its respective Fannie Mae Program Assets as further provided in
Section 8.01(b)(ii), below (collectively, as may be applicable,  “Retention of
Fannie Mae Program Assets”).

 

(vii)                           Upon the occurrence and during the continuance
of an Event of Default for thirty (30) days or more, the Administrative Agent or
its designee is entitled to receive and collect all sums payable to any
applicable Credit Party in respect of the Fannie Mae Collateral, and, in such
case:  (A) the Administrative Agent or its designee in its discretion may, in
its own name,

 

45

--------------------------------------------------------------------------------



 

in the name of such Credit Party, or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Fannie Mae Collateral, but the Administrative Agent
has no obligation to do so, (B) such Credit Party must, if the Administrative
Agent requests it to do so, hold in trust for the benefit of the Secured Parties
and immediately pay to the Administrative Agent at its office designated by
notice, all amounts received by such Credit Party upon or in respect of any of
the Fannie Mae Collateral, advising the Administrative Agent as to the source of
those funds, and (C) all amounts so received and collected by the Administrative
Agent will be held by it as part of the Fannie Mae Collateral.

 

(viii)                        Unless Fannie Mae, in its sole and exclusive
discretion, approves any request by the Administrative Agent that a Retention of
Fannie Mae Program Assets be permitted, the Administrative Agent agrees that
within one hundred eighty (180) days after the Administrative Agent is entitled
to commence the exercise of its rights and remedies against the Fannie Mae
Collateral upon the occurrence of an Event of Default (after the expiration of
any and all applicable grace and cure periods, applicable notice periods, and
applicable waivers), the Administrative Agent shall seek:  (A) to realize upon
the Fannie Mae Collateral pursuant to one or more Enforcement Actions Respecting
Fannie Mae Collateral and (B) to cause the Specified Sale of Fannie Mae Program
Assets by WDLLC or WD Capital, as applicable, subject to Fannie Mae’s consent
rights in accordance with the terms hereof (the specified actions in clauses
(A) and (B) being referred to herein sometimes, collectively, as the “Specified
Fannie Mae Enforcement Actions”); provided, however, that the Administrative
Agent may have an additional one hundred eighty (180) days to complete such
Specified Fannie Mae Enforcement Actions (or such longer period as may be
reasonably required in order to comply with any applicable Debtor Relief Law or
other law, rule or regulation), if the Administrative Agent certifies to Fannie
Mae that it is in the process of and is diligently working toward completion of
such  Specified Fannie Mae Enforcement Actions or that such additional time is
necessary for compliance with such Debtor Relief Law or other law, rule or
regulation (the “Fannie Mae Disposition Period”); provided further, however,
that, subject to the consent rights of Fannie Mae in accordance with the terms
hereof, the Administrative Agent, in exercising the Specified Fannie Mae
Enforcement Actions shall (other than in connection with a Retention of Fannie
Mae Program Assets which has been approved by Fannie Mae) sell, assign,
transfer, or otherwise divest itself of any and all of any applicable Credit
Party’s Fannie Mae Program Assets over which the Administrative Agent may obtain
control pursuant to such exercise of remedies (which sale, assignment, transfer
or other divestment, including the terms of the transaction and the identity of
the purchaser, assignee, or other recipient, including Wells Fargo or any of its
affiliates, if the Administrative Agent or any such affiliate desires to acquire
ownership of any of the Fannie Mae Program Assets, will be subject to approval
by Fannie Mae in its sole discretion).  Notwithstanding anything to the contrary
herein, the Fannie Mae Disposition Period shall be stayed during any time that
the Administrative Agent is unable to commence or complete the specified Fannie
Mae Enforcement Actions as a result of the imposition of the “automatic stay” or
any similar provision of a Debtor Relief Law.  None of the foregoing shall in
any way limit Fannie Mae’s termination rights under the Fannie Mae Agreements,
and in any event, the failure to timely complete the Specified Fannie Mae
Enforcement Actions within the Fannie Mae Disposition Period (other than in
connection with a Retention of Fannie Mae Program Assets which has been approved
by Fannie Mae) shall be cause for termination by Fannie Mae under the applicable
Fannie Mae Agreements, and no fee shall be payable by Fannie Mae with respect to
any such termination.  For the avoidance of doubt, and notwithstanding anything
in this Section 8.01 to the contrary, as part of the Specified Sale of Fannie
Mae Program Assets, as provided above, the Administrative Agent shall not be
required to sell or otherwise transfer or dispose of the underlying Specified
Pledged Equity Interests so long as the Administrative Agent, as part of any
Specified Sale of Program Assets, shall sell, assign, transfer, or otherwise
divest itself of any and all of such Credit Party’s Fannie Mae Program Assets as
and when provided above

 

46

--------------------------------------------------------------------------------



 

(other than in connection with a Retention of Fannie Mae Program Assets by the
Administrative Agent (or any designee of the Administrative Agent) which has
been approved in writing by Fannie Mae); provided, however, to the extent the
Administrative Agent does not timely comply with its obligations hereunder
concerning any such Specified Sale of the Fannie Mae Program Assets during the
Fannie Mae Disposition Period (but not otherwise), then the Administrative Agent
shall be required to sell or otherwise transfer or dispose of the Specified
Pledged Equity Interests.

 

(ix)                              To the extent any amounts are received by the
Administrative Agent pursuant to this Section 8.01, all rights of any applicable
Credit Party against any other Credit Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Secured Obligations.

 

(x)                                 For the avoidance of doubt, the
Administrative Agent confirms that notwithstanding any provision in this
Agreement or any other Loan Document to the contrary:  “Excluded Accounts”
hereunder include, without limitation, all custodial, clearing, suspense,
escrow, or other accounts in which WDLLC or WD Capital, respectively, deposits
or holds funds received from borrowers under Fannie Mae Loans serviced by WDLLC
or WD Capital, respectively, on behalf of Fannie Mae, and such Excluded Accounts
are not, and shall not constitute, Collateral hereunder.

 

(xi)                              Upon the Administrative Agent’s request, each
Credit Party shall provide the Administrative Agent with copies of any books and
records expressly relating to Income comprising the Fannie Mae Collateral. 
However, for the avoidance of doubt, such books and records do not constitute
Collateral hereunder, and in no event shall Fannie Mae’s access thereto be
restricted in any respect.

 

(b)                                 Pledged Equity Interest in WDLLC and WD
Capital.  With respect to the Pledged Equity Interests and related Pledged
Securities (the “Specified Pledged Equity Interests”) provided to the
Administrative Agent (for the benefit of the Secured Parties) by:  (1) W&D
Multifamily with respect to WDLLC and (2) by WDLLC with respect to WD Capital
(WDLLC and WD Capital, in such capacity, the “Specified Pledged Entities”),
pursuant to Article 3 hereof (singly and collectively, with respect to the
pledged ownership interests of such entities provided pursuant to Article 3, the
“Specified Ownership Interest Pledge”), the following provisions shall be
applicable:

 

(i)                                     As used in this Section 8.01(b), “Credit
Agreement Default” means the occurrence of an “Event of Default” under the
Credit Agreement:  (A) of which, except in the limited circumstance described
below in this definition, the Administrative Agent has given Fannie Mae notice
in accordance with Section 8.01(d), hereof (each such notice, a “Fannie Mae
Notice of Default”), (B) if such Event of Default has occurred pursuant to
Section 9.1(a) or (b) of the Credit Agreement, and no more than one (1) such
Event of Default has occurred during the life of any Term Loan (i.e., if such an
Event of Default occurs more than once, it shall be a Credit Agreement Default
immediately hereunder), the Administrative Agent shall not have received payment
of an amount equal to the amount the Borrower and the other Credit Parties
failed to pay (including interest thereon at the rate provided in the Credit
Agreement) that gave rise to such Event of  Default within thirty (30) days
after the applicable Fannie Mae Notice of Default, and (C) if such Event of
Default has occurred under any other subsection of Section 9.1 of the Credit
Agreement, other than Sections 9.1(h), (i), (j) or (k) of the Credit Agreement
(the occurrence of any of such Events of Default constituting a Credit Agreement
Default immediately hereunder upon the giving of the applicable Fannie Mae
Notice of Default, and without such Fannie Mae Notice of Default if the Event of
Default is under Section 9.1(i) or (j) of the Credit Agreement), unless (x) the

 

47

--------------------------------------------------------------------------------



 

Administrative Agent in good faith determines that, if the Event of Default
would be susceptible of cure (if such cure was permitted beyond any cure period
already provided in the Credit Agreement), (y) the cure of such Event of Default
as a Credit Agreement Default hereunder shall have been commenced immediately
upon the giving of the applicable Fannie Mae Notice of Default and been
completed with thirty (30) days of such Fannie Mae Notice of Default or, if
curable in a longer period not to exceed ninety (90) days, is so cured within
such ninety (90) day period and such cure has been diligently pursued since the
applicable Fannie Mae Notice of Default, and (z) no more than two (2) such
Events of Defaults have occurred during the life of any Term Loan (i.e., if an
Event of Default occurs under any one or more subsections of Section 9.1 of the
Credit Agreement applicable under this clause (C) more than twice, it shall be a
Credit Agreement Default immediately hereunder).  Nothing herein shall be deemed
to give the Borrower or any other Credit Party any grace, notice or cure periods
or rights under the Credit Agreement or any other Loan Document other than as
may already be set forth therein.

 

(ii)                                  Without limiting the provisions of
Section 8.01(a), but subject to the limitations in Section 8.01(b)(vi), the
Administrative Agent shall have the right, at any time after the occurrence and
during the continuation of a Credit Agreement Default, in its discretion and
without notice to the Borrower or any other Credit Party (but with notice to,
and the prior written consent of, Fannie Mae), to transfer to or to register in
the name of the Administrative Agent or any of its nominees any or all of the
Specified Pledged Equity Interests pursuant to the exercise of its rights and
remedies hereunder  on  account of the Specified Ownership Interest Pledge;
provided that if the Administrative Agent (or any designee of the Administrative
Agent) has been approved in writing by Fannie Mae to acquire the Fannie Mae
Program Assets as a result of any Specified Sale of Fannie Mae Program Assets
pursuant to Section 8.01(a)(vi), through a Retention of Fannie Mae Program
Assets or otherwise, Fannie Mae’s consent to transfer the Specified Pledged
Equity to the Administrative Agent or such designee shall be deemed to have been
granted.  In addition, the Administrative Agent shall have the right at any time
to exchange certificates or instruments representing or evidencing Specified
Pledged Equity Interests for certificates or instruments of smaller or larger
denominations.

 

(iii)                               Subject to the limitations in
Section 8.01(b)(vi), upon the occurrence and during the continuation of an Event
of Default, upon written notice from the Administrative Agent to the Borrower
and the other Credit Parties and the prior written consent of Fannie Mae, all
rights of W&D Multifamily and WDLLC, respectively, to exercise the voting and
other consensual rights which each would otherwise be entitled to exercise
pursuant to Section 3.05(a)(i) hereof shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which  shall thereupon have
the sole right to exercise such voting and other consensual rights.

 

(iv)                              If the Administrative Agent takes possession
of any of the Fannie Mae Program Assets following an exercise of its remedies
hereunder, the Administrative Agent will at all times pending disposition as
required under Section 8.01(a)(viii) above permit WDLLC and WD Capital, as
applicable, to continue to perform the respective obligations of WDLLC and WD
Capital, as applicable, under the Fannie Mae Agreements and to continue the
operations relating to the Fannie Mae Programs substantially as conducted prior
to such exercise of remedies, without material change in process, systems,  or
personnel at the direction of the Administrative Agent; provided, however, that
(A) any Mortgage Loan proposed to be delivered by WDLLC to Fannie Mae during the
Fannie Mae Disposition Period will be subject to pre-review by Fannie Mae;
(B) subject to the prior written consent of Fannie Mae, which consent may be
granted or withheld in Fannie Mae’s sole discretion, the Administrative Agent
may have an interim servicer acceptable to Fannie Mae perform such respective
obligations of such Credit Party, as may be applicable, during the Fannie Mae
Disposition Period; and (C) nothing herein shall require any of the
Administrative

 

48

--------------------------------------------------------------------------------



 

Agent, any Secured Party, or any applicable Credit Party to utilize its own
funds or credit in connection with the foregoing.

 

(v)                                 Subject to the limitations in
Section 8.01(b)(vi), the Borrower and each other Credit Party further
acknowledge that:  (A) except as expressly provided in Section 8.01(b)(ii), any
change in the direct or indirect ownership of any Specified Pledged Entity is
subject to the prior written consent of Fannie Mae, which consent may be granted
or withheld in Fannie Mae’s sole discretion; (B) any such change that may occur
without Fannie Mae’s prior written consent would constitute a breach of any
Specified Pledged Entity’s Fannie Mae Agreements that could lead to termination
of any Specified Pledged Entity’s participation in the Fannie Mae Programs; and
(C) any such private sales may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Federal Securities Laws) and, notwithstanding such circumstances, the
Borrower and each other Credit  Party agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent and Secured Parties shall have no obligation to engage in
public sales and no obligation to delay the sale of any Specified Pledged Equity
Interest for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the Federal
Securities Laws or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.

 

(vi)                              Notwithstanding anything to the contrary in
this Section 8.01, subsequent to any approval by Fannie Mae of any sale,
transfer, or other disposition (and subsequent consummation of the transactions
effecting such sale, transfer, or other disposition) of:  (1) the Fannie Mae
Collateral on account of Enforcement Actions Respecting Fannie Mae Collateral
and (2) the Specified Sale of Fannie Mae Program Assets, all subject to Fannie
Mae’s consent rights, pursuant to the Specified Fannie Mae Enforcement Actions
as provided herein, then, so long as the Specified Pledged Entities no longer
serve as an originator or servicer under the Fannie Mae Programs and have no
ongoing obligations to Fannie Mae under the Fannie Mae Agreements, no other or
further consent or approval from Fannie Mae shall thereafter be required with
respect to any change in ownership of any Specified Pledged Entity.

 

(vii)                           For the avoidance of doubt, and notwithstanding
anything in this Section 8.01 to the contrary:  (A) as part of the Specified
Sale of Fannie Mae Program Assets, as provided above, the Administrative Agent
shall not be required to sell or otherwise transfer or dispose of the underlying
Specified Pledged Equity Interests and (B) nothing in this Section 8.01 shall
require any of the Administrative Agent or any Secured Party to utilize its own
funds or credit in connection with the exercise of any rights and remedies
hereunder; provided, that nothing in this clause (B) shall limit or otherwise
modify or affect any duties, obligations, covenants or agreements of the
Administrative Agent or any Secured Party pursuant to this Section 8.01.

 

(c)                                  Guaranties by WDLLC and WD Capital.  With
respect to the guarantees provided by WDLLC and WD Capital (singly and
collectively, the “Specified Guarantors”), respectively, pursuant to Article 2
hereof (singly and collectively, the “Specified Guarantee”), the following
provision shall be applicable:

 

(i)                                     Without limiting the unlimited and
unconditional nature of each Specified Guarantee (which shall remain unaffected
by the provisions of this Section 8.01(c)), the Administrative Agent (on behalf
of the Secured Parties) hereby acknowledges and agrees that, in exercising its
rights, remedies, powers, privileges and discretions against Specified
Guarantors, the Administrative Agent shall not seek to obtain any collateral
interest in any property or other asset

 

49

--------------------------------------------------------------------------------



 

of any Specified Guarantor relating in any way to the Fannie Mae Loans which
does not comprise the Fannie Mae Collateral and the Specified Pledged Equity
Interests granted to the Administrative Agent hereunder or under any other
Security Document (subject to the provisions of this Section 8.01) or otherwise
contrary to the provisions of Section 8.01(a) or Section 8.01(b) hereof;
provided, however, that the foregoing shall not be deemed or construed to
modify, limit, or waive the rights, remedies, powers, privileges, or discretions
of the Administrative Agent:  (1) pursuant to the provisions of
Section 8.01(a) or Section 8.01(b) hereof, including, without limitation, with
respect to the Specified Fannie Mae Enforcement Actions or (2) with respect to
any other Collateral under this Agreement not relating to the Fannie Mae Loans.

 

(d)                                 Notices to Fannie Mae.  Notices and copies
that are required to be delivered to Fannie Mae pursuant to the Credit
Agreement, this Agreement, and any other applicable Loan Document shall be
delivered to Fannie Mae at the following address:

 

Fannie Mae

3900 Wisconsin Avenue, NW

Mailstop 11H-609

Washington, DC 20016-2892

Attention:  Vice President, MMB Partner Risk

 

with a copy to:

 

Fannie Mae

3900 Wisconsin Avenue, NW

Mailstop 8H-203

Washington, DC 20016-2892

Attention:  MMB Legal

 

Section 8.02                             Special Freddie Mac Provisions. 
Notwithstanding any provision herein or any other Security Document to the
contrary, and as further provided in Sections 8.4(b) and 9.8 of the Credit
Agreement, the provisions of this Section 8.02 shall apply in all events with
respect to:  (i) the “Freddie Mac Collateral” (as defined below); (ii) the
Specified Pledged Equity Interests and the Specified Ownership Interest Pledge
thereof; (iii) the Specified Guarantee; and (iv) any other terms, conditions,
notice requirements, limitations, covenants, and agreements with respect to the
Freddie Mac Security Interest (as defined below).  In providing its Agency
Consent, it is hereby acknowledged that Freddie Mac is relying, and such Agency
Consent by Freddie Mac is expressly conditioned, upon the terms and conditions
set forth in this Section 8.02 and in Sections 7.12, 8.4(b), and 9.8 of the
Credit Agreement.  Subject to the foregoing, the Administrative Agent (on behalf
of the Secured Parties) and each Credit Party expressly acknowledge and agree as
follows:

 

(a)                                 Freddie Mac Security Interest in Freddie Mac
Collateral

 

(i)                                     Each Credit Party hereby grants to the
Administrative Agent for the benefit of the Secured Parties, a security interest
(the “Freddie Mac Security Interest”) in the following (the “Freddie Mac
Collateral”) to secure payment and performance of the Secured Obligations:  all
servicing Income actually received, respectively, by such Credit Party with
respect to the Freddie Mac Loans (the “Freddie Mac Designated Loans”) serviced
at any time and from time to time under the respective Freddie Mac Servicing
Contracts, together with any other Income received on account of payments made
by a third party (other than Freddie Mac) thereunder (except to the extent that
any such Income is required by contract or Applicable Law to be transferred or
applied by such Credit Party to or for the benefit of any other Person). 
Notwithstanding any other provision

 

50

--------------------------------------------------------------------------------



 

of this Agreement or any other Loan Document, but not in limitation of the
specified Income constituting the Freddie Mac Collateral, the Freddie Mac
Collateral shall not include, and an no Credit Party shall grant, and neither
the Administrative Agent nor any Secured Party shall take or receive, any Lien
on any Credit Party’s right, title or interest in or to any of the following:
(i) any MSR Assets in respect of, arising from or relating to any Collateral
Transaction Document or Servicing Contract that is a Freddie Mac Agreement;
(ii) any Contract or Contract Rights consisting of, arising from or relating to
any Freddie Mac Agreement; (iii) any Mortgage Loan (including, without
limitation, any promissory note with respect thereto or any mortgaged property
or other collateral therefor) that has been sold, transferred or pledged to or
on behalf of Freddie Mac pursuant to any Freddie Mac Agreement; (iv) any Income
other than (x) servicing Income arising from or related to any Freddie Mac
Agreement or any Freddie Mac Loans or (y) Income received on account of payments
made by a third party (other than Freddie Mac) thereunder (except to the extent
that any such Income is required by contract or Applicable Law to be transferred
or applied by such Credit Party to or for the benefit of any other Person);
(v) books and records pertaining to any of the foregoing; (vi) any “accounts”,
“chattel paper”, “commercial tort claims”, “documents,” “equipment”, “general
intangibles”, “goods”, “instruments”, “inventory”, “investment property”,
“letter of credit rights”, or “securities accounts” (as each of those terms is
defined in the UCC) related to any of the foregoing items (i) through (v); and
(vii) any other assets or properties now owned or at any time hereafter acquired
by any Credit Party that relate in any respect to the foregoing items
(i) through (vi), (clauses (i) through (vii), collectively, the “Excluded
Freddie Mac-Related Assets”).  None of the Excluded Freddie Mac-Related Assets
shall constitute Collateral hereunder.  For the avoidance of doubt, and without
limitation of any of the foregoing, the parties hereto acknowledge that all
servicing rights pursuant to the Freddie Mac Servicing Contracts are property
solely of Freddie Mac and are not the property of any Credit Party, and are not
included within the Collateral hereunder.  The Administrative Agent’s security
interest in the Freddie Mac Collateral is subject and subordinate to all rights,
remedies, powers and prerogatives of Freddie Mac under all Freddie Mac
Agreements, including, without limitation, Freddie Mac’s right to terminate
Credit Party’s selling and servicing rights with respect to the Freddie Mac
Designated Loans as provided in the respective Freddie Mac Agreements.  Without
limiting the generality of the foregoing provisions, the Administrative Agent
acknowledges that its security interest is subject to the rights of Freddie Mac
under the Freddie Mac Agreements, and further acknowledges that Freddie Mac must
approve the Administrative Agent’s security interest (with such approval being
given by Freddie Mac in the Agency Consent provided by Freddie Mac to the
Administrative Agent on or about the Closing Date).

 

(ii)                                  Each Credit Party authorizes the
Administrative Agent to file such financing statements as the Administrative
Agent deems reasonably necessary to perfect the Freddie Mac Security Interest in
the Freddie Mac Collateral.

 

(iii)                               Subject to Section 8.02(a)(i), each Credit
Party hereby irrevocably appoints (which appointment is coupled with an
interest) the Administrative Agent, or its delegate, as the attorney in fact of
each such Credit Party, with the right (but not the duty) from time to time,
following the occurrence and during the continuance of an Event of Default, to: 
(1) create, prepare, complete, execute, deliver, endorse or file, in the name
and on behalf of such Credit Party, any and all instruments, documents,
financing statements, applications for insurance and other agreements and
writings required to be obtained, executed, delivered or endorsed by such Credit
Party under this Section 8.02(a)(iii); (2) convert the Freddie Mac Collateral
into cash, including, without limitation, through the sale (either public or
private) of all or any portion or portions of the Freddie Mac Collateral (but
not any of any of the Excluded Freddie Mac-Related Assets); (3) enforce
collection of the Freddie Mac Collateral, either in its own name or in the name
of any applicable Credit Party, including, without limitation, executing
releases and prosecuting, defending,

 

51

--------------------------------------------------------------------------------



 

compromising or releasing any action relating to the Freddie Mac Collateral;
(4) take such other actions as the Administrative Agent deems necessary or
desirable in order to continue the perfection and priority of its security
interest or to realize upon the Freddie Mac Collateral (the foregoing acts,
remedies, and powers being referred to herein sometimes, singly and
collectively, as “Enforcement Actions Respecting Freddie Mac Collateral”); and
(5) to cause any applicable Credit Party to undertake and effect any Specified
Sale of the Freddie Mac Program Assets as and when expressly provided under
Section 8.02(b)(iv) below.  The Administrative Agent shall not be obliged to do
any of the acts or exercise any of the powers hereinabove authorized, but if the
Administrative Agent elects to do any such act or exercise any such power, it
shall not be accountable for more than it actually receives as a result of such
exercise of power, and it shall not be responsible to any Credit Party or any
other Person except for gross negligence, willful misconduct, or actual bad
faith.

 

(iv)                              Except in the case of a complete disposition
of the Freddie Mac Agreements pursuant to a Specified Sale of Freddie Mac
Program Assets that is expressly permitted under Section 8.02(b)(iv) hereof (and
except for the Administrative Agent’s exercise of its rights and remedies
hereunder with respect to the Freddie Mac Collateral), neither the
Administrative Agent nor any other Secured Party shall cause WDLLC or WD Capital
to sell, assign or otherwise transfer any of WDLLC or WD Capital’s respective
rights, duties or obligations under, in or with respect to any of the Freddie
Mac Agreements (including, without limitation, any servicing rights
thereunder).  Neither the Administrative Agent nor any other Secured Party has
any right to service any Freddie Mac Loans or affect the manner in which WDLLC
or WD Capital services any Freddie Mac Loans.  Without limitation of the
foregoing, so long as WDLLC and/or WD Capital is a servicer of Freddie Mac
Loans, neither the Administrative Agent nor any other Secured Party shall take
any action that impedes WDLLC or WD Capital from performing its respective
servicing obligations with respect to such loans in strict compliance with the
requirements under the Guide and all other applicable Freddie Mac Agreements. 
If the Administrative Agent or any other Secured Party under this Agreement or
any other Loan Document exercises any rights or remedies with respect to any
assets or properties of any Credit Party included within the Collateral
(including, without limitation, any rights of a secured party to take possession
of or sell any such assets or properties), unless and until there has been a
complete disposition of the Freddie Mac Agreements pursuant to a Specified Sale
of Freddie Mac Program Assets that is expressly permitted under
Section 8.02(b)(iv) hereof, in exercising such rights and remedies, neither the
Administrative Agent nor any other Secured party will take any action that could
reasonably be expected to prevent WDLLC or WD Capital from continuing to perform
its respective obligations under the Guide and the other Freddie Mac Agreements
and continuing its respective operations relating thereto substantially as
conducted prior to such exercise of remedies, without material change in
processes, systems, or personnel in a manner that is reasonably likely to
(i) have a material adverse effect on the performance by WDLLC or WD Capital of
any of its respective duties or obligations under the Guide or any other Freddie
Mac Agreement (including, without limitation, any duties and obligations with
respect to servicing of Freddie Mac Loans) or (ii) cause WDLLC or WD Capital not
to be an eligible Seller/Servicer under the Guide.  For the avoidance of doubt,
and without limitation of any of the foregoing, Freddie Mac shall have no
obligation to comply with any directions of the Administrative Agent or any
other Secured Party or to alter in any way servicing requirements, flows of
funds, or accounting of servicing.  WDLLC and WD Capital shall not, and not
permit WDLLC or WD Capital to, pledge (or, except as may be expressly provided
in the Credit Agreement, enter into (or agree to enter into) a Negative Pledge
respecting) any of its respective servicing rights with respect to any of the
Freddie Mac Loans to any other Person.

 

(v)                                 If Freddie Mac terminates any Credit Party’s
respective servicing rights with respect to the Freddie Mac Designated Loans,
the grant of the Freddie Mac Security Interest

 

52

--------------------------------------------------------------------------------



 

by such Credit Party hereunder will terminate automatically, and the
Administrative Agent will release its Lien created by such Freddie Mac Security
Interest and execute and file all necessary documents to reflect such release;
provided, however, that no such termination (and no such release) shall relate
to, or otherwise affect, (A) the Freddie Mac Security Interest granted by any
other Credit Party or (B) the Freddie Mac Security Interest respecting Freddie
Mac Collateral comprised of servicing Income then accrued or otherwise earned by
such Credit Party through the date that Freddie Mac provides written notice to
the Administrative Agent that such servicing rights of such Credit Party shall
have been so terminated with respect to such Freddie Mac Designated Loans (which
accrued and earned servicing Income shall in all events remain Freddie Mac
Collateral), with such termination (and such release) relating only to servicing
Income accruing or otherwise earned by such Credit Party from and after the date
of such written notice of termination to the Administrative Agent.

 

(vi)                              Upon the occurrence and during the continuance
of an Event of Default for thirty (30) days or more, and the exercise by the
Administrative Agent of its rights under Section 9.2 of the Credit Agreement,
Article 5 hereof, and this Section 8.02, the Administrative Agent may: 
(A) direct that all servicing Income payable to any Credit Party with respect to
the Freddie Mac Designated Loans be deposited into lockbox accounts held by the
Administrative Agent; (B) in its own name, in the name of such Credit Party or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Freddie Mac
Collateral, but the Administrative Agent has no obligation to do so; and
(C) exercise and enforce any or all rights and remedies with respect to the
Freddie Mac Collateral available upon default to the Administrative Agent under
the UCC, at law or in equity.

 

(vii)                           Upon the occurrence and during the continuance
of an Event of Default for thirty (30) days or more, the Administrative Agent or
its designee is entitled to receive and collect all sums payable to any
applicable Credit Party in respect of the Freddie Mac Collateral, and, in such
case:  (A) the Administrative Agent or its designee in its discretion may, in
its own name, in the name of such Credit Party, or otherwise, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for any of the Freddie Mac Collateral, but the
Administrative Agent has no obligation to do so, (B) such Credit Party must, if
the Administrative Agent requests it to do so, hold in trust for the benefit of
the Secured Parties and immediately pay to the Administrative Agent at its
office designated by notice, all amounts received by such Credit Party upon or
in respect of any of the Freddie Mac Collateral, advising the Administrative
Agent as to the source of those funds, and (C) all amounts so received and
collected by the Administrative Agent will be held by it as part of the Freddie
Mac Collateral.

 

(viii)                        To the extent any amounts are received by the
Administrative Agent pursuant to this Section 8.02, all rights any applicable
Credit Party against any other Credit Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Secured Obligations.

 

(ix)                              For the avoidance of doubt, and without
limitation of the definition of “Excluded Freddie Mac-Related Assets”, the
Administrative Agent confirms that, notwithstanding any provision in this
Agreement or any other Loan Document to the contrary:  “Excluded Accounts”
hereunder include, without limitation, all custodial, clearing, suspense,
escrow, or other accounts in which WDLLC or WD Capital, respectively, deposits
or holds funds received from borrowers under Freddie Mac Loans serviced by WDLLC
or WD Capital, respectively, on behalf of Freddie Mac and such Excluded Accounts
are not, and shall not constitute, Collateral hereunder.

 

53

--------------------------------------------------------------------------------



 

(x)                                 Upon the Administrative Agent’s request,
each Credit Party shall provide the Administrative Agent with copies of any book
and records expressly relating to Income comprising the Freddie Mac Collateral. 
However, for the avoidance of doubt, such books and records do not constitute
Collateral hereunder, and in no event shall Freddie Mac’s access thereto be
restricted in any respect.

 

(b)                                 Specified Pledged Equity Interest in WDLLC
and WD Capital.  With respect to the Specified Pledged Equity Interests and the
Specified Ownership Interest Pledge thereof, the following provisions shall be
applicable:

 

(i)                                     As used in this Section 8.02(b), “Credit
Agreement Default” means the occurrence of an “Event of Default” under the
Credit Agreement:  (A) of which, except in the limited circumstance described
below in this definition, the Administrative Agent has given Freddie Mac notice
in accordance with Section 8.02(e) hereof (each such notice, a “Freddie Mac
Notice of Default”), (B) if such Event of Default has occurred pursuant to
Section 9.1(a) or (b) of the Credit Agreement, and no more than one (1) such
Event of Default has occurred during the life of any Term Loan (i.e., if such an
Event of  Default occurs more than once, it shall be a Credit Agreement Default
immediately hereunder), the Administrative Agent shall not have received payment
of an amount equal to the amount the Borrower and the other Credit Parties
failed to pay (including interest thereon at the rate provided in the Credit
Agreement) that gave rise to such Event of Default within thirty (30) days after
the applicable Freddie Mac Notice of Default, and (C) if such Event of Default
has occurred under any other subsection of Section 9.1 of the Credit Agreement,
other than Sections 9.1(h), (i), (j) or (k) of the Credit Agreement (the
occurrence of any of such Events of Default constituting a Credit Agreement
Default immediately hereunder upon the giving of the applicable Freddie Mac
Notice of Default, and without such Freddie Mac Notice of Default if the Event
of Default is under Section 9.1(i) or (j) of the Credit Agreement), unless
(x) the Administrative Agent in good faith determines that, if the Event of
Default would be susceptible of cure (if such cure was permitted beyond any cure
period already provided in the Credit Agreement), (y) the cure of such Event of
Default as a Credit Agreement Default hereunder shall have been commenced
immediately upon the giving of the applicable Freddie Mac Notice of Default and
been completed with thirty (30) days of such Freddie Mac Notice of Default or,
if curable in a longer period not to exceed ninety (90) days, is so cured within
such ninety (90) day period and such cure has been diligently pursued since the
applicable Freddie Mac Notice of Default, and (z) no more than two (2) such
Events of Default have occurred during the life of any Term Loan (i.e., if an
Event of Default occurs under any one or more subsections of Section 9.1 of the
Credit Agreement applicable under this clause (C) more than twice, it shall be a
Credit Agreement Default immediately hereunder).  Nothing herein shall be deemed
to give the Borrower or any other Credit Party any grace, notice or cure periods
or rights under the Credit Agreement or any other Loan Document other than as
may already be set forth therein.

 

(ii)                                  Without limiting the provisions of
Section 8.02(a), the Administrative Agent shall have the right, at any time
after the occurrence and during the continuation of a Credit Agreement Default,
in its discretion and without notice to the Borrower or any other Credit Party
(but with notice to Freddie Mac), to transfer to or to register in the name of
the Administrative Agent any or all of the Specified Pledged Equity Interests
pursuant to the exercise of its rights and remedies hereunder on account of the
Specified Ownership Interest Pledge; provided, that no such transfer or
registration of Specified Pledged Equity Interests to or in name of the
Administrative Agent may occur without the prior written consent of Freddie Mac
(which consent may be granted or withheld in Freddie Mac’s sole and absolute
discretion) provided further that if the Administrative Agent (or any designee
of the Administrative Agent) has been approved in writing by Freddie Mac to
acquire the Freddie Mac Program Assets as a result of any Specified Sale of

 

54

--------------------------------------------------------------------------------



 

Freddie Mac Program Assets pursuant to Section 8.02(b)(iv), through a Retention
of Freddie Mac Program Assets or otherwise, Freddie Mac’s consent to transfer
the Specified Pledged Equity to the Administrative Agent or such designee shall
be deemed to have been granted.  At any time following a transfer or
registration of Specified Pledged Equity Interests to or in name of the
Administrative Agent in accordance with the terms and conditions of the
immediately preceding sentence, the Administrative Agent shall have the right at
any time to exchange certificates or instruments representing or evidencing
Specified Pledged Equity Interests for certificates or instruments of smaller or
larger denominations.

 

(iii)                               Upon the occurrence and during the
continuation of a Credit Agreement Default, upon written notice from the
Administrative Agent to the Borrower and the other Credit Parties and to Freddie
Mac, all rights of W&D Multifamily and WDLLC, respectively, to exercise the
voting and other consensual rights which each would otherwise be entitled to
exercise pursuant to Section 3.05(a)(i) hereof shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall thereupon
have the sole right to exercise such voting and other consensual rights;
provided, that the Administrative Agent shall not exercise any such voting or
other consensual rights without the prior written consent of Freddie Mac (which
consent may be granted or withheld in Freddie Mac’s sole and absolute
discretion).

 

(iv)                              Upon the occurrence and during the
continuation of a Credit Agreement Default, irrespective of whether any
Specified Pledged Equity Interests have been transferred to or registered in the
name of the Administrative Agent pursuant to Section 8.02(b)(ii) hereof, the
Administrative Agent may cause any applicable Credit Party to (A) retain a
nationally recognized firm that specializes in the sale of Freddie Mac selling
and servicing rights and other assets that are used in or related to any Freddie
Mac Program (collectively the “Freddie Mac Program Assets”) (which firm must be
reasonably acceptable to the Administrative Agent) and (B) sell, transfer, or
otherwise assign all of its respective rights, obligations, duties, and
interests in and under the Freddie Mac Agreements to one or more then-current
Freddie Mac Seller/Servicers within sixty (60) days of such notice from the
Administrative Agent ( with the actions set forth in (A) and (B) of this clause
(iv) being referred to herein as the “Specified Sale of Freddie Mac Program
Assets”); provided, however, that no such Specified Sale of Freddie Mac Program
Assets may occur without the prior written consent of Freddie Mac (which consent
may be granted or withheld in Freddie Mac’s sole and absolute discretion); and
provided further that, to the extent any of the Freddie Mac Agreements includes
parties in addition to a Credit Party and Freddie Mac, any Specified Sale of
Freddie Mac Program Assets, including any servicing rights, remains subject to
satisfaction of the terms and conditions of such Freddie Mac Agreements and any
other approvals required thereunder. Subject at all times to the consent rights
of Freddie Mac in accordance with the terms hereof, Wells Fargo (or any designee
of Wells Fargo approved in writing by Freddie Mac in its sole discretion) may
seek approval from Freddie Mac:  (i) to acquire Freddie Mac Program Assets as a
result of any Specified Sale of Freddie Mac Program Assets and/or (ii) in
connection with the realization of the Specified Pledged Equity Interests under
the Specified Ownership Interest Pledge, to cause any applicable Credit Party to
retain its respective Freddie Mac Program Assets as further provided in
Section 8.02(b)(ii) (collectively, as may be applicable, “Retention of Freddie
Mac Program Assets”).

 

(v)                                 Other than a transfer to the Administrative
Agent in accordance with the terms and conditions of Section 8.02(b)(ii) or
8.02(b)(iv) hereof, no sale, assignment or other transfer of any Specified
Pledged Equity Interests to any Person (including, without limitation, any sale,
assignment or other transfer thereof by the Administrative Agent to any other
Person following the Administrative Agent’s acquisition thereof in accordance
with Section 8.02(b)(ii) or 8.02(b)(iv)

 

55

--------------------------------------------------------------------------------



 

hereof) may occur without the prior written consent of Freddie Mac, which
consent may be granted or withheld in Freddie Mac’s sole and absolute
discretion.

 

(vi)                              Borrower and each other Credit Party
acknowledge that:  (i) any private sales of Specified Pledged Equity Interests
(or otherwise on account of any Specified Sale of Freddie Mac Program Assets)
may be at prices and on terms less favorable than those obtainable through a
public sale without such restrictions (including, without limitation, a public
offering made pursuant to a registration statement under the Federal Securities
Laws) and, notwithstanding such circumstances, the Borrower and each other
Credit Party agree that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Administrative Agent and
Secured Parties shall have no obligation to engage in public sales and no
obligation to delay the sale of any Specified Pledged Equity Interest for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Federal Securities Laws or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.

 

(vii)                           For the avoidance of doubt, and notwithstanding
anything in this Section 8.02 to the contrary:  (A) as part of the Specified
Sale of Freddie Mac Program Assets, as provided above, the Administrative Agent
shall not be required to sell or otherwise transfer or dispose of the underlying
Specified Pledged Equity Interests and (B) nothing in this Section 8.02 shall
require any of the Administrative Agent or any Secured Party to utilize its own
funds or credit in connection with the exercise of any rights and remedies
hereunder; provided, that nothing in this clause (B) shall limit or otherwise
modify or affect any duties, obligations, covenants or agreements of the
Administrative Agent or any Secured Party pursuant to this Section 8.02.

 

(viii)                        Notwithstanding anything to the contrary in this
Section 8.02, if (A) the Specified Pledged Entities have satisfied all of their
respective outstanding duties and obligations to Freddie Mac under the Freddie
Mac Agreements, (B) the Freddie Mac Agreements have been terminated (or there
has been a complete disposition of the Freddie Mac Agreements pursuant to a
Specified Sale of Freddie Mac Program Assets that is expressly permitted under
Section 8.02(b)(iv) hereof), and (C) the Specified Pledged Entities have ceased
to be Seller/Servicers of Freddie Mac Loans (in each case, as determined by
Freddie Mac in its sole and absolute discretion), then no other or further
consent or approval from Freddie Mac shall thereafter be required with respect
to any change in ownership of any Specified Pledged Entity.

 

(c)                                  Guaranties by WDLLC and WD Capital.  With
respect to the Specified Guarantees provided by the Specified Guarantors
pursuant to Article 2 hereof, the following provision shall be applicable:

 

(i)                                     Without limiting the unlimited and
unconditional nature of each Specified Guarantee (which shall remain unaffected
by the provisions of this Section 8.02(c)), the Administrative Agent (on behalf
of the Secured Parties) hereby acknowledges and agrees that, in exercising its
rights, remedies, powers, privileges and discretions against Specified
Guarantors, the Administrative Agent shall not (A) seek to obtain any collateral
interest in any property or other asset of any Specified Guarantor that is
included within the Excluded Freddie Mac-Related Assets or (B) take any action
(or refrain from taking any action) in violation of or otherwise contrary to the
provisions of Section 8.02(a) or Section 8.02(b) hereof (including, without
limitation, any term or condition of Section 8.02(a)(iv); provided, however,
that the foregoing shall not be deemed or construed to modify, limit, or waive
the rights, remedies, powers, privileges, or discretions of the Administrative
Agent:  (1) pursuant to the provisions of Section 8.02(a) or
Section 8.02(b) hereof, including, without limitation, with respect to the
Enforcement Actions Respecting Freddie Mac

 

56

--------------------------------------------------------------------------------



 

Collateral or (2) with respect to any other Collateral under this Agreement not
relating to the Freddie Mac Loans.

 

(d)                                 Freddie Mac Rights under Freddie Mac
Agreements.  Nothing in this Section 8.02 (or in any other provision hereof or
of any other Loan Document) shall in any way limit, modify or otherwise affect
in any respect Freddie Mac’s rights and remedies under the Freddie Mac
Agreements (including, without limitation, the Guide) or limit or otherwise
affect in any respect Freddie Mac’s ability to enforce such rights and remedies.

 

(e)                                  Notices to Freddie Mac.  Notices and copies
that are required to be delivered to Freddie Mac pursuant to the Credit
Agreement, this Agreement, and any other applicable Loan Document shall be
delivered to Freddie Mac at the following address:

 

Freddie Mac

Multifamily Division

8100 Jones Bank Drive

Mailstop B4A

McLean, Virginia 22102

Attention:  Institutional Risk Director

 

with a copy to:

 

Freddie Mac

Legal Division

8200 Jones Bank Drive

Mailstop 210

McLean, Virginia 22102

Attention:  Vice President, Multifamily Real Estate

 

(f)                                   As further provided in Section 7.12 of
the  Credit Agreement and in Section 4.06(c) hereof, and for the avoidance of
doubt, nothing in this Agreement or in any other Loan Document shall prohibit or
otherwise limit any Credit Party from (i) amending, restating, supplementing,
modifying or waiving any default by an underlying obligor or related to the
servicing of an underlying mortgage loan under any Collateral Transaction
Document if such prohibition or limitation could have a material adverse effect
on the performance by any Credit Party of any of its duties or obligations under
any of the Freddie Mac Agreements (including, without limitation, any duties and
obligations with respect to servicing of Freddie Mac Loans); or (ii) consenting
to or otherwise effecting or implementing any amendment, restatement, supplement
or other modification to or of any Freddie Mac Agreement consistent with
modifications generally applicable to the Freddie Mac Agreements or to a Freddie
Mac Seller/Servicer, if such amendment, restatement, supplement or other
modification is required or requested by Freddie Mac.

 

Section 8.03                             Special Ginnie Mae Provisions. 
Notwithstanding any provision herein or any other Security Document to the
contrary, and as further provided in Sections 8.4(c) and 9.9 of the Credit
Agreement, the provisions of this Section 8.03 shall apply in all events with
respect to: (i) the “Ginnie Mae Collateral”; and (ii) the other terms,
conditions, notice requirements, limitations, and agreements with respect to the
Ginnie Mae Security Interests granted to the Administrative Agent (for the
benefit of the Secured Parties) in the “Ginnie Mae Collateral” relating to the
“Ginnie Mae Designated Loans” under this Agreement and/or any other Security
Document (as each of such quoted terms is defined below).  In providing the
Ginnie Mae Acknowledgment letter, it is hereby acknowledged that Ginnie Mae is
relying

 

57

--------------------------------------------------------------------------------



 

upon the terms and conditions set forth in this Section 8.03 and in Sections
7.12, 8.4(c), and 9.9 of the Credit Agreement.  In the event of any conflict
between the provisions of this Section 8.03 and the provisions of any other Loan
Document or any other provision of this Agreement, the provisions of this
Section 8.03 shall control.  Subject to the foregoing, the Administrative Agent
(on behalf of the Secured Parties) and each Credit Party expressly acknowledge
and agree that notwithstanding anything contained herein, with regard to the
mortgage servicing rights and mortgage servicing income for all Ginnie Mae
Mortgage Loans, the following provisions shall apply and all other provisions
contained herein shall be subject to and subordinate to these.

 

(a)                                 Each Credit Party hereby grants the
Administrative Agent for the benefit of the Secured Parties, a security interest
(the “Ginnie Mae Security Interest”) in the following (the “Ginnie Mae
Collateral”) to secure payment and performance of the Secured Obligations:  all
servicing Income actually received by any Credit Party with respect to the
Mortgage Loans (the “Ginnie Mae Designated Loans”) serviced at any time and from
time to time under the Ginnie Mae Agreements, together with other Income
received on account of payments made by a third party (other than Ginnie Mae)
thereunder minus the Ginnie Mae guarantee fee and minus all required payments to
all investors of the applicable mortgage-backed securities that the Ginnie Mae
Designated Loans are securing, all as and to the extent provided in the Ginnie
Mae Agreements.  Specifically, Ginnie Mae Collateral does not include the Ginnie
Mae Agreements, MSR Assets related to the Ginnie Mae Agreements, or any other
income related to the Ginnie Mae Designated Loans, nor shall it include the
escrow accounts relating to those Ginnie Mae Designated Loans or any payments
held in a clearing account made pursuant to the Ginnie Mae Designated Loans. 
Any security interest of the Administrative Agent and any that any other party
hereto shall have in the Ginnie Mae Designated Loans is expressly subject and
subordinate to all rights, remedies, powers and prerogatives of Ginnie Mae under
the Ginnie Mae Guaranty Agreement, the Ginnie Mae Guide, and all other Ginnie
Mae Agreements or contracts, including Ginnie Mae’s right to terminate the
Ginnie Mae issuer’s rights with respect to the Ginnie Mae Designated Loans as
provided in the Ginnie Mae Agreements and as further provided herein. Without
limiting the generality of the foregoing provisions, the Administrative Agent
acknowledges that its security interest and any rights that it shall have under
the Credit Agreement, this Agreement, and/or the letter of Ginnie Mae dated as
of the Closing Date (the “GM Letter”) is subject to the rights of Ginnie Mae
under the Ginnie Mae Guaranty Agreements, the Ginnie Mae Guides, contracts, and
other program agreements and other Ginnie Mae Agreements, as applicable,
including, without limitation, Ginnie Mae’s right to extinguish any interest in
the Ginnie Mae Designated Loans without compensation  or offset and within
Ginnie Mae’s absolute and sole discretion.

 

(b)                                 Each Credit Party authorizes the
Administrative Agent to file such financing statements as the Administrative
Agent deems reasonably necessary to perfect the Ginnie Mae Security Interest in
the Ginnie Mae Collateral.

 

(c)                                  To the extent that Ginnie Mae Designated
Loans remain subject to the Ginnie Mae Agreements, the applicable Credit Party
will remain the servicer of the Ginnie Mae Designated Loans and will continue to
service the Ginnie Mae Designated Loans in accordance with Ginnie Mae
requirements. Such Credit Party shall not pledge (or, except as may be expressly
provided in the Credit Agreement, enter into (or agree to enter into) any
Negative Pledge respecting) any of its servicing rights with respect to the
Ginnie Mae Designated Loans.

 

(d)                                 The Administrative Agent has no right to
service the Ginnie Mae Designated Loans or affect the manner in which any
applicable Credit Party services the Ginnie Mae Designated Loans.  If Ginnie Mae
terminates any Credit Party’s servicing rights with respect to the Ginnie Mae
Designated Loans, this pledge will terminate automatically as to the Ginnie Mae
Collateral granted by such Credit Party, and the Administrative Agent will
release its Lien created by such pledge and execute and file all necessary
documents to reflect such release; provided, however, that no such termination
(and no such

 

58

--------------------------------------------------------------------------------



 

release) shall relate to, or otherwise affect, (A) the Ginnie Mae Security
Interest granted by any other Credit Party or (B) the Ginnie Mae Security
Interest respecting Ginnie Mae Collateral comprised of servicing Income then
accrued or otherwise earned by such Credit Party through the date that Ginnie
Mae so terminates the servicing rights of such Credit Party with respect to such
Ginnie Mae Designated Loans (which accrued and earned servicing Income through
such date of termination by Ginnie Mae shall in all events remain Ginnie Mae
Collateral), with such termination (and such release) relating only to servicing
Income accruing or otherwise earned by such Credit Party from the date of such
termination by Ginnie Mae.  The Credit Parties shall provide the Administrative
Agent with immediate written notice of any such termination by Ginnie Mae but
the Credit Parties’ failure to do so shall not affect the terms of this
paragraph or Ginnie Mae’s rights with respect to the Ginnie Mae Designated
Loans.

 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default for thirty (30) days or more, and the
exercise by the Administrative Agent of its rights under Section 9.2 of the
Credit Agreement, Article 5 hereof, and this Section 8.03, the Administrative
Agent may:  (i) direct that all servicing fees (minus the Ginnie Mae guarantee
fee and minus all required payments to all investors of the applicable
mortgage-backed securities that the Ginnie Mae Designated Loans are securing)
made payable to any Credit Party with respect to the Ginnie Mae Designated Loans
be deposited into lockbox accounts held by the Administrative Agent; (ii) in its
own name, in the name of such Credit Party or otherwise, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for any of the Ginnie Mae Collateral, but the
Administrative Agent has no obligation to do so; (iii) by written notice to such
Credit Party, direct any Credit Party to sell the servicing rights to the Ginnie
Mae Designated Loans (in which event such Credit Party shall (x) retain a
nationally recognized firm that specializes in the sale of Ginnie Mae servicing
rights (which firm must be reasonably acceptable to the Administrative Agent)
and (y) sell the servicing rights to the Ginnie Mae Designated Loans to another
Ginnie Mae lender/servicer within sixty (60) days of such notice from the
Administrative Agent) (with the actions set forth in this clause (iii) being
referred to herein as the “Specified Sale of Ginnie Mae Program Assets”); and
(iv) exercise and enforce any or all rights and remedies available upon default
to the Administrative Agent under the UCC, at law or in equity. Any sale of the
Ginnie Mae Collateral must and shall be subject to Ginnie Mae’s written
approval.  All proceeds of such sale will be applied first to the expenses of
the sale, then to any amounts due to Ginnie Mae from such Credit Party under the
Servicing Contracts sold, and then to the outstanding balance of the Secured
Obligations (as provided in Section 9.4 of the Credit Agreement), with any
remaining balance remitted to the Borrower.  Ginnie Mae shall have no obligation
to comply with any directions of the Administrative Agent or to alter in any way
servicing requirements, flows of funds, or accounting of servicing of the Ginnie
Mae Designated Loans.  Subject at all times to the consent rights of Ginnie Mae
in accordance with the terms hereof, Wells Fargo (or any designee of Wells Fargo
approved in writing by Ginnie Mae in its sole discretion) may seek approval from
Ginnie Mae to acquire GinnieMae Program Assets as a result of any Specified Sale
of Ginnie Mae Program Assets.

 

(f)                                   Upon the occurrence and during the
continuance of an Event of Default for thirty (30) days or more, the
Administrative Agent or its designee is entitled to receive and collect all sums
payable to any applicable Credit Party in respect of the Ginnie Mae Collateral,
and, in such case (i) the Administrative Agent or its designee in its discretion
may, in its own name, in the name of such Credit Party or otherwise, demand, sue
for, collect or receive any money or property at any time payable or receivable
on account of or in exchange for any of the Ginnie Mae Collateral, but the
Administrative Agent has no obligation to do so, (ii) such Credit Party must, if
the Administrative Agent requests it to do so, hold in trust for the benefit of
the Secured Parties and immediately pay to the Administrative Agent at its
office designated by notice, all amounts received by such Credit Party upon or
in respect of any of the Ginnie Mae Collateral, advising the Administrative
Agent as to the source of those funds and (iii) all amounts so received and
collected by the Administrative Agent will be held by it as part of the Ginnie
Mae Collateral.

 

59

--------------------------------------------------------------------------------



 

(g)                                  To the extent any amounts are received by
the Administrative Agent pursuant to this Section 8.03, all rights of any
applicable Credit Party against any other Credit Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Secured
Obligations.

 

(h)                                 For the avoidance of doubt, and
notwithstanding anything in this Section 8.03 to the contrary, nothing in this
Section 8.03 shall require any of the Administrative Agent or any Secured Party
to utilize its own funds or credit in connection with the exercise of any rights
and remedies hereunder; provided, that nothing in this clause (h) shall limit or
otherwise modify or affect any duties, obligations, covenants or agreements of
the Administrative Agent or any Secured Party pursuant to this Section 8.03.

 

(i)                                     Notices and copies required by this
Section 8.03 to be delivered to Ginnie Mae pursuant to the Credit Agreement,
this Agreement and any other applicable Loan Document shall be delivered to
Ginnie Mae at the following address:

 

Government National Mortgage Association

451 Seventh Street, S.W., Rm. B-133

Washington, DC 20410

Attn:  Senior Vice President, Office of Mortgage-Backed Securities

Facsimile:  (202) 485-0232

 

(j)                                    Each of the Administrative Agent, and
each Credit Party acknowledge that the Ginnie Mae Designated Loans remain the
property of Ginnie Mae and the Administrative Agent and each Credit Party agree
that no loan data containing personally identifiable information shall be
released to any third party pursuant to Section 6.13 of the Credit Agreement or
any other Section hereunder or thereunder, or pursuant to any subpoena or court
order, without the express written consent of Ginnie Mae.

 

[Signature Pages to Follow]

 

60

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.

 

 

WALKER & DUNLOP, INC., as Borrower

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

WALKER & DUNLOP MULTIFAMILY, INC., as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

WALKER & DUNLOP, LLC, as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

WALKER & DUNLOP CAPITAL, LLC, as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

W&D BE, INC., as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

Walker & Dunlop

Amended and Restated Guarantee and Collateral Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

/s/ Kevin McCormack

 

Name:

Kevin McCormack

 

Title:

Senior Vice President

 

Walker & Dunlop

Amended and Restated Guarantee and Collateral Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

Exhibit I

 

SUPPLEMENT NO.      dated as of [        ] 20[  ], to the Amended and Restated
Guarantee and Collateral Agreement, dated as of November 7, 2018 (the “Guarantee
and Collateral Agreement”), among WALKER & DUNLOP, INC. (the “Borrower”),
certain Subsidiaries of the Borrower party hereto (each a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors” and, together with the Borrower,
the “Credit Parties” and sometimes, each such party, individually, a “Credit
Party”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, for itself, as a Lender, and
on behalf of the other Lenders and Secured Parties, as “Administrative Agent”
(as defined and otherwise described in the Credit Agreement and so referred to
herein).

 

A.                                    Reference is made to the Amended and
Restated Credit Agreement, dated as of November 7, 2018 (as amended, amended and
restated, waived, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders, and the Administrative
Agent.

 

B.                                    Capitalized terms used in this Supplement
and not otherwise defined in this Supplement shall have the meanings assigned to
such terms in the Credit Agreement and to the extent not defined in the Credit
Agreement, the Guarantee and Collateral Agreement referred to therein.

 

C.                                    The Credit Parties have entered into the
Guarantee and Collateral Agreement in order to induce the Lenders to make the
Term Loan.

 

D.                                    The Guarantee and Collateral Agreement
provides that certain additional Subsidiaries shall become Credit Parties under
the Guarantee and Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Guarantor under the Guarantee and
Collateral Agreement in order to induce the Lenders to maintain the Term Loans.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with the Guarantee and Collateral Agreement, the New
Subsidiary, by its signature below, hereby joins in the execution and delivery
of the Guarantee and Collateral Agreement and hereby becomes a Credit Party and
a Subsidiary Guarantor under the Guarantee and Collateral Agreement with the
same force and effect as if originally named therein as a Credit Party and a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of the Guarantee and Collateral Agreement applicable to it as a
Credit Party and Subsidiary Guarantor thereunder, including, without limitation,
the guarantee by New Subsidiary, jointly and severally with the other Subsidiary
Guarantors, in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, with respect to the Secured Obligations pursuant to
Section 2.01 of the Guarantee and Collateral Agreement, and (b) represents and
warrants that the representations and warranties made by it as a Credit Party
and Subsidiary Guarantor thereunder are true and correct on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Secured Obligations (as defined in the
Guarantee and Collateral Agreement), does hereby create and grant to the
Administrative Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all the New Subsidiary’s right, title and interest in and to the Collateral
(as defined in the Guarantee and Collateral Agreement) of the New Subsidiary. 
Each reference to a “Subsidiary Guarantor” or “Credit Party” in the Guarantee
and Collateral Agreement or any other Loan Document shall

 

[Exhibit I to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

be deemed to include the New Subsidiary. The Guarantee and Collateral Agreement
is hereby incorporated in this Supplement by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that set forth
under its signature hereto is (i) the true and correct legal name of the New
Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal Taxpayer
Identification Number or its organizational identification number and (iv) the
location of its chief executive office.  The New Subsidiary hereby further
represents and warrants that, as of the date hereof, Schedule I hereto
accurately sets forth all information which would have been required pursuant to
the Schedules to the Guarantee and Collateral Agreement had the New Subsidiary
been a Credit Party on the date of the execution and delivery of the Guarantee
and Collateral Agreement (it being understood and agreed, however, that the
information so furnished by the New Subsidiary is accurate as of the date of
this Supplement rather than the date of the Guarantee and Collateral Agreement).

 

SECTION 5.  This Supplement will be effective upon receipt by the Administrative
Agent of: (A) a duly executed copy hereof and (b) each other document required
by Section 6.14(a) of the Credit Agreement.

 

SECTION 6.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 7.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 8.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof and in the Guarantee and Collateral Agreement; the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 9.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

 

SECTION 10.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as a sealed
instrument as of the day and year first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Legal Name:

 

 

Jurisdiction of Formation:

 

 

Location of Chief Executive Office:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------



 

Exhibit I

 

Schedule I

 

[to be attached]

 

--------------------------------------------------------------------------------



 

Exhibit II

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Credit Party], a [              ] (the “Credit Party”)
with principal offices at [         ], hereby grants to WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, with principal offices at 1525
West W.T. Harris Boulevard, MAC D1109-019, Charlotte, North Carolina 28262 (the
“Grantee”), a continuing security interest in (i) all of the Credit Party’s
right, title and interest in, to and under the United States trademarks,
trademark registrations and trademark applications (the “Marks”) set forth on
Schedule A attached hereto, (ii) all Proceeds (as such term is defined in the
Guarantee and Collateral Agreement referred to below) and products of the Marks,
(iii) the goodwill of the businesses with which the Marks are associated and
(iv) all causes of action arising prior to or after the date hereof for
infringement of any of the Marks or unfair competition regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations of the Credit Party, as such term is defined in the Amended
and Restated Guarantee and Collateral Agreement among the Credit Party, the
other assignors from time to time party thereto and the Grantee, dated as of
November 7, 2018 (as amended, modified, restated and/or supplemented from time
to time, the “Guarantee and Collateral Agreement”).

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guarantee and Collateral Agreement.  The rights and
remedies of the Grantee with respect to the security interest granted herein are
as set forth in the Guarantee and Collateral Agreement, all terms and provisions
of which are incorporated herein by reference.  In the event that any provisions
of this Grant are deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
govern.

 

Upon the payment in full of the Obligations (other than contingent obligations
not yet due and payable) and termination of the Guarantee and Collateral
Agreement, the Grantee shall execute, acknowledge, and deliver to the Credit
Party an instrument in writing in recordable form releasing the grant and
security interest in the Marks and other Collateral (as such term is defined in
the Guarantee and Collateral Agreement) under this Grant.

 

This Grant may be executed in counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute a single
contract. Delivery of an executed signature page to this Grant by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Grant.

 

This Grant shall be construed in accordance with and governed by the law of the
State of New York.

 

[Exhibit II to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Grant as a sealed
instrument as of the first date written above.

 

 

[NAME OF CREDIT PARTY], Credit Party

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Grantee

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

MARK

 

REG NO

 

REG DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT III

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Credit Party], a [                ] (the “Credit Party”)
with principal offices at [                 ], hereby grants to WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent, with principal offices at
1525 West W.T. Harris Boulevard, MAC D1109-019, Charlotte, North Carolina 28262
(the “Grantee”), a continuing security interest in (i) all of the Credit Party’s
rights, title and interest in, to and under the United States patents (the
“Patents”) set forth on Schedule A attached hereto, in each case together with
(ii) all Proceeds (as such term is defined in the Guarantee and Collateral
Agreement referred to below) and products of the Patents, and (iii) all causes
of action arising prior to or after the date hereof for infringement of any of
the Patents or unfair competition regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations of the Credit Party, as such term is defined in the Amended
and Restated Guarantee and Collateral Agreement among the Credit Party, the
other assignors from time to time party thereto and the Grantee, dated as of
November 7, 2018 (as amended, modified, restated and/or supplemented from time
to time, the “Guarantee and Collateral Agreement”).

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guarantee and Collateral Agreement. The rights and
remedies of the Grantee with respect to the security interest granted herein are
as set forth in the Guarantee and Collateral Agreement, all terms and provisions
of which are incorporated herein by reference.  In the event that any provisions
of this Grant are deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
govern.

 

Upon the payment in full of the Obligations (other than contingent obligations
not yet due and payable) and termination of the Guarantee and Collateral
Agreement, the Grantee shall execute, acknowledge, and deliver to the Credit
Party an instrument in writing in recordable form releasing the grant and
security interest in the Patents and other Collateral (as such term is defined
in the Guarantee and Collateral Agreement) under this Grant.

 

This Grant may be executed in counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute a single
contract. Delivery of an executed signature page to this Grant by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Grant.

 

This Grant shall be construed in accordance with and governed by the law of the
State of New York.

 

[Exhibit III to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Grant as a sealed
instrument as of the [    ] day of [           ][    ]

 

 

[NAME OF CREDIT PARTY], Credit Party

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Grantee

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

[Exhibit III to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

PATENT

 

PATENT NO

 

ISSUE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Exhibit IV

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

WHEREAS, [Name of Credit Party], a [                      ] (the “Credit
Party”), having its chief executive office at [             ], is the owner of
all right, title and interest in and to the United States copyrights and
associated United States copyright registrations and applications for
registration (the “Copyrights”) set forth in Schedule A attached hereto;

 

WHEREAS, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, having
its principal offices at 1525 West W.T. Harris Boulevard, MAC D1109-019,
Charlotte, North Carolina 28262 (the “Grantee”), desires to acquire a security
interest in said copyrights and copyright registrations and applications
therefor; and

 

WHEREAS, the Credit Party is willing to grant to the Grantee a security interest
in and lien upon the copyrights and copyright registrations and applications
therefor described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Amended and
Restated Guarantee and Collateral Agreement, dated as of November 7, 2018, made
by the Credit Party, the other assignors from time to time party thereto and the
Grantee (as amended, modified, restated and/or supplemented from time to time,
the “Guarantee and Collateral Agreement”) the Credit Party hereby grants to the
Grantee a continuing security interest in all of the Credit Party’s right, title
and interest in, to and under the copyrights and copyright registrations and
applications therefor set forth in Schedule A attached hereto.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guarantee and Collateral Agreement.  The rights and
remedies of the Grantee with respect to the security interest granted herein are
as set forth in the Guarantee and Collateral Agreement, all terms and provisions
of which are incorporated herein by reference.  In the event that any provisions
of this Grant are deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
govern.

 

Upon the payment in full of the Obligations (as such term is defined in the
Guarantee and Collateral Agreement) (other than contingent obligations not yet
due and payable) and termination of the Guarantee and Collateral Agreement, the
Grantee shall execute, acknowledge, and deliver to the Credit Party an
instrument in writing in recordable form releasing the grant and security
interest in the Copyrights and other Collateral (as such term is defined in the
Guarantee and Collateral Agreement) under this Grant.

 

This Grant may be executed in counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute a single
contract. Delivery of an executed signature page to this Grant by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Grant.

 

This Grant shall be construed in accordance with and governed by the law of the
State of New York.

 

[Exhibit IV to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Grant as a sealed
instrument as of the [   ] day of [        ] [    ].

 

 

[NAME OF CREDIT PARTY], Credit Party

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Grantee

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

REGISTRATION NUMBER

 

PUBLICATION DATE

 

COPYRIGHT TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Exhibit V

 

Form of Fannie Mae Agency Consent

 

[to be attached]

 

[Exhibit V to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

November 7, 2018

 

Walker & Dunlop, LLC

Walker & Dunlop Capital, LLC

7501 Wisconsin Avenue - Suite 1200E

Bethesda, Maryland 20814

 

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262

Attention of: Syndication Agency Services

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) is being entered into as of the date
set forth above (the “Effective Date”) by and among the signatories hereto with
respect to the New Term Facility, as hereinafter defined.

 

Walker & Dunlop, LLC, a Delaware limited liability company (together with any
related entity that acts as an approved lender, “WDLLC”), is an approved lender
(a “DUS Lender”) under Fannie Mae’s Delegated Underwriting and Servicing (“DUS”)
program pursuant to a Mortgage Selling and Servicing Contract dated as of
January 30, 2009 (the “WDLLC MSSC”), as amended and supplemented by various
other contemporaneous and subsequent documents between WDLLC and Fannie Mae,
including, but not limited to, an Amended and Restated Master Loss Sharing
Agreement between Lender and Fannie Mae dated as of June 1, 2012 (the “WDLLC
MLSA”), and a Delegated Underwriting and Servicing Reserve Agreement dated as of
January 30, 2009 (the “WDLLC Reserve Agreement”), all of which are subject to
any applicable Fannie Mae Guide, as superseded, supplemented, or amended from
time to time (the “Guide”, together with the WDLLC MSSC, the WDLLC MLSA, the
WDLLC Reserve Agreement, and any amendment or addendum thereto or other document
executed in connection therewith, are collectively referred to herein as the
“WDLLC Fannie Mae Contracts”). The WDLLC Fannie Mae Contracts as of the
Effective Date are listed on Schedule 1 hereto.  Walker & Dunlop Capital, LLC, a
Massachusetts limited liability company (“WD Capital”) and formerly known as
CWCapital LLC, is a party to certain agreements with Fannie Mae that are listed
on Schedule 2 hereto, all of which are subject to any applicable Guide
(collectively, together with any amendment or addendum thereto or other document
executed in connection therewith, the “WD Capital Fannie Mae Contracts”).
References herein to “Fannie Mae Contracts” shall mean and refer, collectively,
to the WDLLC Fannie Mae Contracts and the WD Capital Fannie Mae Contracts.

 

Capitalized terms used but not defined in this letter shall have the meanings
ascribed to them in the Guide, provided that if such a term is not defined in
the Guide it shall have the meaning ascribed to it in the Approved Drafts.

 

On December 20, 2013, Walker & Dunlop, Inc., a Maryland corporation (“W&D”), and
the 100% direct or indirect owner of WDLLC, as the “Borrower”, and WDLLC,
Walker & Dunlop Capital, LLC, a Massachusetts limited liability company (“WD
Capital”), and certain affiliates thereof, as “Guarantors,” entered into a term
loan credit facility (the “Existing Facility”) with Wells Fargo Bank, National
Association, as administrative agent, collateral agent and lender, in an
aggregate principal amount of $175,000,000.  It is proposed that the Existing
Facility be amended and restated pursuant to an amended and restated credit
agreement to be entered into on or about the date hereof by and among W&D, as

 

--------------------------------------------------------------------------------



 

borrower, certain financial institutions as lenders and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, “Agent”) to
amend and restate and refinance the Existing Facility, with the restated term
loan amount being $300,000,000 (the “New Term Facility”). In addition to
refinancing the Existing Facility, the proceeds from the Term Loan will be used,
among other things, to pay fees and expenses in connection with such refinancing
and in connection with the New Term Facility and to finance ongoing working
capital requirements and other general corporate purposes of W&D, including
investments and share repurchases.

 

W&D, a publicly traded company, owns 100% of the equity interests in Walker &
Dunlop Multifamily, Inc. a Delaware corporation (“WD Multifamily”), which owns
100% of the equity interest in WDLLC, which owns 100% of the equity interest in
WD Capital (WD Multifamily, WDLLC and WD Capital, collectively, the “Obligor
Group”). The New Term Facility will be evidenced and secured by, among other
instruments, documents, and agreements, the “Credit Agreement” and the
“Guarantee and Collateral Agreement” (so referred to herein) described in
Schedule 3 hereto. Each of W&D and the Obligor Group will execute and deliver,
among other things, the Credit Agreement and the Guarantee and Collateral
Agreement in connection with the New Term Facility.

 

W&D and the Obligor Group (collectively, the “Loan Parties”) request that Fannie
Mae consent to the Loan Parties’ entering into the New Term Facility on the
terms set forth in the Credit Agreement, the Guarantee and Collateral Agreement,
and any other documents identified on Schedule 3 attached hereto and
incorporated herein by this reference, which were provided in draft form by
WDLLC to Fannie Mae (collectively, the “Approved Drafts”) (such consent, if any,
the “Fannie Mae Consent”).

 

Agent and Loan Parties expressly acknowledge and agree that Fannie Mae, in
providing the Fannie Mae Consent hereunder, is relying fully, and such Fannie
Mae Consent is expressly conditioned, upon the compliance by Agent and Loan
Parties (“Compliance with Specified Fannie Mae Provisions”) with the terms and
conditions set forth in Section 8.01 of the Guarantee and Collateral Agreement
and in Section 8.4(a), Section 7.12, and Section 9.7 of the Credit Agreement
(collectively, the “Specified Fannie Mae Provisions”). All of the Specified
Fannie Mae Provisions (including all applicable sectional and definitional
references therein) are specifically incorporated herein by reference,
including, without limitation, with respect to all agreements, limitations,
restrictions applicable to Agent and Loan Parties, respectively, and the consent
rights of Fannie Mae applicable with respect to the Fannie Mae Collateral, the
Specified Pledged Equity Interests, and/or the Specified Sale of Fannie Mae
Program Assets, all as and when expressly provided in accordance with the
Specified Fannie Mae Provisions. In the absence of the Fannie Mae Consent, the
granting by Loan Parties of the Specified Ownership Interest Pledge in the
Specified Pledged Entities (which could result in a change of the ownership
structure of WDLLC or WD Capital if Agent exercises its default remedies under
the New Term Facility) could constitute a breach of the applicable Fannie Mae
Contracts; provided, however, any change of ownership in the Specified Pledged
Entities based upon defaults under the New Term Facility is and shall remain
subject to the prior written consent of Fannie Mae, as further set forth in the
Fannie Mae Provisions, and the Fannie Mae Consent does not extend to any such
future transfer.

 

Accordingly, in consideration of Fannie Mae’s providing the Fannie Mae Consent
hereunder, the parties hereto acknowledge and agree as follows:

 

Agent Agreements. In consideration of Fannie Mae’s entering into this Agreement
and providing the Fannie Mae Consent, Agent hereby acknowledges and agrees as
follows:

 

The grant of the security interest in certain assets of WDLLC and WD Capital to
Agent to secure W&D’s obligations under the New Term Facility and the pledge of
certain equity interests

 

3

--------------------------------------------------------------------------------



 

in WDLLC and WD Capital to secure W&D’s obligations under the New Term Facility
are each subject and subordinate to Fannie Mae’s rights under the Fannie Mae
Contracts, including, without limitation, Fannie Mae’s right to consent to
changes in the ownership of WDLLC or WD Capital, as applicable, and Fannie Mae’s
right to terminate the Fannie Mae Contracts as set forth therein. Such
termination rights of Fannie Mae shall include, without limitation, termination
upon expiration of any Fannie Mae Disposition Period, and no termination fee
shall be payable by Fannie Mae in connection with any such termination. The
existence of any Fannie Mae Disposition Period shall be construed, for all
purposes, as a material adverse change (or any other term(s) of similar import
in the Fannie Mae Contracts) in WDLLC’ s or WD Capital’s ability to
satisfactorily service mortgages for all purposes or as set forth under any of
the Fannie Mae Contracts.

 

Upon the execution and delivery of the Facility Documents (defined below) in
connection with the establishment of the New Term Facility, Agent: (i) ratifies,
confirms, and reaffirms in favor of Fannie Mae the Specified Fannie Mae
Provisions; (ii) acknowledges and agrees that Loan Parties’ grant, and Agent’s
acceptance, of the respective pledge and security interests in the Fannie Mae
Collateral and Specified Pledged Equity Interests is strictly in accordance with
the Specified Fannie Mae Provisions; (iii) in exercising its rights, remedies,
powers, privileges, and discretions under the Credit Agreement, the Guarantee
and Collateral Agreement or any other Facility Document, Agent shall act in
Compliance with Specified Fannie Mae Provisions; and (iv) without first
obtaining Fannie Mae’s prior written consent, Agent shall not modify or permit
modification of (a) any of the Specified Fannie Mae Provisions; or (b) any other
provision in the Facility Documents that in any way would modify terms
applicable to Fannie Mae or the Fannie Mae Collateral or the Specified Ownership
Interest Pledge or the Fannie Mae Contracts or that could reasonably be expected
to have or result in a material adverse effect on Fannie Mae and/or the
obligations of the applicable Loan Parties under any of the Fannie Mae
Contracts.

 

Pursuant to the terms of the Credit Agreement and Guarantee and Collateral
Agreement, Agent may perform or cause the Loan Parties to perform under the
Fannie Mae Contracts during the Fannie Mae Disposition Period; provided,
however, that the financial institution acting as Agent shall, to the extent
applicable, maintain strict separation of operations and confidentiality of
information in its capacity as Agent and its capacity as a DUS Lender.

 

Notwithstanding anything to the contrary contained herein, Agent shall have no
liability to Fannie Mae for any of the obligations of the Loan Parties,
including, without limitation, the respective liabilities of the Loan Parties
under the Fannie Mae Contracts.

 

Agent hereby represents and warrants to Fannie Mae that (a) it has power and
authority to enter into this Agreement in its capacity as Agent; (b) it has duly
authorized, executed and delivered this Agreement; (c) it is authorized to, and,
by its execution and delivery hereof, does hereby bind any other lender now or
hereafter party to the New Term Facility; (d) no consent, approval,
authorization, order, or other action of, any court or regulatory or
governmental agency or body or any other person is required that has not been
obtained for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement; and (e) each person who is a
“Lender” from time to time under the New Term Facility, and any successor
“Agent” thereunder, shall be bound by this Agreement.

 

4

--------------------------------------------------------------------------------



 

Loan Party Agreements. In consideration of Fannie Mae’s entering into this
Agreement and providing the Fannie Mae Consent, the Loan Parties jointly and
severally agree as follows:

 

The Loan Parties shall not modify or permit modification of any of the Approved
Drafts prior to execution by the parties thereto without first obtaining Fannie
Mae’s prior written consent to such modification. Following execution of
documents in the forms of the Approved Drafts (as so executed, the “Facility
Documents”), without the prior written consent of Fannie Mae the Loan Parties
shall not modify or permit the modification of (a) any of the Specified Fannie
Mae Provisions; or (b) any other provision in the Facility Documents that in any
way would modify terms applicable to Fannie Mae or the Fannie Mae Collateral or
the Specified Ownership Interest Pledge or the Fannie Mae Contracts or that
could reasonably be expected to have or result in a material adverse effect on
Fannie Mae or the obligations of the applicable Loan Parties under any of the
Fannie Mae Contracts. Each Loan Party hereby represents and warrants to Fannie
Mae that the Facility Documents delivered to Fannie Mae are each true, correct
and complete, and there are no documents, instruments or other agreements with
respect to the New Term Facility, other than those as delivered by the Loan
Parties to Fannie Mae.

 

The Loan Parties will deliver to Fannie Mae, within the times specified in
Sections 6.01 and 6.02 of the Credit Agreement, copies of the annual and
quarterly financial statements, reports and Compliance Certificates of the Loan
Parties required to be delivered to Agent pursuant those sections.

 

The Loan Parties shall deliver to Fannie Mae a copy of any default or other
material notice delivered by Agent to any of the Loan Parties pursuant to the
Facility Documents.

 

Each of the Loan Parties hereby represents and warrants to Fannie Mae that
(a) it has power and authority to enter into this Agreement; (b) it has duly
authorized, executed and delivered this Agreement; (c) no consent, approval,
authorization, order, or other action of, any court or regulatory or
governmental agency or body or any other person is required that has not been
obtained for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement; (d) the closing and
consummation of the New Term Facility have occurred as of the date hereof in
accordance with the terms and conditions thereof; and (e) a true, correct and
complete organizational chart of the Loan Parties and related entities has been
delivered to Fannie Mae and the same is attached hereto as Schedule 4.

 

Notices to Fannie Mae. Notices and copies required by this Agreement or under
the Facility Documents shall be delivered to Fannie Mae at the following
address:

 

Fannie Mae

3900 Wisconsin Avenue, NW

Mailstop 11H-609

Washington, DC 20016-2892

Attention: Vice President, MMB Partner Risk

 

with a copy to:

 

Fannie Mae

3900 Wisconsin Avenue, NW

Mailstop 8H-203

Washington, DC 20016-2892

Attention: MMB Legal, VP Strategy

 

5

--------------------------------------------------------------------------------



 

Fannie Mae Consent. Subject to the terms, conditions, representations,
warranties and covenants contained in this Agreement, Fannie Mae hereby gives
the Fannie Mae Consent as of the Effective Date. The effectiveness of the
foregoing Fannie Mae Consent is further subject to the following conditions
precedent: (1) receipt by Fannie Mae of this Agreement, fully executed by each
of the parties hereto; (2) receipt by or payment on behalf of Fannie Mae of all
fees, costs and expenses (including, but not limited to, attorneys’ fees)
incurred by Fannie Mae in connection with this Agreement and the transactions
contemplated hereby; (3) no default or event of default shall have occurred and
be outstanding under the Fannie Mae Contracts or under the Facility Documents;
(4) the review and approval by Fannie Mae of all documents, agreements and
related matters relating to the New Term Facility; and (5) such other
assurances, certificates, documents, consents or opinions as Fannie Mae may
require. Fannie Mae shall confirm via email to Agent that the Loan Parties have
satisfied the foregoing conditions precedent for purposes of the Fannie Mae
Consent as it relates to the closing of the New Term Facility and Agent may rely
on such email for the effectiveness of the Fannie Mae Consent, in entering into
the New Facility.

 

Default. Failure to comply with the terms, conditions, representations,
warranties or covenants contained in this Agreement shall be an Event of Default
under the Fannie Mae Contracts.

 

General Provisions. This Agreement may be executed in multiple counterparts, all
of which shall constitute one and the same agreement, and each of which shall be
deemed to be an original. Signatures transmitted electronically (including by
fax or email) shall have the same legal effect as original, but each party
nevertheless shall deliver original signed counterparts of this Agreement to
each other party if so requested by such other party. Any reference to the
parties to this Agreement shall be deemed to include the successors and assigns
of such party. All covenants and agreements contained in this Agreement are for
the benefit of the parties to this Agreement only, and nothing express or
implied in this Agreement is intended to be for the benefit of any other person.
No term, covenant, agreement or condition may be amended, modified or waived,
except by an instrument in writing duly executed and delivered by the parties
sought to be bound. This Agreement shall be governed by the federal laws of the
United States, and, to the extent there is no applicable federal law, the laws
of the District of Columbia without giving effect to internal choice of law
rules.

 

If you have any questions relating to the forgoing, please feel free to contact
the Vice President, MMB Partner Risk at Fannie Mae.

 

6

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

FANNIE MAE

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Walker & Dunlop, Inc.

Fannie Mae — Consent

Signature Page

 

--------------------------------------------------------------------------------



 

Agreed and consented to as of

the Effective Date by each of

the Loan Parties identified below:

 

WALKER & DUNLOP, LLC

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

WALKER & DUNLOP, INC.

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

WALKER & DUNLOP MULTIFAMILY, INC.

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

WALKER & DUNLOP CAPITAL, LLC

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

W&D BE, INC.

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Walker & Dunlop, Inc.

Fannie Mae — Consent

Signature Page

 

--------------------------------------------------------------------------------



 

Agreed and consented to as of

the Effective Date:

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

Walker & Dunlop, Inc.

Fannie Mae — Consent

Signature Page

 

--------------------------------------------------------------------------------



 

Schedule 1

 

List of Fannie Mae Contracts

 

1.              Pre-Commitment Review Aggregation Agreement, dated as of
January 23, 1997, between Fannie Mae and Green Park Financial Limited
Partnership, as to servicing only.

2.              Pre-Commitment Review Aggregation Agreement, February 21, 1997,
between Fannie Mae and Investment Property Mortgage, L.L.C., as to servicing
only.

3.              Post-Commitment Aggregation Agreement, dated as of November 12,
1997, between Fannie Mae and Green Park Financial Limited Partnership, as to
servicing only.

4.              Subservicing Agreement, dated as of November 14, 1997, between
Fannie Mae and Investment Property Mortgage, L.L.C.

5.              Sub-Servicing Agreement, dated as of November 19, 1997, between
Fannie Mae and Green Park Financial Limited Partnership.

6.              Consent to Transfer of Servicing, dated as of November 18, 1998,
by Fannie Mae, and Investment Property Mortgage, L.L.C.

7.              Transfer Agreement, dated as of January 30, 2009, by Fannie Mae,
Green Park Financial Limited Partnership, Walker & Dunlop, Inc., Column
Guaranteed LLC, and Walker & Dunlop, LLC.

8.              Mortgage Selling and Servicing Contract, dated January 29, 2009.

9.              Delegated Underwriting and Servicing Reserve Agreement dated
January 30, 2009.

10.       Addendum to Mortgage Selling and Servicing Contract dated January 30,
2009.

11.       Firewall Agreement with WD dated January 30, 2009.

12.       ASAP Plus with WD dated February 3, 2009.

13.       ASAP Sale with WD dated February 3, 2009.

14.       Consent to Outsourcing dated November 23, 2009, among WD, Midland Loan
Services, Inc., and Fannie Mae.

15.       As Soon As Pooled Plus Agreement Waiver , dated July 30, 2010, between
Fannie Mae and WD

16.       As Soon as Pooled  Sale Agreement Waiver, dated July 30, 2010, between
Fannie Mae and WD

17.       Termination Letter dated June 20, 2011, from Fannie Mae to Green Park
Financial Limited Partnership and Investment Property Mortgage, L.L.C.
terminating selling rights of items 1-3 above.

18.       ASAP Plus Amendment with WD dated June 29, 2011.

19.       Limited Power of Attorney dated November 11, 2011 through November 11,
2013.

20.       Second Amendment to ASAP Plus Agreement with WD dated December 27,
2011.

21.       Amended and Restated Fannie Mae Delegated Underwriting and Servicing
Master Loss Sharing Agreement dated June 1, 2012.

22.       Letter dated June 1, 2012 re Amended and Restated Master Loss Sharing
Agreement from Walker & Dunlop, LLC to Fannie Mae.

23.       First Amendment to Amended and Restated Master Loss Sharing Agreement,
dated as of September 4, 2012, between Fannie Mae and Walker & Dunlop, LLC.

24.       Consent Agreement (DUS), dated as of September 4, 2012, by Fannie Mae,
CWCapital LLC and Walker & Dunlop, LLC.

25.       Consent letter agreement, dated as of September 4, 2012, by Fannie Mae
to Walker & Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop
Multifamily, Inc., Walker & Dunlop Capital, LLC and Bank of America, National
Association.

26.       Consent to Assignment, dated as of September 4, 2012, by Fannie Mae,
CWCapital LLC, Walker & Dunlop, LLC, and Citibank, N.A.

27.       Second DUS Addendum to Mortgage Selling and Servicing Contract
effective as of September 4, 2012, by and between Fannie Mae and Walker &
Dunlop, LLC.

 

--------------------------------------------------------------------------------



 

28.       Omnibus Assignment, dated September 4, 2012, by and between CWCapital
LLC and Walker & Dunlop, LLC

29.       Transfer Agreement, dated as of September 4, 2012, among Fannie Mae,
Walker & Dunlop Capital LLC and Walker & Dunlop, LLC

30.       Letter dated September 14, 2012 re Chief Underwriter Approval and
Pre-Review Release-Small Loans from Fannie Mae to Walker & Dunlop, LLC

31.       MAH Renewal with Walker & Dunlop LLC, dated 3/31/13, through 3/31/14.

32.       Letter Agreement (True-up Payments), dated as of December 19, 2013,
between Fannie Mae and Walker & Dunlop, LLC.

33.       Letter and Notice of Termination, dated as of December 19, 2013, by
Fannie Mae to Walker & Dunlop, LLC.

34.       Letter agreement dated December 20, 2013 re New Term Facility by and
among Fannie Mae, Walker & Dunlop, LLC and Wells Fargo Bank, National
Association

35.       Senior Housing Renewal Letter dated March 31, 2014, by Fannie Mae to
WD

36.       Fourth DUS Addendum to MSSC dated 3/20/15

37.       MAH Renewal with Walker & Dunlop, LLC dated 3/31/18 through 3/31/19

 

--------------------------------------------------------------------------------



 

Schedule 2

 

WD Capital Fannie Mae Contracts

 

1.                                      Pre-Commitment Review Aggregation
Agreement dated March 26, 1999 under name of Continental Wingate.

 

2.                                      Post-Commitment Aggregation Agreement
dated March 26, 1999 under name of Continental Wingate.

 

3.                                      Transfer Agreement dated as of
October 31, 2011 among Citibank, CWCapital LLC and Fannie Mae.

 

4.                                      Mortgage Loan Servicing Agreement dated
as of October 31, 2011 between Fannie Mae and CWCapital LLC.

 

5.                                      First Amendment to Mortgage Servicing
and Related Assets Purchase and Sale Agreement, dated October 31, 2011, between
Citibank and CWCapital LLC.

 

6.                                      Credit Support and Collateral Pledge
Agreement (100% Recourse Pool) dated as of October 31, 2011 among Fannie Mae,
CWCapital LLC, Citibank, and US Bank.

 

7.                                      Amended and Restated Credit Support and
Collateral Pledge Agreement (1% Top Loss Pool) dated as of October 31, 2011
among Fannie Mae, CWCapital LLC, Citibank, N.A. and U.S. Bank, National
Association

 

8.                                      Interim Servicing Agreement dated as of
October 31, 2011 between Citibank and CWCapital LLC.

 

9.                                      Assignment and Assumption Agreement
dated as of October 31, 2011 between Citibank and CWCapital LLC.

 

10.                               Bill of Sale dated as of October 31, 2011
between Citibank and CWCapital LLC.

 

11.                               Mortgage Servicing and Related Assets Purchase
and Sale Agreement dated as of October 31, 2011 between CWCapital LLC and
Citibank, N.A.

 

12.                               First Amendment to Transfer Agreement dated as
of November 18, 2011 among Citibank, N.A., CWCapital LLC and Fannie Mae.

 

13.                               Mortgage Loan Sub-Servicing Agreement between
CWCapital LLC and CWCapital Asset Management LLC dated December 19, 2011.

 

14.                               Termination Letter of selling rights only,
indicating outstanding aggregation loans were still being serviced, dated
June 20, 2011 from Fannie Mae to CWCapital LLC.

 

15.                               Consent to Subservicing dated May 30, 2012.

 

--------------------------------------------------------------------------------



 

Schedule 3

 

List of Approved Drafts

 

1.                                      $300,000,000.00 Amended and Restated
Credit Agreement dated as of November 7, 2018 by and among the Lenders referred
to therein, as Lenders; Wells Fargo Bank, National Association, as
Administrative Agent; Walker & Dunlop, Inc., as Borrower; Draft # 107986759_4
dated as of November 7, 2018 (the “Credit Agreement”) attached as Exhibit A.

 

2.                                      Amended and Restated Guarantee and
Collateral Agreement dated as of November 7, 2018 by and among Walker &
Dunlop, Inc., as Borrower, Walker & Dunlop Capital LLC, Walker & Dunlop, LLC,
Walker & Dunlop Multifamily, Inc., and W&D BE, Inc., each as Subsidiary
Guarantors; and Wells Fargo Bank, National Association, as Administrative Agent;
Draft #108492798_3 dated as of November 7, 2018 (the “Guarantee and Collateral
Agreement”) attached as Exhibit B.

 

--------------------------------------------------------------------------------



 

Schedule 4

 

Organizational Chart of Loan Parties

 

[g399651ku21i001.jpg]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Approved Form of Credit Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Approved Form of Guarantee and Collateral Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------



 

Exhibit VI

 

Form of Freddie Mac Agency Consent

 

[to be attached]

 

[Exhibit VI to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

November 7, 2018

 

Via Overnight Mail

 

Walker & Dunlop, LLC

Walker & Dunlop Capital, LLC

7501 Wisconsin Avenue - Suite 1200E

Bethesda, Maryland 20814

 

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262

Attention of: Syndication Agency Services

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) is being entered into as of the date
set forth above (the “Effective Date”) by and among the signatories hereto with
respect to the New Term Facility, as hereinafter defined.

 

Walker & Dunlop, LLC, a Delaware limited liability company (“WDLLC”), is a
Seller/Servicer (as defined in the Guide, as defined below) pursuant to the
Program Plus and Seniors Housing Amended and Restated Multifamily Selling and
Servicing Agreement dated as of November 1, 2012, by and between WDLLC and the
Federal Home Loan Mortgage Corporation (“Freddie Mac”), which is subject to the
Freddie Mac Multifamily Seller/Servicer Guide (including, as applicable, the
Freddie Mac Delegated Underwriting for Targeted Affordable Housing Guide), as
may be amended, restated, supplemented or otherwise modified from time to time
(the “Guide”). The Guide, together with the Program Plus and Seniors Housing
Amended and Restated Multifamily Selling and Servicing Agreement, and any other
document executed in connection therewith, in each case as may be amended,
restated, supplemented or otherwise modified from time to time, are collectively
referred to herein as the “Freddie Mac Contracts”. The Freddie Mac Contracts are
listed on Schedule 1 hereto.  Walker & Dunlop Capital, LLC, a Massachusetts
limited liability company (“WD Capital”) and formerly known as CWCapital LLC, is
a party to certain agreements with Freddie Mac that are listed on Schedule 2
hereto (the “WD Capital Freddie Mac Contracts”). References herein to “Freddie
Mac Contracts” shall mean and refer, collectively, to (i) the WDLLC Freddie Mac
Contracts and (ii) the WD Capital Freddie Mac Contracts.

 

Capitalized terms used but not defined in this letter shall have the meanings
ascribed to them in the Guide, provided that if such a term is not defined in
the Guide it shall have the meaning ascribed to it in the New Term Facility
Drafts (as hereinafter defined).

 

On December 20, 2013, Walker & Dunlop, Inc., a Maryland corporation (“W&D”), and
the 100% direct or indirect owner of WDLLC, as the “Borrower”, and WDLLC, WD
Capital, and certain affiliates thereof, as “Guarantors,” entered into a term
loan credit facility (the “Existing Facility”) with Wells Fargo Bank, National
Association, as administrative agent, collateral agent and lender, in an
aggregate principal amount of $175,000,000.  It is proposed that the Existing
Facility be amended and restated pursuant to an amended and restated credit
agreement to be entered into on or about the date hereof by and among W&D, as
borrower, certain financial institutions as lenders and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, “Agent”) to
amend and restate and refinance the Existing Facility, with the restated term
loan amount being $300,000,000 (the “New Term Facility”). In addition to
refinancing the Existing Facility, the proceeds from the Term Loan will be used
to, among other things, pay

 

--------------------------------------------------------------------------------



 

fees and expenses in connection with such refinancing and the New Term Facility
and finance ongoing working capital requirements and other general corporate
purposes of W&D, including investments and share repurchases.

 

W&D, a publicly traded company, owns 100% of the equity interests in. Walker &
Dunlop Multifamily, Inc. a Delaware corporation (“WD Multifamily”), which owns
100% of the equity interest in WDLLC, which owns, 100% of the equity interest in
WD Capital (WD Multifamily, WDLLC and WD Capital are referred to herein,
collectively, as the “Obligor Group”). The New Term Facility will be evidenced
and secured by, among other instruments, documents, and agreements, the “Credit
Agreement” and the “Guarantee and Collateral Agreement” (so referred to herein)
described in Schedule 3 hereto. Each of Borrower and the Obligor Group will
execute and deliver, among other things, the Credit Agreement and the Guarantee
and Collateral Agreement in connection with the New Term Facility.

 

Borrower and the Obligor Group (collectively, the “Loan Parties”) request that
Freddie Mac consent to the Loan Parties’ entering into the New Term Facility on
the terms set forth in the Credit Agreement, the Guarantee and Collateral
Agreement, and any other documents identified on Schedule 3 attached hereto and
incorporated herein by this reference, in each case in the respective forms set
forth in Exhibit A attached hereto (collectively, the “New Term Facility
Drafts”). Freddie Mac’s consent, if any, is subject to the terms and conditions
of this Agreement and pertains only to (1) the guarantee provided by WDLLC and
WD Capital pursuant to Article 2 of the Guarantee and Collateral Agreement (the
“WD Guarantee”), as referenced below, (ii) the Specified Pledged Equity
Interests, as such term is defined in Section 1.02 of the Guarantee and
Collateral Agreement, (iii) and the Freddie Mac Collateral, as such term is
defined in Section 8.02 of the Guarantee and Collateral Agreement (collectively,
the “Freddie Mac Consent”). The attachment of the New Term Facility Drafts to
this Agreement shall not be deemed approval by Freddie Mac of the provisions of
such documents, whether in draft or final form, other than the Specified Freddie
Mac Provisions (as such term is defined below) and the provisions that pertain
to the WD Guarantee, the Specified Pledged Equity Interests and the Freddie Mac
Collateral.

 

Agent and Loan Parties expressly acknowledge and agree that Freddie Mac’s
Consent is provided in reliance on the Specified Freddie Mac Provisions (as
defined below) set forth in the New Term Facility Drafts. Freddie Mac, in
providing the Freddie Mac Consent hereunder, is relying fully, and such Freddie
Mac Consent is expressly conditioned, upon the compliance by Agent and Loan
Parties (“Compliance with Specified Freddie Mac Provisions”) with all covenants,
conditions, agreements and other terms and provisions set forth in Section 8.02
of the Guarantee and Collateral Agreement and in Section 8.4(b), Section 7.12,
and Section 9.8 of the Credit Agreement (collectively, the “Specified Freddie
Mac Provisions”). All of the Specified Freddie Mac Provisions (including all
applicable sectional and definitional references therein) are specifically
incorporated herein by reference, including, without limitation, with respect to
all agreements, limitations, restrictions applicable to Agent and Loan Parties,
respectively, and the consent rights of Freddie Mac applicable with respect to
the Freddie Mac Collateral and the Specified Pledged Equity Interests, all as
and when expressly provided in accordance with the Specified Freddie Mac
Provisions. In the absence of the Freddie Mac Consent, the granting by Loan
Parties of the Specified Ownership Interest Pledge in the Specified Pledged
Entities (which could result in a change of the ownership structure of WDLLC or
WD Capital if Agent exercises its default remedies under the New Term Facility)
could constitute a breach of the applicable Freddie Mac Contracts.

 

Accordingly, in consideration of Freddie Mac providing the Freddie Mac Consent
hereunder, the parties hereto acknowledge and agree as follows:

 

3

--------------------------------------------------------------------------------



 

Agent Agreements. In consideration of Freddie Mac entering into this Agreement
and providing the Freddie Mac Consent, Agent hereby acknowledges and agrees as
follows:

 

Agent shall not modify or permit modification of any of the New Term Facility
Drafts prior to execution by the parties thereto without first obtaining Freddie
Mac’s prior written consent to such modification.

 

Upon the execution and delivery of the Facility Documents (defined below) in
connection with the establishment of the New Term Facility, Agent:

 

ratifies, confirms, and reaffirms to, and for the benefit of, Freddie Mac the
Specified Freddie Mac Provisions; and

 

acknowledges and agrees that

 

the Loan Parties’ grant, and Agent’s acceptance, of the respective pledge and
security interests in the Freddie Mac Collateral and Specified Pledged Equity
Interests is strictly in accordance with the Specified Freddie Mac Provisions;
and

 

in exercising its rights, remedies, powers, privileges, and discretions under
the Credit Agreement, the Guarantee and Collateral Agreement and/or any other
Facility Document, Agent shall act strictly in Compliance with the Specified
Freddie. Mac Provisions.

 

Following execution of the Facility Documents, without the prior written consent
of Freddie Mac, the Agent shall not modify or permit modification of any of the
Specified Freddie Mac Provisions or any other provision in the Facility
Documents that in any way would modify terms applicable to Freddie Mac or the
related Freddie Mac Collateral or the Freddie Mac Contracts or that could
reasonably be expected to have or result in a material adverse effect on Freddie
Mac and/or the obligations of any of the Loan Parties under any of the Freddie
Mac Contracts.

 

Without limitation of the foregoing, Agent represents, warrants and covenants
that:

 

neither Agent nor any other Secured Party under the New Term Facility has taken
or will take any Lien on:

 

any right, obligation or other interest of any Loan Party under any of the
Freddie Mac Contracts (other than in the right to receive payment of servicing
compensation thereunder, subject to and subordinate to all of the rights and
remedies of Freddie Mac thereunder and any other Income constituting Freddie Mac
Collateral (as each such term is defined in the Guarantee and Collateral
Agreement), and not including any right to assume or assign such Freddie Mac
Contracts),

 

4

--------------------------------------------------------------------------------



 

any right, title or interest of any Loan Party in or to any Freddie Mac Loan (or
any related mortgaged property or other collateral therefor) to be transferred
to or on behalf of Freddie Mac pursuant to any Freddie Mac Contract, or

 

any other Excluded Freddie Mac-Related Assets (as defined in
Section 8.02(a)(i) of the Guarantee and Collateral Agreement);

 

notwithstanding any contrary provision in any Facility Document, neither Agent
nor any other Secured Party under the New Term Facility shall prohibit or
otherwise limit any Loan Party from amending, restating, supplementing,
modifying or waiving any default by an underlying obligor or related to the
servicing of an underlying mortgage loan under any Collateral Transaction
Document if such prohibition or limitation could have a material adverse effect
on the performance by any Loan Party of any of its duties or obligations under
any of the Freddie Mac Contracts (including, without limitation, any duties and
obligations with respect to servicing of Freddie Mac Loans);

 

notwithstanding any contrary provision in any Facility Document, neither Agent
nor any other Secured Party under the New Term Facility shall prohibit or
otherwise limit any Loan Party from consenting, to or otherwise effecting or
implementing any amendment, restatement, supplement or other modification to or
of any Freddie Mac Contract consistent with modifications generally applicable
to the Freddie Mac Contracts or to a Freddie Mac Seller/Servicer, if such
amendment, restatement, supplement or other modification is required or
requested by Freddie Mac; and

 

if Agent or any other Secured Party under the New Term Facility exercises any
rights or remedies with respect to any assets or properties of any Loan Party
included within the Collateral (including, without limitation, any rights of a
secured party to take possession, of or sell any such assets or properties),
unless and until there has been a complete disposition of the Freddie Mac
Agreements pursuant to a Specified Sale of Freddie Mac Program Assets that is
expressly permitted under Section 8.02(b)(iv) of the Guarantee and Collateral
Agreement, in exercising such rights and remedies, neither Agent nor any other
Secured Party will take any action that could reasonably be expected to prevent
WDLLC or WD Capital from continuing to perform its respective obligations under
the Freddie Mac Contracts and continuing its respective operations relating
thereto substantially as conducted prior to such exercise of remedies, without
material change in processes, systems, or personnel in a manner that is
reasonably likely to:

 

have a material adverse effect on the performance by WDLLC or WD Capital of any
of its respective duties or obligations under the Guide or any of the other
Freddie Mac Contracts (including, without limitation, any duties and obligations
with respect to servicing of Freddie Mac Loans); or

 

cause WDLLC or WD Capital not to be an eligible Seller/Servicer under the Guide.

 

5

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary contained herein, Agent shall have no
liability to Freddie Mac for any of the obligations of the Loan Parties,
including, without limitation, the respective liabilities of the Loan Parties
under the Freddie Mac Contracts, unless (and, in such case, to the extent) any
such obligations are assumed by Agent in connection with its exercise of rights
and remedies in accordance with the terms of this Agreement (including, without
limitation, the Specified Freddie Mac Provisions); provided, nothing herein
shall relieve Agent from liability to Freddie Mac for any breach by Agent of the
terms of this Agreement (including, without limitation, the Specified Freddie
Mac Provisions).

 

Agent hereby represents and warrants to Freddie Mac that:

 

it has power and authority to enter into this Agreement in its capacity as
Agent;

 

it has duly authorized, executed and delivered this Agreement;

 

it is authorized to, and, by its execution and delivery hereof, does hereby bind
any other lender now or hereafter party to the New Term Facility;

 

no consent, approval, authorization, order, or other action of, any court or
regulatory or governmental agency or body or any other person is required that
has not been obtained for the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement; and

 

each person who is a “Lender” from time to time under the New Term Facility, and
any successor “Agent” thereunder, shall be bound by this Agreement.

 

Loan Party Agreements. In consideration of Freddie Mac entering into this
Agreement and providing the Freddie Mac Consent, the Loan Parties jointly and
severally agree as follows:

 

Upon the execution and delivery of the Facility Documents (defined below) in
connection with the establishment of the New Term Facility, each Loan Party:

 

ratifies, confirms, and reaffirms to, and for the benefit of, Freddie Mac the
Specified Freddie Mac Provisions; and

 

acknowledges and agrees that:

 

the Loan Parties’ grant, and Agent’s acceptance, of the respective pledge and
security interests in the Freddie Mac Collateral and Specified Pledged Equity
Interests is strictly in accordance with the Specified Freddie Mac Provisions;
and

 

the Loan Parties shall act strictly in Compliance with the Specified Freddie Mac
Provisions and all Freddie Mac Agreements.

 

The Loan Parties shall not modify or permit modification of any of the Approved
Drafts prior to execution by the parties thereto without first obtaining Freddie
Mac’s prior written consent to such modification. Following execution of
documents in the forms of the New Term

 

6

--------------------------------------------------------------------------------



 

Facility Drafts (as so executed, the “Facility Documents”), without the prior
written consent of Freddie Mac the Loan Parties shall not modify or permit the
modification of any of the Specified Freddie Mac Provisions or any other
provision in the Facility Documents that in any way would modify terms
applicable to Freddie Mac or the related Freddie Mac Collateral or the Freddie
Mac Contracts or that could reasonably be expected to have or result in a
material adverse effect on Freddie Mac and/or the obligations of any of the Loan
Parties under any of the Freddie Mac Contracts. Each Loan Party hereby
represents and warrants to Freddie Mac that the Facility Documents delivered to
Freddie Mac are each true, correct and complete, and, there are no documents,
instruments or other agreements with respect to the New Term Facility, other
than those as delivered by the Loan Parties to Freddie Mac.

 

The Loan Parties jointly and severally represent, warrant and covenant that:

 

none of the Loan Parties has granted nor will grant to Agent or any other
Secured Party under the New Term Facility any Lien on:

 

any right, obligation or other interest of any Loan Party under any of the
Freddie Mac Contracts (other than in the right to receive payment of servicing
compensation thereunder and the Income constituting Freddie Mac Collateral in
accordance with the Specified Freddie Mac Provisions, which rights are subject
to and subordinate to all of the rights and remedies of Freddie Mac thereunder,
including the right of Freddie Mac to retain all or some portion of servicing
compensation upon a termination of servicing pursuant to Section 4.6 of the
Guide notwithstanding the provisions of the Facility Documents which may provide
for Credit Party tights in accrued and earning servicing Income, and not
including any right to assume or assign such Freddie Mac Contracts),

 

any right, title or interest of any Loan Party in or to any Freddie Mac Loan (or
any related mortgaged property or other collateral therefor) to be transferred
to or on behalf of Freddie Mac pursuant to any Freddie Mac Contract, or

 

any other Excluded Freddie Mac-Related Assets;

 

no provision of any Facility Document will prohibit or otherwise limit any Loan
Party from amending, restating, supplementing, modifying or waiving any default
by an underlying obligor or related to the servicing of an underlying mortgage
loan under any Collateral Transaction Document if such prohibition or limitation
could have a material adverse effect on the performance by any Loan Party of any
of its duties or obligations under any of the Freddie Mac Contracts (including,
without limitation, any duties and obligations with respect to servicing of
Freddie Mac Loans);

 

no provision of any Facility Document will prohibit or otherwise limit any Loan
Party from consenting to or otherwise effecting or implementing any amendment,
restatement, supplement or other modification to or of any Freddie Mac Contract
consistent with modifications generally applicable to the Freddie Mac Contracts
or to a

 

7

--------------------------------------------------------------------------------



 

Freddie Mac Seller/Servicer, if such amendment, restatement, supplement or other
modification is required or requested by Freddie Mac; and

 

neither this Agreement nor any statement, agreement or other document furnished
to Freddie Mac in connection with the consent request herein, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading; and there is no fact
concerning or related to the New Term Facility known to any of the Loan Parties
that could materially adversely affect the interests of Freddie Mac which have
not been set forth herein or in statements, agreements or other documents
furnished in writing by the Loan Parties to Freddie Mac prior to the date hereof
in connection with the transactions contemplated hereby.

 

The Loan Parties will deliver to Freddie Mac, within the times specified in
Sections 6.1 and 6.2 of the Credit Agreement, copies of the annual and quarterly
financial statements, reports and Officer’s Compliance Certificates of the Loan
Parties required to be delivered to Agent pursuant those sections.

 

The Loan Parties shall deliver to Freddie Mac a copy of any default notice
delivered by Agent to any of the Loan Parties pursuant to the Facility
Documents.

 

Each of the Loan Parties hereby represents and warrants to Freddie Mac that:

 

it has power and authority to enter into this Agreement;

 

it has duly authorized, executed and delivered this Agreement;

 

no consent, approval, authorization, order, or other action of, any court or
regulatory or governmental agency or body or any other person is required that
has not been obtained for the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement;

 

the closing and consummation of the New Term Facility have occurred as of the
date hereof in accordance with the terms and conditions thereof; and

 

a true, correct and complete organizational chart of the Loan Parties and
related entities has been delivered to Freddie Mac and the same is attached
hereto as Schedule 4.

 

The Loan Parties agree that this Agreement and all Freddie Mac Agreements, as
such term is defined in the Credit Agreement, shall inure to the benefit of
Freddie Mac’s successors and assigns, including any wholly owned subsidiaries of
Freddie Mac (individually or collectively, the “MF Subsidiary”), and any
assignments of any Freddie Mac Agreements to the MF Subsidiary or consent to
such assignments by WDLLC or any of the Obligor Group shall be deemed approved
by the Agent, including assignments of any Material Contracts related thereto,
as such term is defined in the Credit Agreement.

 

8

--------------------------------------------------------------------------------



 

Notices to Freddie Mac. As further provided in the Specified Freddie Mac
Provisions, notices and copies required by this Freddie Mac Consent to be
delivered to Freddie Mac pursuant to this Agreement shall be delivered to
Freddie Mac at the following address:

 

Freddie Mac

Multifamily Division

8100 Jones Branch Drive

Mailstop B4A

McLean, Virginia 22102

Attn: Multifamily Customer Compliance Management Director

 

with a copy to:

 

Freddie Mac

Legal Di vision

8200 Jones Branch Drive

Mail stop 210

McLean, Virginia 22102

Attn: Vice President, Multifamily Real Estate

 

Freddie Mac Consent. Subject to the terms, conditions, representations,
warranties and covenants contained in this Agreement (on which Freddie Mac
relies in granting the consent requested hereunder), Freddie Mac hereby gives
the Freddie Mac Consent as of the Effective Date. The effectiveness of the
foregoing Freddie Mac Consent is further subject to the following conditions
precedent: (1) receipt by Freddie Mac of this Agreement, fully executed by each
of the parties hereto; (2) receipt by Freddie Mac of all fees, costs and
expenses (including, but not limited to, attorneys’ fees) incurred by Freddie
Mac in connection with this Agreement and the transactions contemplated hereby;
(3) no default or event of default shall have occurred and be outstanding under
the Freddie Mac Contracts or under the Facility Documents; (4) the review and
approval by Freddie Mac of all documents, agreements and related matters
relating to the New Term Facility; and (5) such other assurances, certificates,
documents, consents or opinions as Freddie Mac may require. If all such
conditions precedent are satisfied, then Freddie Mac shall confirm in writing to
Agent such satisfaction of said conditions precedent (and the effectiveness of
this Freddie Mac Consent) in connection with the closing of the New Term
Facility, and Agent may rely on such said effectiveness of this Freddie Mac
Consent, as of the Effective Date, in entering into the New Term Facility.

 

Guide References. All references to the Guide herein or in any of the Facility
Documents shall be to the Guide as in effect at any and all times relevant
hereto. All references herein or in any of the Facility Documents to particular
chapters or sections of the Guide shall be to the chapters or sections of the
Guide, as in effect at such times, that correspond to the referenced chapters or
sections of the Guide in effect on the date hereof.

 

Delivery of Executed Facility Documents. No later than five (5) days after the
execution thereof by the parties thereto, the Loan Parties shall deliver to
Freddie Mac fully-executed copies of the Credit Agreement, the Guarantee and
Collateral Agreement and (if any) all other Facility Documents.

 

9

--------------------------------------------------------------------------------



 

No Consent with Respect to Other Matters. The Freddie Mac Consent herein does
not pertain to any transaction, event, action or circumstance other than the New
Term Facility as expressly described herein and as contemplated in the Approved
Drafts. Without limitation of the foregoing, the Freddie Mac Consent does not
pertain to any extension, increase, amendment or other modification, supplement
or change in, of or to the New Term Facility or any terms thereof following the
execution of the Facility Documents.

 

No Assignment by Agent or Loan Parties. Neither Agent nor any of the Loan
Parties may assign or otherwise transfer any of its respective rights, duties or
obligations hereunder without the prior written consent of Freddie Mac.

 

Default. Failure to comply with the terms, conditions, representations,
warranties or covenants contained in this Agreement (including, without
limitation, the Specified Freddie Mac Provisions) shall be an Event of Default
under the Freddie Mac. Contracts.

 

Release. By its execution of this Agreement, the Loan Parties and Agent agree to
release and discharge Freddie Mac from any claims, losses, obligations and
liabilities arising out of or in connection with, in whole or in part, any
event, act, omission or transaction relating in any way to the transactions
contemplated herein, other than due to a breach by Freddie Mac of its agreements
under this Agreement.

 

General Provisions. This Agreement may be executed in multiple counterparts, all
of which shall constitute one and the same agreement, and each of which shall be
deemed to be an original. Signatures transmitted electronically (including by
fax or email) shall have the same legal effect as original, but each party
nevertheless shall deliver original signed counterparts of this Agreement to
each other party if so requested by such other party. Any reference to the
parties to this Agreement shall be deemed to include the successors and assigns
of such party. All covenants and agreements contained in this Agreement are for
the benefit of the parties to this Agreement only, and nothing express or
implied in this Agreement is intended to be for the benefit of any other person.
No term, covenant, agreement or condition may be amended, modified or waived,
except by an instrument in writing duly executed and delivered by the parties
sought to be bound. This Agreement shall be governed by the federal laws of the
United States, and, to the extent there is no applicable federal law, the laws
of the. Commonwealth of Virginia without giving effect to internal choice of law
rules.

 

10

--------------------------------------------------------------------------------



 

If you have any questions relating to the foregoing, please feel free to contact
Erlita Shively at (703) 714-2746.

 

Very truly yours,

 

 

 

FREDDIE MAC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Walker & Dunlop, Inc.

Freddie Mac — Consent

Signature Page

 

--------------------------------------------------------------------------------



 

Agreed and consented to as of

 

the Effective Date by each of

 

the Loan Parties identified below:

 

 

 

WALKER & DUNLOP, LLC

 

 

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

WALKER & DUNLOP, INC.

 

 

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

WALKER & DUNLOP MULTIFAMILY, INC.

 

 

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

WALKER & DUNLOP CAPITAL, LLC

 

 

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

W&D BE, INC.

 

 

 

 

 

By:

 

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Walker & Dunlop, Inc.

Freddie Mac — Consent

Signature Page

 

--------------------------------------------------------------------------------



 

Agreed and consented to as of

 

the Effective Date:

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Walker & Dunlop, Inc.

Freddie Mac — Consent

Signature Page

 

--------------------------------------------------------------------------------



 

Schedule 1

 

List of Freddie Mac Contracts

 

1.                          Approval Letter (re: Approval of Walker &
Dunlop, Inc. and Green Park Financial’s acquisition/merger of Column Guaranteed
LLC), dated as of December 23, 2008, by Freddie Mac to Walker & Dunlop, Inc.

 

2.                          Approval Letter (re: Atlanta, GA, New Orleans, LA
and Walnut Creek, CA branch office), dated February 4, 2009 by Freddie Mac to
Walker & Dunlop, Inc.

 

3.                          Approval Letter (re: Walker & Dunlop, LLC Servicing
Evaluation), dated June 5, 2009, by Freddie Mac to Walker & Dunlop, LLC.

 

4.                          Servicing Evaluation Approval Letter (Email dated
6/10/09) by Freddie Mac to Walker & Dunlop, LLC.

 

5.                          Approval Letter (for Bethesda, Maryland, branch
office of Walker & Dunlop, LLC), dated September 22, 2009, by Freddie Mac to
Walker & Dunlop, LLC.

 

6.                          Subservicing Agreement with Midland Loan Services
(Email dated 11/24/09 by Freddie Mac to Walker & Dunlop, LLC. Multifamily
Seller/Servicer Change Notification (Form 1107M) by Walker & Dunlop, LLC and
Midland Loan Services (effective 11/29/09)

 

7.                          Approval Letter (for New York, NY branch office of
Walker & Dunlop, LLC), dated February 18, 2010, by Freddie Mac to Walker &
Dunlop, LLC.

 

8.                          Approval Letter (re: Freddie Mac National Seniors
Housing Designation Approval), dated September 7, 2011, by Freddie Mac to
Walker & Dunlop, LLC

 

9.                          Freddie Mac Program Plus and Seniors Housing
Multifamily Selling and Servicing Agreement, executed by Walker & Dunlop, LLC as
of September 9, 2011.

 

10.                   Letter dated February 20, 2012 re 2012 mortgage purchase
goal by Freddie Mac to Walker & Dunlop, LLC.

 

11.                   Consent letter, dated as of August 31, 2012, by Freddie
Mac to Walker & Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop
Multifamily, Inc., Walker & Dunlop Capital, LLC and Bank of America, National
Association.

 

12.                   Approval letter (re: acquisition), dated as of August 31,
2012, by Freddie Mac to Walker & Dunlop, LLC and CWCapital, LLC

 

13.                   Letter agreement, dated August 31, 2012, re Purchase
Transaction, Amended Facility and WDLLC Transfer, by and among Freddie Mac,
Walker & Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop Multifamily, Inc.,
Walker & Dunlop Capital, LLC, CWCapital LLC and Bank of America, National
Association.

 

14.                   First Amendment to Custodial Agreement dated September 4,
2012 by and between CWCapital LLC, Walker & Dunlop, LLC, and Freddie Mac.

 

15.                   Assignment and Assumption Agreement, dated September 4,
2012, by and between CW Capital LLC and Walker & Dunlop, LLC.

 

16.                   Amended and Restated Multifamily Selling and Servicing
Agreement, dated September 4, 2012, by and between Freddie Mac and Walker &
Dunlop, LLC.

 

17.                   Approval Letter (for Hartland, Wisconsin branch office of
Walker & Dunlop, LLC), dated September 10, 2012, by Freddie Mac to Walker &
Dunlop, LLC

 

18.                   Approval Letter (for Weston, Florida branch office of
Walker & Dunlop, LLC), dated September 11, 2012, by Freddie Mac to Walker &
Dunlop, LLC

 

19.                   Freddie Mac Program Plus and Seniors Housing Amended and
Restated Multifamily Selling and Servicing Agreement, executed by Walker &
Dunlop, LLC as of November 1, 2012.

 

20.                   Letter agreement dated December 20, 2013 re New Term
Facility by and among Freddie Mac, Walker & Dunlop, LLC and Wells Fargo Bank,
National Association

 

--------------------------------------------------------------------------------



 

21.                   Approval Letter (for Dallas, Texas branch office of
Walker & Dunlop, LLC), dated May 5, 2015, by Freddie Mac to Walker & Dunlop, LLC

 

22.                   Agreement Regarding Extension of Mandatory Funding date
dated August 27, 2015 between Freddie Mac and Walker & Dunlop, LLC

 

23.                   Approval Letter (for Birmingham, Alabama branch office of
Walker & Dunlop, LLC), dated September 3, 2015, by Freddie Mac to Walker &
Dunlop, LLC

 

24.                   Agreement Regarding Extension of Mandatory Funding Date,
dated August 1, 2016, between Freddie Mac and Walker & Dunlop, LLC

 

25.                   Agreement Regarding Extension of Mandatory Funding Date
dated August 22, 2017 between Freddie Mac and Walker & Dunlop, LLC

 

26.                   Evaluation Services Agreement dated August 28, 2018
between Green River Capital, LLC, Freddie Mac and Walker & Dunlop, LLC

 

--------------------------------------------------------------------------------



 

Schedule 2

 

WD Capital Freddie Mac Contracts

 

1.                          Master Agreement, dated as of March 30, 2007, by and
between Freddie Mac and CWCapital LLC.

 

2.                          Approval Letter (re: Master Agreement, dated
March 30, 2007, for Targeted Affordable Housing Loans), dated April 12, 2007, by
Freddie Mac to CWCapital LLC.

 

3.                          Approval Letter (re: Targeted Affordable Housing
Loans), dated April 12, 2007, by Freddie Mac to CWCapital LLC.

 

4.                          Approval Letter (re: Freddie Mac Program Plus
Approval), dated October 10, 2007, by Freddie Mac to CWCapital LLC.

 

5.                          Approval Letter (for Atlanta, GA branch of CWCapital
LLC), dated October 12, 2007, by Freddie Mac to CWCapital LLC.

 

6.                          First Amendment to Master Agreement, dated as of
April 1, 2008, by and between Freddie Mac and CWCapital LLC.

 

7.                          Expedited Funding Agreement, dated as of August 5,
2008, by and between Freddie Mac and CWCapital LLC.

 

8.                          Expedited Funding Agreement dated as of November 7,
2008 between Freddie Mac and CWCapital LLC.

 

9.                          Approval Letter (re: CWCapital LLC acquisition of
Sierra Capital Partners, Inc.), dated June 30, 2009, by Freddie Mac to CWCapital
LLC.

 

10.                   Letter, dated July 16, 2009, re Transfer of Servicing
Agreement (Loans from Sierra Capital Partners, Inc. to CWCapital LLC), by
Freddie Mac to CWCapital LLC

 

11.                   Targeted Affordable Housing Selling and Servicing
Agreement executed by CWCapital LLC as of July 8, 2010.

 

12.                   Letter dated August 5, 2010 re Dunwoody Place Apartments
and Master Agreement requirements/Letter of Credit

 

13.                   Approval Letter (re: CWCapital LLC, CW Financial Services
LLC, Galaxy Acquisition LLC and Fortress Investment Group-Transfer of Stock),
dated August 10, 2010, by Freddie Mac to CWCapital LLC.

 

14.                   Modification to Master Agreement, dated as of January   ,
2011, by and between Freddie Mac and CWCapital LLC.

 

15.                   Approval Letter (re: Freddie Mac National Seniors Housing
Designation Approval), dated September 7, 2011, by Freddie Mac to CWCapital LLC.

 

16.                   Freddie Mac Program Plus and Seniors Housing Multifamily
Selling and Servicing Agreement executed by CWCapital LLC as of September 7,
2011.

 

17.                   Approval Letter (re: Princeton, New Jersey branch), dated
January 11, 2012, by Freddie Mac to CWCapital LLC.

 

18.                   First Amendment to Custodial Agreement dated September 4,
2012 by and between CWCapital LLC, Walker & Dunlop, LLC, and Freddie Mac.

 

19.                   Assignment and Assumption Agreement, dated September 4,
2012, by and between CWCapital LLC and Walker & Dunlop, LLC.

 

--------------------------------------------------------------------------------



 

Schedule 3

 

List of Approved Drafts

 

1.                          $300,000,000.00 Amended and Restated Credit
Agreement dated as of November 7, 2018 by and among the Lenders referred to
therein, as Lenders, Wells Fargo Bank, National Association, as Administrative
Agent, and Walker & Dunlop, Inc., as Borrower (the “Credit Agreement”)

 

2.                          Amended and Restated Guarantee and Collateral
Agreement dated as of November 7, 2018 by and among Walker & Dunlop, Inc., as
Borrower, and Walker & Dunlop Capital LLC, Walker & Dunlop, LLC, Walker & Dunlop
Multifamily, Inc., and W&D BE, Inc., each as Subsidiary Guarantors, and Wells
Fargo Bank, National Association, as Administrative Agent (the “Guarantee and
Collateral Agreement”).

 

--------------------------------------------------------------------------------



 

Schedule 4

 

Organizational Chart of Loan Parties

 

[g399651ku25i001.jpg]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Copies of Approved Drafts

 

[See attached.]

 

--------------------------------------------------------------------------------



 

Exhibit VII

 

Form of Investor Agency Consent

 

Not Applicable

 

[Exhibit VII to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit VIII

 

Form of Ginnie Mae Agency Acknowledgment

 

[to be attached]

 

[Exhibit VIII to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

November 7, 2018

 

Wells Fargo Bank, National Association, as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262

Attention of: Syndication Agency Services

 

Walker & Dunlop Capital, LLC

Walker & Dunlop, LLC

7501 Wisconsin Avenue — Suite 1200E

Bethesda, MD 20814

 

Ladies and Gentleman:

 

The Government National Mortgage Association (“Ginnie Mae”) has been asked to
review an Amended and Restated Credit Agreement (the “Credit Agreement”) and an
Amended and Restated Guarantee and Collateral Agreement (the “Guarantee and
Collateral Agreement”) each dated November, 2018 (collectively, the “Agreement”)
to be executed among other documents, between Walker & Dunlop, Inc., a Maryland
corporation (“WDINC”) as “Borrower” thereunder, by Walker & Dunlop, LLC, a
Delaware limited liability company (“WDLLC”), Walker & Dunlop Capital, LLC, a
Massachusetts limited liability company formerly known as CW Capital LLC (“WD
Capital”), and Walker & Dunlop Multifamily, Inc., a Delaware corporation (“WD
Multifamily”), each as “Guarantors” thereunder, the lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Agent”) whereby such lenders will make a $300,000,000 term loan
(the “Facility”) to WDINC, as Borrower, and guaranteed by Guarantors as provided
in the Agreements.

 

Presently, WDLLC and WD Capital are parties to certain “Ginnie Mae Agreement”
respecting “Ginnie Mae Designated Loans” (as such terms are defined in the
Credit Agreement and so referred to herein).

 

Pursuant to the terms of the Guarantee and Collateral Agreement, each of the
Guarantors will provide guarantees of the Borrower’s obligations under the
Facility, pledge and grant a security interest in certain of its assets to the
Agent, to secure the Borrower’s obligations under the Facility and pledge the
equity (with certain exceptions) in certain of its majority-owned subsidiaries,
including WD Multifamily, WDLLC, and WD Capital to secure the Borrower’s
obligations under the Facility.

 

We note that Ginnie Mae is not a party to these Agreements, is not bound by
these Agreements, and that Ginnie Mae’s rights as to collateral backing Ginnie
Mae-guaranteed securities is not affected in any way by these Agreements.

 

We have reviewed the Agreements referenced above, including, without limitation,
the provisions of Section 8.03 of the Guarantee and Collateral Agreement, and
Ginnie Mae has no objection to the Agreements being executed by the parties.

 

If you have any questions relating to the forgoing, please let me know.

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

Gregory Keith

 

Chief Risk Officer

 

--------------------------------------------------------------------------------



 

Schedule I

 

Subsidiary Guarantors

 

Name of Company

 

Jurisdiction of incorporation

 

Taxpayer identification
number

 

Location of Chief
Executive Office

Walker & Dunlop Multifamily, Inc.

 

Delaware

 

52-1572893

 

7501 Wisconsin Avenue, Suite 1200E

Bethesda, MD 20814

Walker & Dunlop, LLC

 

Delaware

 

80-0312140

 

7501 Wisconsin Avenue, Suite 1200E

Bethesda, MD 20814

Walker & Dunlop Capital, LLC

 

Massachusetts

 

02-0590657

 

7501 Wisconsin Avenue, Suite 1200E

Bethesda, MD 20814

W&D BE, Inc.

 

Delaware

 

47-3077389

 

7501 Wisconsin Avenue, Suite 1200E

Bethesda, MD 20814

 

[Schedule I to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

Schedule II

 

Pledged Securities

 

Pledged Equity Interests

 

Name of Loan Party

 

Name of Equity Holder

 

Class and Series

 

Percentage of Ownership
Interests of such Class and
Series

 

Walker & Dunlop, Inc.

 

Public Company

 

Common Stock, $0.01 par value per share Preferred Stock, $0.01 par value per
share

 

N/A

 

Walker & Dunlop Multifamily, Inc.

 

Walker & Dunlop, Inc.

 

Common Stock, $1.00 par value per share

 

100

%

Walker & Dunlop, LLC

 

Walker & Dunlop Multifamily, Inc.

 

Units of equity ownership interest

 

100

%

Walker & Dunlop Capital, LLC

 

Walker & Dunlop, LLC

 

Units of equity ownership interest

 

100

%

W&D BE, Inc.

 

Walker & Dunlop, LLC

 

Common Stock, $0.01 par value per share

 

100

%

 

--------------------------------------------------------------------------------



 

Equity Interests of Excluded Subsidiaries, Persons that are not Subsidiaries, or
other Persons not required to be pledged under this Agreement

 

Name of Loan Party

 

Name of Equity Holder

 

Class and Series

 

Percentage of Ownership
Interests of such Class and
Series

 

W&D Interim Lender LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

W&D Interim Lender II LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

W&D Interim Lender III, Inc.

 

Walker & Dunlop, Inc.

 

Common Stock, $0.01 par value per share

 

100

%

W&D Interim Lender IV, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

W&D Interim Lender V, Inc.

 

Walker & Dunlop, Inc.

 

Common Stock, $0.01 par value per share

 

100

%

Walker & Dunlop Commercial Mortgage Manager, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

Walker & Dunlop Commercial Property Funding, LLC

 

Walker & Dunlop Commercial Mortgage Manager, LLC

 

Membership Interest

 

100

%

Walker & Dunlop Commercial Property Funding I, LLC

 

Walker & Dunlop Commercial Property Funding, LLC

 

Membership Interest

 

100

%

Walker & Dunlop Commercial Property Funding I WF, LLC

 

Walker & Dunlop Commercial Property Funding I, LLC

 

Membership Interest

 

100

%

Walker & Dunlop Commercial Property Funding I CS, LLC

 

Walker & Dunlop Commercial Property Funding I, LLC

 

Membership Interest

 

100

%

Walker & Dunlop Commercial Property Funding I CB, LLC

 

Walker & Dunlop Commercial Property Funding I, LLC

 

Membership Interest

 

100

%

 

--------------------------------------------------------------------------------



 

Name of Loan Party

 

Name of Equity Holder

 

Class and Series

 

Percentage of Ownership
Interests of such Class and
Series

 

W&D HAB Investor, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

Walker & Dunlop Investment Sales, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

75

%

WDIS, Inc.

 

Walker & Dunlop Investment Sales, LLC

 

Common Stock, $0.01 par value per share

 

100

%

W&D RPS HoldCo, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

WD-ILP JV Investor, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

452 Glenwood Dyer Road, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

444 Glenwood Dyer Road, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

447 East 192nd Street, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

Walker & Dunlop Investment Management, LLC

 

Walker & Dunlop, Inc.

 

Membership Interest

 

100

%

JCR Capital Investment Corporation

 

Walker & Dunlop Investment Management, LLC

 

Common Stock, $0.01 par value per share

 

100

%

JCR Capital Investment Company, LLC

 

Walker & Dunlop Investment Management, LLC

 

Membership Interest

 

100

%

 

Pledged Debt

 

1.              Secured Negotiable Promissory Note for $2,861,613.15, dated as
of August 29, 2017, by KM Capital, Inc. in favor of Walker & Dunlop, Inc.

 

2.              Walker & Dunlop, Inc.’s 15% Participation Interest, among Colfin
Texas Portfolio Funding, LLC (“Colfin”) and Walker & Dunlop Commercial Property
Funding, LLC, with respect to a mezzanine loan in the principal amount of
$5,377,000, evidenced by a Promissory Note, dated as of July 30, 2014, by AMG
REATA, LLC in favor of Colfin

 

--------------------------------------------------------------------------------



 

Schedule III

 

Intellectual Property

 

None.

 

[Schedule III to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

Schedule IV

 

Commercial Tort Claims and Letter of Credit Rights

 

None.

 

[Schedule IV to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

Schedule V

 

Deposit Accounts

 

Type of Account
(Deposit or
Securities)

 

Financial institution

 

Account number

 

Account purpose

 

Ending balance as
of September 30,
2018

 

Walker & Dunlop, LLC Investable

 

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

 

XXXX

 

Operating

 

$

7,470,893.11

 

Walker & Dunlop Inc.

Investable

 

PNC Bank

1900 E 9th Street

Cleveland, OH 44114

 

XXXX

 

Operating

 

$

119,934.17

 

Walker & Dunlop, LLC Money Market Account

 

PNC Bank

1900 E 9th Street

Cleveland, OH 44114

 

XXXX

 

Operating

 

$

135,964,343.11

 

Walker & Dunlop, LLC

Operating

 

Bank of America

MA1-225-02-04

225 Franklin Street

2nd Floor

Boston, MA 02110

 

XXXX

 

Operating

 

$

14,594,035.42

 

 

[Schedule V to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

Schedule V.2

 

Excluded Deposit Accounts and Securities Accounts

 

Type of Account
(Deposit or
Securities)

 

Financial institution

 

Account number

 

Account purpose

 

Ending balance as
of September 30,
2018

 

W&D BE, Inc.

DDA - Deposit

 

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

 

XXXX

 

Operating

(less than $50,000 therefore, excluded subject to the insignificant account
exclusion)

 

$

0

 

Walker & Dunlop

Multifamily Inc. Investable

 

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

 

XXXX

 

Operating

(less than $50,000 therefore, excluded subject to the insignificant account
exclusion)

 

$

4,567.99

 

Walker & Dunlop, LLC Controlled Disbursement

 

PNC Bank

1900 E 9th Street

Cleveland, OH 44114

 

XXXX

 

Bank Controlled Account — Zero-Balance Account Used for Cutting Checks

 

$

0

 

Walker & Dunlop, LLC

Controlled Disbursement

 

Bank of America

MA1-225-02-04

225 Franklin Street

2nd Floor

Boston, MA 02110

 

XXXX

 

Bank Controlled Account — Zero-Balance Account Used for Cutting Checks

 

$

0

 

Walker & Dunlop, LLC

as agent for

Good Faith Deposit

 

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

 

XXXX

 

Restricted Cash — Borrowers’ Good Faith Deposits

 

$

15,572,338.65

 

Walker & Dunlop, LLC

Payroll Account

 

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

 

XXXX

 

Restricted - Payroll

 

$

101,262.01

 

Walker & Dunlop, LLC Funding Account

 

Capital One Bank, N.A.

Ten Post Office Square

Boston, MA 02109

 

XXXX

 

Funding Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

0

 

 

--------------------------------------------------------------------------------



 

Type of Account
(Deposit or
Securities)

 

Financial institution

 

Account number

 

Account purpose

 

Ending balance as
of September 30,
2018

 

Walker & Dunlop, LLC Operating

 

Wells Fargo Bank, N.A.
301 South College Street

Charlotte, NC 28202

 

XXXX

 

Netting Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

318,837.55

 

Walker & Dunlop, LLC

DDA - Deposit

 

MUFG Union Bank, N.A.

3151 East Imperial Highway

Brea, CA 92821

 

XXXX

 

Netting Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

216,138.18

 

Walker & Dunlop, LLC DFHA Lender Only Account

 

Capital One Bank, N.A.

Ten Post Office Square

Boston, MA 02109

 

XXXX

 

Settlement Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

0

 

Walker & Dunlop, LLC DFHA Clearing Account

 

Capital One Bank, N.A.

Ten Post Office Square

Boston, MA 02109

 

XXXX

 

Netting Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

48,067.60

 

Walker & Dunlop, LLC Lender’s Only Account

 

Capital One Bank, N.A.

Ten Post Office Square

Boston, MA 02109

 

XXXX

 

Settlement Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

0

 

Walker & Dunlop, LLC Collateral Proceeds Account

 

Capital One Bank, N.A.

Ten Post Office Square

Boston, MA 02109

 

XXXX

 

Netting Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

507,854.98

 

 

--------------------------------------------------------------------------------



 

Type of Account
(Deposit or
Securities)

 

Financial institution

 

Account number

 

Account purpose

 

Ending balance as
of September 30,
2018

 

Walker & Dunlop, LLC Repayment Account

 

TD Bank, N.A.

Deposit Operations Dept.

PO Box 1377

Lewiston, ME 04243

 

XXXX

 

Settlement Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

15.00

 

Walker & Dunlop, LLC Operating Account

 

TD Bank, N.A.

Deposit Operations Dept.

PO Box 1377

Lewiston, ME 04243

 

XXXX

 

Netting Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

407,144.16

 

Walker & Dunlop, LLC Funding Account

 

Bank of America

MA1-225-02-04

225 Franklin Street

2nd Floor

Boston, MA 02110

 

XXXX

 

Funding Account for Warehousing Line

(Permitted Warehouse Collateral Account)

 

$

9,396.35

 

Walker & Dunlop, LLC

Flex Fund Health Care

 

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

 

XXXX

 

Restricted — Employee Flex Funds

 

$

191,263.75

 

Walker & Dunlop, LLC

Securities Account

 

Bank of America

225 Franklin Street

Boston, MA 02110

 

XXXX

 

Bank Controlled — Cash Collateral

 

$

8,623.49

 

Walker & Dunlop, LLC Custodial Securities Clearing Account

 

Capital One Bank, N.A.

Ten Post Office Square

Boston, MA 02109

 

XXXX

 

Bank Controlled — Securities Account

(Agency-related Account)

 

$

0

 

Walker & Dunlop, LLC

As Cust Under DUS Reserve AGMT (Collateral Account)

 

US Bank

One Federal Street

Boston, MA 02110

 

XXXX

 

Bank Controlled — Securities Account

(Agency-related Account)

 

$

107,870,164.44

 

Walker & Dunlop Capital, LLC

Citibank CSPCA Full Recourse

 

US Bank

One Federal Street

Boston, MA 02110

 

XXXX

 

Bank Controlled — Securities Account

(Agency-related Account)

 

$

773,899.73

 

 

--------------------------------------------------------------------------------



 

Type of Account
(Deposit or
Securities)

 

Financial institution

 

Account number

 

Account purpose

 

Ending balance as
of September 30,
2018

 

Walker & Dunlop Capital, LLC

Citibank CSPCA Top Loss

 

US Bank

One Federal Street

Boston, MA 02110

 

XXXX

 

Bank Controlled — Securities Account

(Agency-related Account)

 

$

3,129,792.72

 

Walker & Dunlop Capital, LLC

Freddie Mac Custody Account

 

US Bank

One Federal Street

Boston, MA 02110

 

XXXX

 

Bank Controlled — Securities Account

(Agency-related Account)

 

$

1,154,960.00

 

 

--------------------------------------------------------------------------------



 

Schedule VI

 

Securities Accounts

 

None.

 

[Schedule VI to Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------